Exhibit 10.50
Loan Number: 8000113
(WELLS FARGO LOGO) [c65311c6531101.gif]
EXECUTION VERSION
 
 
TERM LOAN AGREEMENT
Dated as of July 1, 2011
by and among
MHC OPERATING LIMITED PARTNERSHIP,
as Borrower,
EQUITY LIFESTYLE PROPERTIES, INC.,
as Parent,
THE FINANCIAL INSTITUTIONS PARTY HERETO
AND THEIR ASSIGNEES UNDER SECTION 12.6.,
as Lenders,
WELLS FARGO SECURITIES, LLC,
as Sole Lead Arranger
and
Sole Bookrunner,
BANK OF AMERICA, N.A.,
as Syndication Agent,
and
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent
 
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
Article I. Definitions
    1  
 
       
Section 1.1. Definitions
    1  
Section 1.2. General; References to Central time
    22  
Section 1.3. Financial Attributes of Non-Wholly Owned Subsidiaries
    22  
 
       
Article II. Credit Facility
    23  
 
       
Section 2.1. Loans
    23  
Section 2.2. Rates and Payment of Interest on Loans
    23  
Section 2.3. Number of Interest Periods
    24  
Section 2.4. Repayment of Loans
    24  
Section 2.5. Prepayments
    24  
Section 2.6. Continuation
    25  
Section 2.7. Conversion
    25  
Section 2.8. Notes
    26  
Section 2.9. Funds Transfer Disbursements
    26  
 
       
Article III. Payments, Fees and Other General Provisions
    27  
 
       
Section 3.1. Payments
    27  
Section 3.2. Pro Rata Treatment
    28  
Section 3.3. Sharing of Payments, Etc.
    28  
Section 3.4. Several Obligations
    28  
Section 3.5. Fees
    29  
Section 3.6. Computations
    29  
Section 3.7. Usury
    29  
Section 3.8. Statements of Account
    29  
Section 3.9. Defaulting Lenders
    30  
Section 3.10. Taxes; Foreign Lenders
    30  
 
       
Article IV. Yield Protection, Etc.
    33  
 
       
Section 4.1. Additional Costs; Capital Adequacy
    33  
Section 4.2. Suspension of LIBOR Loans
    34  
Section 4.3. Illegality
    34  
Section 4.4. Compensation
    35  
Section 4.5. Treatment of Affected Loans
    35  
Section 4.6. Affected Lenders
    36  
Section 4.7. Change of Lending Office
    36  
Section 4.8. Assumptions Concerning Funding of LIBOR Loans
    36  
 
       
Article V. Conditions Precedent
    37  
 
       
Section 5.1. Initial Conditions Precedent
    37  
Section 5.2. Conditions Precedent to the Loans
    39  
 
       
Article VI. Representations and Warranties
    40  
 
       
Section 6.1. Representations and Warranties
    40  
Section 6.2. Survival of Representations and Warranties, Etc.
    45  
 
       
Article VII. Affirmative Covenants
    46  
 
       
Section 7.1. Preservation of Existence and Similar Matters
    46  
Section 7.2. Compliance with Applicable Law
    46  

-i-



--------------------------------------------------------------------------------



 



         
Section 7.3. Maintenance of Property
    46  
Section 7.4. Conduct of Business
    46  
Section 7.5. Insurance
    47  
Section 7.6. Payment of Taxes
    47  
Section 7.7. Books and Records; Inspections
    47  
Section 7.8. Use of Proceeds
    47  
Section 7.9. Environmental Matters
    48  
Section 7.10. Further Assurances
    48  
Section 7.11. REIT Status
    48  
Section 7.12. Exchange Listing
    48  
 
       
Article VIII. Information
    48  
 
       
Section 8.1. Quarterly Financial Statements
    48  
Section 8.2. Year-End Statements
    49  
Section 8.3. Compliance Certificate
    49  
Section 8.4. Other Information
    49  
Section 8.5. Electronic Delivery of Certain Information
    51  
Section 8.6. Public/Private Information
    51  
Section 8.7. USA Patriot Act Notice; Compliance
    52  
Section 8.8. Qualifying Unencumbered Properties
    52  
 
       
Article IX. Negative Covenants
    52  
 
       
Section 9.1. Financial Covenants
    52  
Section 9.2. Indebtedness
    55  
Section 9.3. Liens
    55  
Section 9.4. Negative Pledge
    56  
Section 9.5. Restrictions on Intercompany Transfers
    57  
Section 9.6. Merger, Consolidation, Sales of Assets and Other Arrangements
    57  
Section 9.7. Plan Assets
    58  
Section 9.8. Fiscal Year
    58  
Section 9.9. Modifications of Organizational Documents
    58  
Section 9.10. Transactions with Affiliates
    59  
Section 9.11. Environmental Matters
    59  
Section 9.12. Derivatives Contracts
    59  
 
       
Article X. Default
    59  
 
       
Section 10.1. Events of Default
    59  
Section 10.2. Remedies Upon Event of Default
    63  
Section 10.3. Marshaling; Payments Set Aside
    64  
Section 10.4. Allocation of Proceeds
    64  
Section 10.5. Rescission of Acceleration by Supermajority Lenders
    65  
Section 10.6. Performance by Administrative Agent
    65  
Section 10.7. Rights Cumulative
    65  
 
       
Article XI. The Administrative Agent
    65  
 
       
Section 11.1. Appointment and Authorization
    65  
Section 11.2. Wells Fargo as Lender
    66  
Section 11.3. Approvals of Lenders
    67  
Section 11.4. Notice of Events of Default
    67  
Section 11.5. Administrative Agent’s Reliance
    67  
Section 11.6. Indemnification of Administrative Agent
    68  

-ii-



--------------------------------------------------------------------------------



 



         
Section 11.7. Lender Credit Decision, Etc.
    69  
Section 11.8. Successor Administrative Agent
    69  
Section 11.9. Titled Agents
    70  
 
       
Article XII. Miscellaneous
    70  
 
       
Section 12.1. Notices
    70  
Section 12.2. Expenses
    72  
Section 12.3. Stamp, Intangible and Recording Taxes
    72  
Section 12.4. Setoff
    73  
Section 12.5. Litigation; Jurisdiction; Other Matters; Waivers
    73  
Section 12.6. Successors and Assigns
    74  
Section 12.7. Amendments and Waivers
    77  
Section 12.8. Nonliability of Administrative Agent and Lenders
    78  
Section 12.9. Confidentiality
    79  
Section 12.10. Indemnification
    80  
Section 12.11. Termination; Survival
    82  
Section 12.12. Severability of Provisions
    82  
Section 12.13. GOVERNING LAW
    82  
Section 12.14. Counterparts
    82  
Section 12.15. Obligations with Respect to Loan Parties
    82  
Section 12.16. Independence of Covenants
    83  
Section 12.17. Limitation of Liability
    83  
Section 12.18. Entire Agreement
    83  
Section 12.19. Construction
    83  
Section 12.20. Headings
    83  

     
SCHEDULE I
  Commitments
SCHEDULE A
  Acquired Assets
SCHEDULE 1.1.
  Qualifying Unencumbered Properties
SCHEDULE 6.1.(b)
  Ownership Structure
SCHEDULE 6.1.(h)
  Litigation
SCHEDULE 9.10.
  Transactions with Affiliates
 
   
EXHIBIT A
  Form of Assignment and Assumption Agreement
EXHIBIT B
  Form of Guaranty
EXHIBIT C
  Form of Notice of Borrowing
EXHIBIT D
  Form of Notice of Continuation
EXHIBIT E
  Form of Notice of Conversion
EXHIBIT F
  Form of Term Note
EXHIBIT G
  Form of Transfer Authorizer Designation Form
EXHIBIT H
  Form of Opinion of Counsel
EXHIBIT I
  Form of Compliance Certificate

-iii-



--------------------------------------------------------------------------------



 



     THIS TERM LOAN AGREEMENT (this “Agreement”) dated as of July 1, 2011 by and
among MHC OPERATING LIMITED PARTNERSHIP, a limited partnership formed under the
laws of the State of Illinois (the “Borrower”), EQUITY LIFESTYLE PROPERTIES,
INC., a corporation formed under the laws of the State of Maryland (the
“Parent”), WELLS FARGO SECURITIES, LLC, as Sole Lead Arranger and Sole
Bookrunner (the “Arranger”), each of the financial institutions initially a
signatory hereto together with their successors and assignees under
Section 12.6. (the “Lenders”), BANK OF AMERICA, N.A., as Syndication Agent (the
“Syndication Agent”), and WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Administrative Agent (the “Administrative Agent”).
     WHEREAS, the Borrower intends to acquire (the “Acquisition”) certain assets
set forth on Schedule A attached hereto and assets related thereto
(collectively, the “Acquired Assets”) pursuant to that certain (a) Purchase and
Sale Agreement dated May 31, 2011 (the “Property Purchase Agreement”), by and
among the entities listed as “Sellers” on the signature pages thereto and the
Borrower, as purchaser and (b)  Purchase and Sale Agreement [Home and Home
Loans] dated May 31, 2011 (the “Inventory/Loan Purchase Agreement” and
collectively with the Property Purchase Agreement, the “Purchase Agreements”),
by and among MH Financial Services, L.L.C., Hometown America Management, L.L.C.,
Hometown America Management, L.P. and Hometown America Management Corp., as
sellers, and Realty Systems, Inc. and the Borrower, as purchasers; and
     WHEREAS, to finance a portion of the cost of the Acquisition, the Lenders
desire to make available to the Borrower term loans in the aggregate amount of
$200,000,000, on the terms and conditions contained herein.
     NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by the parties hereto, the parties
hereto agree as follows:
Article I. Definitions
Section 1.1. Definitions.
     In addition to terms defined elsewhere herein, the following terms shall
have the following meanings for the purposes of this Agreement:
     “Accession Agreement” means an Accession Agreement substantially in the
form of Annex I to the Guaranty.
     “Accommodation Obligations” as applied to any Person, means any obligation,
contingent or otherwise, of that Person in respect of which that Person is
liable for any Indebtedness or other obligation or liability of another Person,
including without limitation and without duplication (a) any such Indebtedness,
obligation or liability directly or indirectly guaranteed, endorsed (otherwise
than for collection or deposit in the ordinary course of business), co-made or
discounted or sold with recourse by that Person, or in respect of which that
Person is otherwise directly or indirectly liable, including Contractual
Obligations (contingent or otherwise) arising through any agreement to purchase,
repurchase or otherwise acquire such Indebtedness, obligation or liability or
any security therefor, or to provide funds for the payment or discharge thereof
(whether in the form of loans, advances, stock purchases, capital contributions
or otherwise), or to maintain solvency, assets, level of income, or other
financial condition, or to make payment other than for value received and
(b) any obligation of such Person arising through such Person’s status as a
general partner of a general or limited partnership with respect to any
Indebtedness, obligation or liability of such general or limited partnership.

 



--------------------------------------------------------------------------------



 



     “Acquired Assets” has the meaning given that term in the first “WHEREAS”
clause of this Agreement.
     “Acquisition” has the meaning given that term in the first “WHEREAS” clause
of this Agreement.
     “Additional Costs” has the meaning given that term in Section 4.1.(b).
     “Adjusted EBITDA” means, for any given period, (a) the EBITDA for such
period, minus (b) Capital Reserves.
     “Administrative Agent” means Wells Fargo Bank, National Association as
contractual representative of the Lenders under this Agreement, or any successor
Administrative Agent appointed pursuant to Section 11.8.
     “Administrative Questionnaire” means the Administrative Questionnaire
completed by each Lender and delivered to the Administrative Agent in a form
supplied by the Administrative Agent to the Lenders from time to time.
     “Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified. In no event
shall the Administrative Agent or any Lender be deemed to be an Affiliate of the
Borrower.
     “Agreement Date” means the date as of which this Agreement is dated.
     “Applicable Law” means all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes, executive
orders, and administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
     “Applicable Margin” means the percentage rate set forth below corresponding
to the ratio of Total Indebtedness to Total Asset Value as determined in
accordance with Section 9.1.(a):

          Level   Ratio of Total Indebtedness to Total Asset Value   Applicable
Margin 1  
Less than or equal to 0.40 to 1.00
  1.85% 2  
Greater than 0.40 to 1.00 but less than or equal to 0.45 to 1.00
  1.95% 3  
Greater than 0.45 to 1.00 but less than or equal to 0.50 to 1.00
  2.15% 4  
Greater than 0.50 to 1.00 but less than or equal to 0.55 to 1.00
  2.40% 5  
Greater than 0.55 to 1.00
  2.80%

-2-



--------------------------------------------------------------------------------



 



The Applicable Margin shall be determined by the Administrative Agent from time
to time in accordance with the table above, based on the range which the ratio
of Total Indebtedness to Total Asset Value as set forth in the Compliance
Certificate most recently delivered by the Borrower pursuant to Section 8.3.
then falls in the table set forth above (each such range a “Level”). Any
adjustment to the Applicable Margin shall be effective as of the first day of
the calendar month immediately following the month during which the Borrower
delivers to the Administrative Agent the applicable Compliance Certificate
pursuant to Section 8.3. If the Borrower fails to deliver a Compliance
Certificate pursuant to Section 8.3., the Applicable Margin shall equal the
percentage corresponding to Level 5 until the first day of the calendar month
immediately following the month that the required Compliance Certificate is
delivered. Notwithstanding the foregoing, for the period from the Effective Date
through but excluding the date on which the Administrative Agent first
determines the Applicable Margin as set forth above, the Applicable Margin shall
be determined based on Level 1. Thereafter, such Applicable Margin shall be
adjusted from time to time as set forth in this definition. The provisions of
this definition shall be subject to Section 2.2.(c).
     “Approved Fund” means any Fund that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender, or (c) an entity or an Affiliate of any
entity that administers or manages a Lender.
     “Assignee” has the meaning given that term in Section 12.6.(b).
     “Assignment and Assumption” means an Assignment and Assumption Agreement
among a Lender, an Eligible Assignee and the Administrative Agent, substantially
in the form of Exhibit A.
     “Attributable Indebtedness” means, on any date, without duplication, (a) in
respect of any Capital Lease of any Person, the capitalized amount thereof that
would appear on a balance sheet of such Person prepared as of such date in
accordance with GAAP, (b) in respect of any Synthetic Lease Obligation, the
capitalized amount of the remaining lease or similar payments under the relevant
lease or other applicable agreement or instrument that would appear on a balance
sheet of such Person prepared as of such date in accordance with GAAP if such
lease or other agreement or instrument were accounted for as a Capital Lease and
(c) all Synthetic Debt of such Person.
     “Bankruptcy Code” means the Bankruptcy Code of 1978, as amended.
     “Base Rate” means the LIBOR Market Index Rate; provided, that if for any
reason the LIBOR Market Index Rate is unavailable, Base Rate shall mean the per
annum rate of interest equal to the Federal Funds Rate plus one and one-half of
one percent (1.50%).
     “Base Rate Loan” means any portion of a Loan bearing interest at a rate
based on the Base Rate.
     “Benefit Arrangement” means at any time an employee benefit plan within the
meaning of Section 3(3) of ERISA which is not a Plan or a Multiemployer Plan and
which is maintained or otherwise contributed to by any member of the ERISA
Group.
     “Borrower” has the meaning set forth in the introductory paragraph hereof
and shall include the Borrower’s successors and permitted assigns.
     “Borrower Information” has the meaning given that term in Section 2.2.(c).

-3-



--------------------------------------------------------------------------------



 



     “Business Day” means (a) a day of the week (but not a Saturday, Sunday or
holiday) on which the offices of the Administrative Agent in San Francisco,
California are open to the public for carrying on substantially all of the
Administrative Agent’s business functions, and (b) if such day relates to a
LIBOR Loan, any such day that is also a day on which dealings in Dollars are
carried on in the London interbank market. Unless specifically referenced in
this Agreement as a Business Day, all references to “days” shall be to calendar
days.
     “Capital Lease,” as applied to any Person, means any lease of any property
(whether real, personal or mixed) by that Person as lessee which, in conformity
with GAAP, is or should be accounted for as a capital lease on the balance sheet
of that Person.
     “Capital Reserves” means, for any period and with respect to any
manufactured home or recreational vehicle site which is then leased on an annual
basis, an amount equal to (a) $200, times (b) the number of days in such period,
divided by (c) 365. If the term Capital Reserves is used without reference to
any specific Property, then it shall be determined on an aggregate basis with
respect to all manufactured home and recreational vehicle sites then leased on
an annual basis and the applicable Ownership Shares of all such manufactured
home and recreational vehicle of all Unconsolidated Affiliates.
     “Capitalization Rate” means six and one-half per cent (6.50%).
     “Cash Equivalents” means (a) marketable direct obligations issued or
unconditionally guaranteed by the federal government of the United States of
America or issued by an agency thereof and backed by the full faith and credit
of the United States of America, in each case maturing within 1 year after the
date of acquisition thereof; (b) marketable direct obligations issued by any
state of the United States of America or any political subdivision of any such
state or any public instrumentality thereof maturing within 90 days after the
date of acquisition thereof and, at the time of acquisition, having one of the
two highest ratings obtainable from any two nationally recognized rating
services reasonably acceptable to the Administrative Agent; (c) domestic
corporate bonds, other than domestic corporate bonds issued by the Parent or any
of its Affiliates, maturing no more than 2 years after the date of acquisition
thereof and, at the time of acquisition, having a rating of at least A or the
equivalent from two nationally recognized rating services reasonably acceptable
to the Administrative Agent; (d) variable-rate domestic corporate notes or
medium term corporate notes, other than notes issued by the Parent or any of its
Affiliates, maturing or resetting no more than 1 year after the date of
acquisition thereof and having a rating of at least AA or the equivalent from
two nationally recognized rating services reasonably acceptable to the
Administrative Agent; (e) commercial paper (foreign and domestic) or master
notes, other than commercial paper or master notes issued by the Parent or any
of its Affiliates, and, at the time of acquisition, having a long-term rating of
at least A or the equivalent from a nationally recognized rating service
reasonably acceptable to the Administrative Agent and having a short-term rating
of at least A-1 and P-1 from S&P and Moody’s, respectively (or, if at any time
neither S&P nor Moody’s shall be rating such obligations, then the highest
rating from such other nationally recognized rating services reasonably
acceptable to the Administrative Agent); (f) domestic and Eurodollar
certificates of deposit or domestic time deposits or Eurotime deposits or
bankers’ acceptances (foreign or domestic) that are issued by a bank (i) which
has, at the time of acquisition, a long-term rating of at least A or the
equivalent from a nationally recognized rating service reasonably acceptable to
the Administrative Agent and (ii) if a domestic bank, which is a member of the
Federal Deposit Insurance Corporation; and (g) overnight securities repurchase
agreements, or reverse repurchase agreements secured by any of the foregoing
types of securities or debt instruments, provided that the collateral supporting
such repurchase agreements shall have a value not less than 101% of the
principal amount of the repurchase agreement plus accrued interest.

-4-



--------------------------------------------------------------------------------



 



     “Commitment” means, as to each Lender, such Lender’s obligation to make a
Loan pursuant to Section 2.1. in an amount up to, but not exceeding the amount
set forth for such Lender on Schedule I as such Lender’s “Commitment Amount”.
     “Compliance Certificate” has the meaning given that term in Section 8.3.
     “Continue”, “Continuation” and “Continued” each refers to the continuation
of a LIBOR Loan from one Interest Period to another Interest Period pursuant to
Section 2.6.
     “Contractual Obligation,” as applied to any Person, means any provision of
any Securities issued by that Person or any indenture, mortgage, deed of trust,
lease, contract, undertaking, document or instrument to which that Person is a
party or by which it or any of its properties is bound, or to which it or any of
its properties is subject (including without limitation any restrictive covenant
affecting such Person or any of its properties).
     “Control” means the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
     “Convert”, “Conversion” and “Converted” each refers to the conversion of a
Loan of one Type into a Loan of another Type pursuant to Section 2.7.
     “Credit Event” means the making of any Loan.
     “Credit Percentage” means to each Lender, the ratio, expressed as a
percentage, of (a) the unpaid principal amount of such Lender’s Loan to (b) the
aggregate unpaid principal amount of all Loans.
     “Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
Applicable Laws relating to the relief of debtors in the United States of
America or other applicable jurisdictions from time to time in effect.
     “Default” means any of the events specified in Section 10.1., whether or
not there has been satisfied any requirement for the giving of notice, the lapse
of time, or both, in each case, as set forth in such Section.
     “Defaulting Lender” means, subject to Section 3.9.(c), any Lender that
(a) has failed to (i) fund all or any portion of its Loan within 2 Business Days
of the date such Loan was required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent or any other Lender any
other amount required to be paid by it hereunder within 2 Business Days of the
date when due, (b) has notified the Borrower or the Administrative Agent in
writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund its Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within 3 Business Days after
written request by the Administrative Agent or the Borrower, to confirm in
writing to the Administrative Agent and the Borrower that it will

-5-



--------------------------------------------------------------------------------



 



comply with its prospective funding obligations hereunder (provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
receipt of such written confirmation by the Administrative Agent and the
Borrower), or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any Debtor Relief Law, or (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any equity interest
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States of America or from the enforcement of judgments or writs of
attachment on its assets or permit such Lender (or such Governmental Authority)
to reject, repudiate, disavow or disaffirm any contracts or agreements made with
such Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under clauses (a) through (d) above shall be conclusive and
binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender (subject to Section 3.9.(c)) upon delivery of written notice
of such determination to the Borrower and each Lender.
     “Derivatives Contract” means (a) any transaction (including any master
agreement, confirmation or other agreement with respect to any such transaction)
now existing or hereafter entered into by the Borrower or any of its
Subsidiaries (i) which is a rate swap transaction, swap option, basis swap,
forward rate transaction, commodity swap, commodity option, forward commodity
contract, equity or equity index swap, equity or equity index option, bond or
bond price or bond index swaps or options, forward bond or forward bond price or
forward bond index swaps or options, interest rate option, forward foreign
exchange transaction, cap transaction, floor transaction, collar transaction,
currency swap transaction, cross-currency rate swap transaction, currency
option, spot contracts, credit derivative transaction, credit protection
transaction, credit swap, credit default swap, credit default option, total
return swap, credit spread transaction, repurchase transaction, reverse
repurchase transaction, buy/sell-back transaction, securities lending
transaction, weather index transaction or forward purchase or sale of a
security, commodity or other financial instrument or interest (including any
option with respect to any of these transactions), whether or not any such
transactions are governed by or subject to any master agreement or (ii) which is
a type of transaction that is similar to any transaction referred to in clause
(i) above that is currently, or in the future becomes, recurrently entered into
in the financial markets (including terms and conditions incorporated by
reference in such agreement) and which is a forward, swap, future, option or
other derivative on one or more rates, currencies, commodities, equity
securities or other equity instruments, debt securities or other debt
instruments, economic indices or measures of economic risk or value, or other
benchmarks against which payments or deliveries are to be made, and (b) any
combination of these transactions.
     “Derivatives Support Document” means (a) any Credit Support Annex
comprising part of (and as defined in) any Specified Derivatives Contract, and
(b) any document or agreement pursuant to which cash, deposit accounts,
securities accounts or similar financial asset collateral are pledged to or made
available for set-off by, a Specified Derivatives Provider, including any
banker’s lien or similar right, securing or supporting Specified Derivatives
Obligation.
     “Derivatives Termination Value” means, in respect of any one or more
Derivatives Contracts, after taking into account the effect of any legally
enforceable netting agreement or provision relating thereto, (a) for any date on
or after the date such Derivatives Contracts have been terminated or closed out,
the termination amount or value determined in accordance therewith, and (b) for
any date prior to the date such Derivatives Contracts have been terminated or
closed out, the then-current mark-to-market value for such Derivatives
Contracts, determined based upon one or more mid-market quotations or

-6-



--------------------------------------------------------------------------------



 



estimates provided by any recognized dealer in Derivatives Contracts (which may
include the Administrative Agent, any Lender, any Specified Derivatives Provider
or any Affiliate of any of them).
     “Designated Use Property” means a property owned and operated primarily
(a) for the purpose of leasing sites to individuals on which such individuals
place manufactured homes or recreational vehicles for the purpose of occupying
such manufactured homes or recreational vehicles, (b) as a daily stay
campground, membership interest campground or park model community, or (c) for
the purpose of renting cabins, manufactured homes or recreational vehicles on
such property to individuals.
     “Designated Use Property Ownership Interests” means partnership, joint
venture, membership or other Equity Interests issued by any Person engaged
primarily in the business of developing, owning, and managing Designated Use
Properties.
     “Development Activity” means construction in process, that is being
performed by or at the direction of the Borrower, any Subsidiary or any
Unconsolidated Affiliate, at any Designated Use Property that will be owned and
operated by the Borrower, any Subsidiary or any Unconsolidated Affiliate upon
completion of construction, including construction in process at Designated Use
Properties not owned by the Borrower, any Subsidiary or any Unconsolidated
Affiliate but which the Borrower, any Subsidiary or any Unconsolidated Affiliate
has the contractual obligation to purchase. “Development Activity” shall not
include construction in process for the purpose of expanding Designated Use
Properties owned by the Borrower, any Subsidiary or any Unconsolidated
Affiliate.
     “Dollars” or “$” means the lawful currency of the United States of America.
     “EBITDA” means, for any period and without duplication (a) Net Income for
such period, plus (b) depreciation and amortization expense and other non-cash
items deducted in the calculation of Net Income for such period, plus
(c) Interest Expense deducted in the calculation of Net Income for such period,
plus (d) Income Taxes deducted in the calculation of Net Income for such period,
minus (e) the gains (and plus the charges) from extraordinary or unusual items
or asset sales or write-ups (or non-cash write-downs) or forgiveness of
indebtedness included in the calculation of Net Income, for such period, minus
(f) earnings of Subsidiaries for such period distributed to third parties, plus
(g) the amount of deferred revenues less deferred expenses relating to
membership sales by the Parent and its Subsidiaries during such period deducted
in the calculation of Net Income for such period, minus (h) interest income for
such period from Mezzanine Debt Investments, plus (i) the Parent’s Ownership
Share of EBITDA of its Unconsolidated Affiliates for such period.
     “Effective Date” means the later of (a) the Agreement Date and (b) the date
on which all of the conditions precedent set forth in Section 5.1. shall have
been fulfilled or waived by all of the Lenders.
     “Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender,
(c) an Approved Fund and (d) any other Person (other than a natural person)
approved by the Administrative Agent (such approval not to be unreasonably
withheld or delayed); provided that notwithstanding the foregoing, “Eligible
Assignee” shall not include the Parent, the Borrower, or any of the Parent’s
Affiliates or Subsidiaries.
     “Environmental Laws” means any Applicable Law relating to environmental
protection or the manufacture, storage, remediation, disposal or clean-up of
Hazardous Materials including, without limitation, the following: Clean Air Act,
42 U.S.C. § 7401 et seq.; Federal Water Pollution Control Act, 33 U.S.C. § 1251
et seq.; Solid Waste Disposal Act, as amended by the Resource Conservation and
Recovery Act, 42 U.S.C. § 6901 et seq.; Comprehensive Environmental Response,
Compensation and Liability Act, 42 U.S.C. § 9601 et seq.; National Environmental
Policy Act, 42 U.S.C. § 4321 et seq.; regulations of the Environmental
Protection Agency, any applicable rule of common law and any judicial

-7-



--------------------------------------------------------------------------------



 



interpretation thereof relating primarily to the environment or Hazardous
Materials, and any analogous or comparable state or local laws, regulations or
ordinances that concern Hazardous Materials or protection of the environment.
     “Equity Interest” means, with respect to any Person, any share of capital
stock of (or other ownership or profit interests in) such Person, any warrant,
option or other right for the purchase or other acquisition from such Person of
any share of capital stock of (or other ownership or profit interests in) such
Person whether or not certificated, any security convertible into or
exchangeable for any share of capital stock of (or other ownership or profit
interests in) such Person or warrant, right or option for the purchase or other
acquisition from such Person of such shares (or such other interests), and any
other ownership or profit interest in such Person (including, without
limitation, partnership, member or trust interests therein), whether voting or
nonvoting, and whether or not such share, warrant, option, right or other
interest is authorized or otherwise existing on any date of determination.
     “Equity Issuance” means any issuance or sale by a Person of any Equity
Interest in such Person and shall in any event include the issuance of any
Equity Interest upon the conversion or exchange of any security constituting
Indebtedness that is convertible or exchangeable, or is being converted or
exchanged, for Equity Interests.
     “ERISA” means the Employee Retirement Income Security Act of 1974, as in
effect from time to time.
     “ERISA Event” means, with respect to the ERISA Group, (a) any “reportable
event” as defined in Section 4043 of ERISA with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the withdrawal of a
member of the ERISA Group from a Plan subject to Section 4063 of ERISA during a
plan year in which it was a “substantial employer” as defined in Section
4001(a)(2) of ERISA or a cessation of operations that is treated as such a
withdrawal under Section 4062(e) of ERISA; (c) the incurrence by a member of the
ERISA Group of any liability with respect to the withdrawal or partial
withdrawal from any Multiemployer Plan; (d) the incurrence by any member of the
ERISA Group of any liability under Title IV of ERISA with respect to the
termination of any Plan or Multiemployer Plan; (e) the institution of
proceedings to terminate a Plan or Multiemployer Plan by the PBGC; (f) the
failure by any member of the ERISA Group to make when due required contributions
to a Multiemployer Plan or Plan unless such failure is cured within 30 days or
the filing pursuant to Section 412(c) of the Internal Revenue Code or Section
302(c) of ERISA of an application for a waiver of the minimum funding standard;
(g) any other event or condition that might reasonably be expected to constitute
grounds under Section 4042 of ERISA for the termination of, or the appointment
of a trustee to administer, any Plan or Multiemployer Plan or the imposition of
liability under Section 4069 or 4212(c) of ERISA; (h) the receipt by any member
of the ERISA Group of any notice or the receipt by any Multiemployer Plan from
any member of the ERISA Group of any notice, concerning the imposition of
Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, insolvent (within the meaning of Section 4245 of ERISA), in
reorganization (within the meaning of Section 4241 of ERISA), or in “critical”
status (within the meaning of Section 432 of the Internal Revenue Code or
Section 305 of ERISA); (i) the imposition of any liability under Title IV of
ERISA, other than for PBGC premiums due but not delinquent under Section 4007 of
ERISA, upon any member of the ERISA Group or the imposition of any Lien in favor
of the PBGC under Title IV of ERISA; or (j) a determination that a Plan is, or
is reasonably expected to be, in “at risk” status (within the meaning of
Section 430 of the Internal Revenue Code or Section 303 of ERISA).
     “ERISA Group” means the Parent, the Borrower, any Subsidiary and all
members of a controlled group of corporations and all trades or businesses
(whether or not incorporated) under common

-8-



--------------------------------------------------------------------------------



 



control, which, together with the Borrower or any Subsidiary, are treated as a
single employer under Section 414 of the Internal Revenue Code.
     “Event of Default” means any of the events specified in Section 10.1.,
provided that any requirement for notice or lapse of time (including the
expiration of any applicable cure period) or any other condition has been
satisfied, in each case, as specified in such Section.
     “Excluded Subsidiary” means any Subsidiary (a) holding title to assets that
are or are to become collateral for any Non-Recourse Indebtedness of such
Subsidiary and (b) that is prohibited from Guarantying the Indebtedness of any
other Person pursuant to (i) any document, instrument, or agreement evidencing
such Non-Recourse Indebtedness or (ii) a provision of such Subsidiary’s
organizational documents which provision was included in such Subsidiary’s
organizational documents as a condition to the extension of such Non-Recourse
Indebtedness.
     “Excluded Taxes” has the meaning given that term in Section 3.10.
     “Fair Market Value” means, (a) with respect to a security listed on a
national securities exchange or the NASDAQ National Market, the price of such
security as reported on such exchange or market by any widely recognized
reporting method customarily relied upon by financial institutions and (b) with
respect to any other property, the price which could be negotiated in an
arm’s-length free market transaction, for cash, between a willing seller and a
willing buyer.
     “FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.
     “Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day which
is a Business Day, the average of the quotations for such day on such
transactions received by the Administrative Agent from three Federal Funds
brokers of recognized standing selected by the Administrative Agent.
     “Fee Letter” means that certain fee letter dated as of June 6, 2011, by and
among the Parent, the Borrower, Wells Fargo Securities, LLC Arranger and the
Administrative Agent.
     “Fees” means, without duplication, the fees and commissions provided for or
referred to in Section 3.5. and any other fees payable by the Borrower
hereunder, under any other Loan Document or under the Fee Letter.
     “Fixed Charges” means, with respect to a Person and for a given period, the
sum of (a) the Interest Expense of such Person for such period, plus (b) the
aggregate of all regularly scheduled principal payments on Indebtedness made by
such Person during such period (excluding balloon, bullet or similar payments of
principal that repays such Indebtedness in full), plus (c) the aggregate of all
Preferred Dividends paid in cash by such Person during such period. The Parent’s
Ownership Share of the Fixed Charges of its Unconsolidated Affiliates will be
included in the calculation of “Fixed Charges”.
     “Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is resident for tax purposes.
For purposes of this definition, the United States

-9-



--------------------------------------------------------------------------------



 



of America, each State thereof and the District of Columbia shall be deemed to
constitute a single jurisdiction.
     “Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
     “Funds from Operations” means “Funds from Operations” as defined in, and
calculated consistent with, the White Paper on Funds from Operations dated
April 2002 issued by the National Association of Real Estate Investment Trusts,
Inc., but without giving effect to any supplements, amendments or other
modifications promulgated after the Agreement Date.
     “GAAP” means generally accepted accounting principles in the United States
of America set forth in the opinions and pronouncements of the Accounting
Principles Board of the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board
(including Statement of Financial Accounting Standards No. 168, “The FASB
Accounting Standards Codification”) or in such other statements by such other
entity as may be approved by a significant segment of the accounting profession
in the United States of America, which are applicable to the circumstances as of
the date of determination.
     “Governmental Approvals” means all authorizations, consents, approvals,
licenses and exemptions of, registrations and filings with, and reports to, all
Governmental Authorities.
     “Governmental Authority” means any national, state or local government
(whether domestic or foreign), any political subdivision thereof or any other
governmental, quasi-governmental, judicial, administrative, public or statutory
instrumentality, authority, body, agency, bureau, commission, board, department
or other entity (including, without limitation, the Federal Deposit Insurance
Corporation, the Comptroller of the Currency or the Federal Reserve Board, any
central bank or any comparable authority) or any arbitrator with authority to
bind a party at law.
     “Guarantor” means each of the Parent, MHC Trust and T1000 Trust.
     “Guaranty”, “Guaranteed”, “Guarantying” or to “Guarantee” as applied to any
obligation means and includes: (a) a guaranty (other than by endorsement of
negotiable instruments for collection in the ordinary course of business),
directly or indirectly, in any manner, of any part or all of such obligation, or
(b) an agreement, direct or indirect, contingent or otherwise, and whether or
not constituting a guaranty, the practical effect of which is to assure the
payment or performance (or payment of damages in the event of nonperformance) of
any part or all of such obligation whether by: (i) the purchase of securities or
obligations, (ii) the purchase, sale or lease (as lessee or lessor) of property
or the purchase or sale of services primarily for the purpose of enabling the
obligor with respect to such obligation to make any payment or performance (or
payment of damages in the event of nonperformance) of or on account of any part
or all of such obligation, or to assure the owner of such obligation against
loss, (iii) the supplying of funds to or in any other manner investing in the
obligor with respect to such obligation, (iv) repayment of amounts drawn down by
beneficiaries of letters of credit, or (v) the supplying of funds to or
investing in a Person on account of all or any part of such Person’s obligation
under a Guaranty of any obligation or indemnifying or holding harmless, in any
way, such Person against any part or all of such obligation. As the context
requires, “Guaranty” shall also mean the guaranty executed and delivered
pursuant to Section 5.1. and substantially in the form of Exhibit B.
     “Hazardous Materials” means all or any of the following: (a) substances
that are defined or listed in, or otherwise classified pursuant to, any
applicable Environmental Laws as “hazardous

-10-



--------------------------------------------------------------------------------



 



substances”, “hazardous materials”, “hazardous wastes”, “toxic substances” or
any other formulation intended to define, list or classify substances by reason
of deleterious properties such as ignitability, corrosivity, reactivity,
carcinogenicity, reproductive toxicity, “TCLP” toxicity, or “EP toxicity”;
(b) oil, petroleum or petroleum derived substances, natural gas, natural gas
liquids or synthetic gas and drilling fluids, produced waters and other wastes
associated with the exploration, development or production of crude oil, natural
gas or geothermal resources; (c) any flammable substances or explosive
substances or any radioactive materials; (d) asbestos in any form; and
(e) electrical equipment which contains any oil or dielectric fluid containing
levels of polychlorinated biphenyls in excess of fifty parts per million.
     “Income Taxes” means all federal, state, local and foreign income and gross
receipts taxes.
     “Indebtedness,” as applied to any Person (and without duplication), means
all of the following, whether or not considered indebtedness or liabilities
under GAAP: (a) all indebtedness, obligations or other liabilities (whether
secured, unsecured, recourse, non-recourse, direct, senior or subordinate) of
such Person for borrowed money; (b) all indebtedness, obligations or other
liabilities of such Person evidenced by Securities or other similar instruments;
(c) all reimbursement obligations and other liabilities (contingent or
otherwise) of such Person with respect to letters of credit or banker’s
acceptances issued for such Person’s account or other similar instruments
(including bank guaranties, surety bonds, comfort letters, keep-well agreement
and capital maintenance agreements) for which a contingent liability exists, in
each case whether or not the same have been presented for payment; (d) net
obligations under any Derivatives Contract (which shall be deemed to have an
amount equal to the Derivatives Termination Value thereof at such time but in no
event shall be less than zero); (e) all obligations of such Person to pay the
deferred purchase price of property or services; (f) all obligations of such
Person in respect of Capital Leases and all Synthetic Lease Obligations and
Synthetic Debt of such Person; (g) all Accommodation Obligations of such Person;
(h) all indebtedness, obligations or other liabilities of such Person or others
secured by a Lien on any asset of such Person, whether or not such indebtedness,
obligations or liabilities are assumed by, or are a personal liability of, such
Person; and (i) ERISA obligations of such Person currently due and payable. For
purposes of this definition, (x) the amount of any Capital Lease or Synthetic
Lease Obligation as of any date shall be deemed to be the amount of Attributable
Indebtedness in respect thereof as of such date and (y) contingent obligations
of a Person in respect of Non-Recourse Exceptions shall not shall not give rise
to Indebtedness unless and until such obligations are no longer contingent.
     “Intellectual Property” has the meaning given that term in Section 6.1.(q).
     “Interest Expense” means, for any period and without duplication, total
interest expense, whether paid, accrued or capitalized (including letter of
credit fees, the interest component of Capital Leases and amortization of
deferred financing costs, but excluding interest expense covered by an interest
reserve established under a loan facility) of the Parent, on a consolidated
basis and determined in accordance with GAAP.
     “Interest Period” means, with respect to each LIBOR Loan, each period
commencing on the date such LIBOR Loan is made, or in the case of the
Continuation of a LIBOR Loan the last day of the preceding Interest Period for
such Loan, and ending on the numerically corresponding day in the first, second,
third or sixth calendar month thereafter, as the Borrower may select in the
Notice of Borrowing or a Notice of Continuation or Notice of Conversion, as the
case may be, except that each Interest Period that commences on the last
Business Day of a calendar month (or on any day for which there is no
numerically corresponding day in the appropriate subsequent calendar month)
shall end on the last Business Day of the appropriate subsequent calendar month.
Notwithstanding the foregoing: (a) if any Interest Period would otherwise end
after the Termination Date, such Interest Period shall end on the Termination
Date; and (b) each Interest Period that would otherwise end on a day which is
not a Business

-11-



--------------------------------------------------------------------------------



 



Day shall end on the immediately following Business Day (or, if such immediately
following Business Day falls in the next calendar month, on the immediately
preceding Business Day).
     “Internal Revenue Code” means the Internal Revenue Code of 1986, as
amended.
     “Investment” means, with respect to any Person, any acquisition or
investment (whether or not of a controlling interest) by such Person, by means
of any of the following: (a) the purchase or other acquisition of any Equity
Interest in another Person, (b) a loan, advance or extension of credit to,
capital contribution to, Guaranty of Indebtedness of, or purchase or other
acquisition of any Indebtedness of, another Person, including any partnership or
joint venture interest in such other Person, or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute the business or a division or operating unit of
another Person. Any irrevocable commitment to make an Investment in any other
Person, as well as any option of another Person to require an Investment in such
Person, shall constitute an Investment. Except as expressly provided otherwise,
for purposes of determining compliance with any covenant contained in a Loan
Document, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment.
     “Lender” means each financial institution from time to time party hereto as
a “Lender;” together with its respective successors and permitted assigns;
provided, however, that the term “Lender”, except as otherwise expressly
provided herein, shall exclude any Lender (or its Affiliates) in its capacity as
a Specified Derivatives Provider.
     “Lending Office” means, for each Lender and for each Type of Loan, the
office of such Lender specified in such Lender’s Administrative Questionnaire or
in the applicable Assignment and Assumption, or such other office of such Lender
as such Lender may notify the Administrative Agent in writing from time to time.
     “Level” has the meaning given that term in the definition of the term
“Applicable Margin.”
     “LIBOR” means, for the Interest Period for any LIBOR Loan, the rate of
interest, rounded up to the nearest whole multiple of one-hundredth of one
percent (0.01%), obtained by dividing (i) the rate of interest, rounded upward
to the nearest whole multiple of one-hundredth of one percent (0.01%), referred
to as the BBA (British Bankers’ Association) LIBOR rate as set forth by any
service selected by the Administrative Agent that has been nominated by the
British Bankers’ Association as an authorized information vendor for the purpose
of displaying such rate for deposits in Dollars at approximately 11:00 a.m.
Central time, two (2) Business Days prior to the date of commencement of such
Interest Period for purposes of calculating effective rates of interest for
loans or obligations making reference thereto, for an amount approximately equal
to the applicable LIBOR Loan and for a period of time approximately equal to
such Interest Period by (ii) 1 minus the stated maximum rate (stated as a
decimal) of all reserves, if any, required to be maintained with respect to
Eurocurrency funding (currently referred to as “Eurocurrency liabilities”) as
specified in Regulation D of the Board of Governors of the Federal Reserve
System (or against any other category of liabilities which includes deposits by
reference to which the interest rate on LIBOR Loans is determined or any
applicable category of extensions of credit or other assets which includes loans
by an office of any Lender outside of the United States of America). Any change
in such maximum rate shall result in a change in LIBOR on the date on which such
change in such maximum rate becomes effective.
     “LIBOR Loan” means any portion of a Loan (other than a Base Rate Loan)
bearing interest at a rate based on LIBOR.

-12-



--------------------------------------------------------------------------------



 



     “LIBOR Market Index Rate” means, for any day, LIBOR as of that day that
would be applicable for a LIBOR Loan having a one-month Interest Period
determined at approximately 11:00 a.m. Central time for such day (or if such day
is not a Business Day, the immediately preceding Business Day). The LIBOR Market
Index Rate shall be determined on a daily basis.
     “Lien” means any mortgage, deed of trust, pledge, hypothecation,
assignment, deposit arrangement, security interest, encumbrance (including, but
not limited to, easements, rights-of-way, zoning restrictions and the like),
lien (statutory or other), preference, priority or other security agreement of
any kind or nature whatsoever, including without limitation any conditional sale
or other title retention agreement, the interest of a lessor under a Capital
Lease, any financing lease having substantially the same economic effect as any
of the foregoing, and the filing of any financing statement (other than a
financing statement (a) filed by a “true” lessor pursuant to Section 9-408 of
the Uniform Commercial Code or (b) the filing of which was not authorized
pursuant to Section 9-509 of the Uniform Commercial Code) naming the owner of
the asset to which such Lien relates as debtor, under the Uniform Commercial
Code or other comparable law of any jurisdiction.
     “Loan” means a loan made by a Lender to the Borrower pursuant to
Section 2.1.
     “Loan Document” means this Agreement, each Note, the Guaranty and each
other document or instrument now or hereafter executed and delivered by a Loan
Party in connection with, pursuant to or relating to this Agreement (other than
the Fee Letter and any Specified Derivatives Contract).
     “Loan Party” means each of the Borrower, the Parent, each other Guarantor
and each other Person who guarantees all or a portion of the Obligations and/or
who pledges any collateral to secure all or a portion of the Obligations.
     “Manufactured Home Inventory Value” means with respect to Parent and its
Subsidiaries, as of any date of determination, the lesser of (a) the total cost
to the Parent or its Subsidiaries, as applicable, of all manufactured home
units, which have never been occupied (other than for short periods in the
ordinary course of the Parent’s and its Subsidiaries’ customary sales
practices), then owned by the Parent or any Subsidiary that were acquired new
from the manufacturers of such units, or from Persons who acquired such units
new from such manufacturers, within the one-year period immediately preceding
the date of determination and (b) $35,000,000.
     “Material Adverse Effect” means (a) a materially adverse change in, or a
materially adverse effect on the operations, business, assets, properties,
liabilities (actual or contingent), or financial condition of the Parent, the
Borrower and the other Subsidiaries taken as a whole; (b) a material impairment
of (i) the rights and remedies of the Lenders and the Administrative Agent under
any of the Loan Documents or (ii) the ability of the Parent, the Borrower or any
other Loan Party to perform its respective obligations under the Loan Documents
to which such Loan Party is a party; or (c) a materially adverse effect on the
validity or enforceability of any of the Loan Documents.
     “Mezzanine Debt Investments” mean any mezzanine or subordinated mortgage
loans made by the Borrower, any of its Subsidiaries any of its Unconsolidated
Affiliates to entities that own commercial real estate (or to Persons holding
Equity Interests in such entities), which real estate has a Fair Market Value in
excess of the aggregate amount of such mortgage loans and any senior
Indebtedness secured by a Lien on such real estate on the date when such
mortgage loan was made or acquired by the Borrower, such Subsidiary or such
Unconsolidated Affiliate and which has been designated by the Parent as a
“Mezzanine Debt Investment” in its most recent Compliance Certificate; provided,
however, that if any such mortgage loans are owed by a Subsidiary or an
Unconsolidated Affiliate, then the amount of

-13-



--------------------------------------------------------------------------------



 



Mezzanine Debt Investments attributable to such mortgage loans shall be limited
to the Parent’s Ownership Share of such Subsidiary or Unconsolidated Affiliate,
as the case may be.
     “MHC Trust” means MHC Trust, a Maryland real estate investment trust,
together with its successors and permitted assigns.
     “Moody’s” means Moody’s Investors Service, Inc. and its successors.
     “Mortgage Receivable” means a promissory note secured by a mortgage, deed
of trust, deed to secure debt or similar security instrument made by a Person
owning an interest in real estate granting a Lien on such interest in real
estate as security for the payment of Indebtedness of which the Parent, the
Borrower or another Subsidiary is the holder and retains the rights of
collection of all payments thereunder.
     “Multiemployer Plan” means at any time a multiemployer plan within the
meaning of Section 4001(a)(3) of ERISA to which any member of the ERISA Group is
then making or accruing an obligation to make contributions or has within the
preceding six plan years made contributions, including for these purposes any
Person which ceased to be a member of the ERISA Group during such six year
period.
     “Negative Pledge” means, with respect to a given asset, any provision of a
document, instrument or agreement (other than any Loan Document or Specified
Derivatives Contract) which prohibits or purports to prohibit the creation or
assumption of any Lien on such asset as security for Indebtedness of the Person
owning such asset or any other Person; provided, however, that an agreement that
conditions a Person’s ability to encumber its assets upon the maintenance of one
or more specified ratios that limit such Person’s ability to encumber its assets
but that do not generally prohibit the encumbrance of its assets, or the
encumbrance of specific assets, shall not constitute a Negative Pledge.
     “Net Income” means, for any period, the net income (or loss) after Income
Taxes of the Parent, on a consolidated basis, for such period calculated in
conformity with GAAP; provided, however, that Net Income shall not include the
net income (or loss) of Unconsolidated Affiliates.
     “Net Operating Income” means, for any Qualifying Unencumbered Property and
for a given period, the sum of the following (without duplication and determined
on a consistent basis with prior periods): (a) rents and other revenues received
in the ordinary course from such Property (including proceeds from rent loss or
business interruption insurance but excluding pre-paid rents and revenues and
security deposits except, in each case, to the extent applied in satisfaction of
tenants’ obligations for rent) minus (b) all expenses paid (excluding interest
but including an appropriate accrual for property taxes and insurance) related
to the ownership, operation or maintenance of such Property, including but not
limited to, property taxes, assessments and the like, insurance, utilities,
payroll costs, maintenance, repair and landscaping expenses, marketing expenses,
management fees and general and administrative expenses (including an
appropriate allocation for legal, accounting, advertising, marketing, management
fees and other expenses incurred in connection with such Property, but
specifically excluding general overhead expenses of the Parent, MHC Trust or the
Borrower).
     “Net Proceeds” means with respect to an Equity Issuance by a Person, the
aggregate amount of all cash and the Fair Market Value of all other property
(other than securities of such Person being converted or exchanged in connection
with such Equity Issuance) received by such Person in respect of such Equity
Issuance net of investment banking fees, legal fees, accountants’ fees,
underwriting discounts and commissions and other customary fees and expenses
actually incurred by such Person in connection with such Equity Issuance.

-14-



--------------------------------------------------------------------------------



 



     “Net Worth” means, at any time, (a) Total Asset Value minus (b) the sum,
without duplication, of (i) all Indebtedness of the Parent on a consolidated
basis, plus (ii) all other items which, in accordance with GAAP, would be
included as liabilities on the liability side of the balance sheet of the
Parent, on a consolidated basis, and in any event shall include recourse and
non-recourse mortgage debt, letters of credit, purchase obligations, forward
equity sales, repurchase obligations, unsecured debt, accounts payable, lease
obligations (including ground leases) to the extent required, in accordance with
GAAP, to be classified as capital leases on the balance sheet of the Parent,
guarantees of indebtedness, subordinated debt and unfunded obligations plus
(iii) the Borrower’s Ownership Share of Indebtedness of its Unconsolidated
Affiliates; provided, however, that “Total Liabilities” shall not include
dividends declared by the Parent, MHC Trust or the Borrower which are permitted
under Section 9.1.(f) but not yet paid.
     “Non-Defaulting Lender” means, at any time, each Lender that is not a
Defaulting Lender at such time.
     “Non-Recourse Exceptions” means, with respect to Non-Recourse Indebtedness,
exceptions for fraud, misrepresentation, misapplication of cash, waste,
environmental claims and liabilities and other circumstances customarily
excluded by institutional lenders from exculpation provisions and/or included in
separate indemnification agreements in non-recourse financing of real estate.
     “Non-Recourse Indebtedness” means any single loan with respect to which
recourse for payment is limited to specific assets related to a particular
Property or group of Properties encumbered by a Lien securing such Indebtedness;
provided, however, that personal recourse to the Parent, MHC Trust, the Borrower
or any Subsidiary by a holder of any such loan for Non-Recourse Exceptions shall
not, by itself, prevent such loan from being characterized as Non-Recourse
Indebtedness.
     “Note” means a promissory note of the Borrower substantially in the form of
Exhibit F, payable to the order of a Lender in a principal amount equal to the
original principal amount of such Lender’s Loan.
     “Notice of Borrowing” means a notice substantially in the form of Exhibit C
(or such other form reasonably acceptable to the Administrative Agent and
containing the information required in such Exhibit) to be delivered to the
Administrative Agent pursuant to Section 2.1.(b) evidencing the Borrower’s
request for the borrowing of the Loans.
     “Notice of Continuation” means a notice substantially in the form of
Exhibit D (or such other form reasonably acceptable to the Administrative Agent
and containing the information required in such Exhibit) to be delivered to the
Administrative Agent pursuant to Section 2.6. evidencing the Borrower’s request
for the Continuation of a LIBOR Loan.
     “Notice of Conversion” means a notice substantially in the form of
Exhibit E (or such other form reasonably acceptable to the Administrative Agent
and containing the information required in such Exhibit) to be delivered to the
Administrative Agent pursuant to Section 2.7. evidencing the Borrower’s request
for the Conversion of a Loan from one Type to another Type.
     “Obligations” means, individually and collectively: (a) the aggregate
principal balance of, and all accrued and unpaid interest on, all Loans; and
(b) all other indebtedness, liabilities, obligations, covenants and duties of
the Borrower and the other Loan Parties owing to the Administrative Agent or any
Lender of every kind, nature and description, under or in respect of this
Agreement or any of the other Loan Documents, including, without limitation, the
Fees and indemnification obligations, whether direct or indirect, absolute or
contingent, due or not due, contractual or tortious, liquidated or unliquidated,
and

-15-



--------------------------------------------------------------------------------



 



whether or not evidenced by any promissory note. For the avoidance of doubt,
“Obligations” shall not include Specified Derivatives Obligations.
     “OFAC” has the meaning given that term in Section 6.1.(v).
     “Ownership Share” means, except as otherwise provided in Section 1.3.(b),
with respect to any Subsidiary of a Person (other than a Wholly Owned
Subsidiary) or any Unconsolidated Affiliate of a Person, the greater of (a) such
Person’s relative nominal direct and indirect ownership interest (expressed as a
percentage) in such Subsidiary or Unconsolidated Affiliate or (b) subject to
compliance with Section 8.4.(j), such Person’s relative direct and indirect
economic interest (calculated as a percentage) in such Subsidiary or
Unconsolidated Affiliate determined in accordance with the applicable provisions
of the declaration of trust, articles or certificate of incorporation, articles
of organization, partnership agreement, joint venture agreement or other
applicable organizational document of such Subsidiary or Unconsolidated
Affiliate.
     “Parent” has the meaning set forth in the introductory paragraph hereof and
shall include the Parent’s successors and permitted assigns.
     “Participant” has the meaning given that term in Section 12.6.(d).
     “Partnership Agreement” means the Second Amended and Restated Agreement of
Limited Partnership dated as of March 15, 1996 for the Borrower.
     “PBGC” means the Pension Benefit Guaranty Corporation and any successor
agency.
     “Permitted Liens” means, with respect to any asset or property of a Person,
(a)(i) Liens securing taxes, assessments and other charges or levies imposed by
any Governmental Authority (excluding any Lien imposed pursuant to any of the
provisions of ERISA or pursuant to any Environmental Laws) or (ii) the claims of
materialmen, mechanics, carriers, warehousemen or landlords for labor,
materials, supplies or rentals incurred in the ordinary course of business,
which, if unpaid, might become a Lien on any properties of such Person but
excluding such claims being contested in good faith by appropriate proceedings
which operate to suspend the collection thereof and for which adequate reserves
have been established on the books of such Person, in accordance with GAAP;
(b) Liens consisting of deposits or pledges made in connection with, or to
secure payment of, obligations under workers’ compensation, unemployment
insurance or similar Applicable Laws, the performance of bids, trade contracts
and leases, statutory obligations, surety and appeal bonds, performance bonds
and other obligations of a like nature, in the case of each of the foregoing, in
each case, incurred in the ordinary course of business and not otherwise
securing Indebtedness; (c) Liens consisting of encumbrances in the nature of
zoning restrictions, easements, and rights or restrictions of record on the use
of real property, which do not materially detract from the value of such
property or impair the intended use thereof in the business of such Person;
(d) the rights of tenants under leases or subleases not interfering with the
ordinary conduct of business of such Person; and (e) Liens in favor of the
Administrative Agent for its benefit and the benefit of the Lenders and the
Specified Derivatives Providers.
     “Person” means any natural person, corporation, limited partnership,
general partnership, joint stock company, limited liability company, limited
liability partnership, joint venture, association, company, trust, bank, trust
company, land trust, business trust or other organization, whether or not a
legal entity, or any other nongovernmental entity, or any Governmental
Authority.
     “Plan” means at any time an employee pension benefit plan (other than a
Multiemployer Plan) which is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of

-16-



--------------------------------------------------------------------------------



 



the Internal Revenue Code and either (a) is maintained, or contributed to, by
any member of the ERISA Group for employees of any member of the ERISA Group or
(b) has at any time within the preceding six years been maintained, or
contributed to, by any Person which was at such time a member of the ERISA Group
for employees of any Person which was at such time a member of the ERISA Group.
     “Post-Default Rate” means (a) with respect to any principal of any Loan
that is not paid when due, the interest rate otherwise applicable to such Loan
plus an additional two percent (2.0%) per annum and (b) with respect to any
other Obligation that is not paid when due (whether at stated maturity, by
acceleration, by mandatory prepayment or otherwise), a rate per annum equal to
the Base Rate as in effect from time to time plus the Applicable Margin plus two
percent (2.0%).
     “Preferred Dividends” means, for any period and without duplication, all
Restricted Payments paid during such period on Preferred Stock issued by the
Parent or any of its Subsidiaries. Preferred Dividends shall not include
dividends or distributions (a) paid or payable solely in Equity Interests (other
than Equity Interest convertible into Indebtedness) payable to holders of such
class of Equity Interests, (b) paid or payable to the Parent or any of its
Subsidiaries, or (c) constituting or resulting in the redemption of Preferred
Stock, other than scheduled redemptions not constituting balloon, bullet or
similar redemptions in full.
     “Preferred Stock” means, with respect to any Person, shares of capital
stock of, or other Equity Interests in, such Person which are entitled to
preference or priority over any other capital stock of, or other Equity Interest
in, such Person in respect of the payment of dividends or distribution of assets
upon liquidation or both.
     “Principal Office” means the office of the Administrative Agent located at
608 2nd Avenue South, 11th Floor, Minneapolis, Minnesota 55402 or any other
subsequent office that the Administrative Agent shall have specified by written
notice to the Borrower and the Lenders as the Principal Office.
     “Property” means a parcel (or group of related parcels) of real property
developed (or to be developed) by the Parent, the Borrower, any other Loan
Party, any other Subsidiary or any Unconsolidated Affiliate.
     “Purchase Agreements” has the meaning given that term in the first
“WHEREAS” clause of this Agreement.
     “Qualified Plan” means a Benefit Arrangement that is intended to be
tax-qualified under Section 401(a) of the Internal Revenue Code.
     “Qualifying Unencumbered Property” means (a) the Properties listed on
Schedule 1.1. and (b) any Property designated by Borrower from time to time
pursuant to Section 8.8. which satisfies all of the following requirements:
(i) such Property is a Designated Use Property; (ii) such Property is owned in
fee simple entirely by the Borrower or any Wholly Owned Subsidiary of the
Borrower; (iii) such Property is located in a state of the United States of
America, in the District of Columbia, in Canada or in Mexico; (iv) regardless of
whether such Property is owned by the Borrower or a Wholly Owned Subsidiary of
the Borrower, the Borrower has the right directly, or indirectly through a
Subsidiary, to take the following actions without the need to obtain the consent
of any Person: (A) to create Liens on such Property as security for Indebtedness
of the Borrower or such Subsidiary, as applicable, and (B) to sell, transfer or
otherwise dispose of such Property; (v) neither such Property, nor if such
Property is owned by a Wholly Owned Subsidiary of the Borrower, any of the
Borrower’s direct or indirect ownership interest in such Subsidiary, is subject
to (A) any Lien other than Permitted Liens or (B) any Negative Pledge; and
(vi) such Property is free of all structural defects, title defects,
environmental conditions or other adverse

-17-



--------------------------------------------------------------------------------



 



matters except for defects, conditions or matters which do not materially
detract from the value of such Property or impair the intended use thereof in
the business of the applicable Qualifying Unencumbered Property Owner. A
Property (including any Property set forth on Schedule 1.1.) shall cease to be a
“Qualifying Unencumbered Property” at such time as it fails to satisfy any of
the conditions set forth in clauses (i) through (vi) of this definition. In
addition, the Borrower may, upon at least 15 Business Days prior written notice
to the Administrative Agent, designate that any Qualifying Unencumbered Property
shall no longer be considered a Qualifying Unencumbered Property (and upon such
designation, such Property shall no longer be a Qualifying Unencumbered
Property).
     “Qualifying Unencumbered Property Owner” means any Subsidiary of the Parent
which owns a Qualifying Unencumbered Property.
     “Recourse Indebtedness” means, with respect to any Person, Indebtedness
which is not Non-Recourse Indebtedness.
     “Register” has the meaning given that term in Section 12.6.(c).
     “Regulatory Change” means, with respect to any Lender, any change effective
after the Agreement Date in Applicable Law (including without limitation,
Regulation D of the Board of Governors of the Federal Reserve System) or the
adoption or making after such date of any interpretation, directive or request
applying to a class of banks, including such Lender, of or under any Applicable
Law (whether or not having the force of law and whether or not failure to comply
therewith would be unlawful) by any Governmental Authority or monetary authority
charged with the interpretation or administration thereof or compliance by any
Lender with any request or directive regarding capital adequacy. Notwithstanding
anything herein to the contrary, (a) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines or directives
thereunder or issued in connection therewith and (b) all requests, rules,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States or foreign regulatory authorities, in each case
pursuant to Basel III, shall in each case be deemed to be a “Regulatory Change”,
regardless of the date enacted, adopted or issued.
     “REIT” means a Person qualifying for treatment as a “real estate investment
trust” under the Internal Revenue Code.
     “Related Parties” means, with respect to any Person, such Person’s
Affiliates and the partners, directors, officers, employees, agents and advisors
of such Person and of such Person’s Affiliates.
     “Requisite Lenders” means, as of any date, Lenders holding more than 50.0%
of the principal amount of the aggregate outstanding Loans; provided that (i) in
determining such percentage at any given time, all then existing Defaulting
Lenders will be disregarded and excluded, and (ii) at all times when two or more
Lenders (excluding Defaulting Lenders) are party to this Agreement, the term
“Requisite Lenders” shall in no event mean less than two Lenders.
     “Responsible Officer” means with respect to the Parent, the Borrower or any
Subsidiary, the chief executive officer, the president, the chief financial
officer, any senior vice president, any executive vice president and any vice
president of the Parent, the Borrower or such Subsidiary.
     “Restricted Payment” means (a) any dividend or other distribution, direct
or indirect, on account of any Equity Interest of the Parent, the Borrower, or
any other Subsidiary now or hereafter outstanding, except a dividend or other
distributions payable solely in shares of that class of Equity Interests to the
holders of that class; (b) any redemption, conversion, exchange, retirement,
sinking fund or similar

-18-



--------------------------------------------------------------------------------



 



payment, purchase or other acquisition for value, direct or indirect, of any
shares of any Equity Interest of the Parent, the Borrower or any other
Subsidiary now or hereafter outstanding, except any redemption, repurchase,
conversion or exchange of shares of any class payable solely in common stock of
such entity; and (c) any payment made to retire, or to obtain the surrender of,
any outstanding warrants, options or other rights to acquire any Equity
Interests of the Parent, the Borrower or any other Subsidiary now or hereafter
outstanding.
     “Revolving Credit Agreement” means that certain Amended and Restated Credit
Agreement dated as of May 19, 2011 by and among the Borrower, the financial
institutions party thereto, Wells Fargo Bank, as administrative agent, and the
other parties thereto.
     “Revolving Credit Agreement Lender” means a “Lender” under and as defined
in the Revolving Credit Agreement.
     “Revolving Loan Documents” means the “Loan Documents” as defined under the
Revolving Credit Agreement.
     “Secured Debt” means Indebtedness, the payment of which is secured by a
Lien on any property; provided, however, that, except for the purposes of the
representation contained in the last sentence of Section 6.1.(g) any
Indebtedness that is secured only by a pledge of Equity Interests shall not be
considered to be Secured Debt.
     “Securities” means any stock, partnership interests, shares, shares of
beneficial interest, voting trust certificates, bonds, debentures, notes or
other evidences of indebtedness, secured or unsecured, convertible, subordinated
or otherwise, or in general any instruments commonly known as “securities,” or
any certificates of interest, shares, or participations in temporary or interim
certificates for the purchase or acquisition of, or any right to subscribe to,
purchase or acquire any of the foregoing, but shall not include any evidence of
the Obligations.
     “Securities Act” means the Securities Act of 1933, as amended from time to
time, together with all rules and regulations issued thereunder.
     “Solvent” means, when used with respect to any Person, that (a) the fair
value and the fair salable value of its assets (taken as a going concern) are
each in excess of the fair valuation of its total liabilities (including all
contingent liabilities computed at the amount which, in light of all facts and
circumstances existing at such time, represents the amount that could reasonably
be expected to become an actual and matured liability); (b) such Person is
generally able to pay its debts or other obligations in the ordinary course as
they mature; and (c) such Person has capital not unreasonably small to carry on
its business and all business in which it proposes to be engaged.
     “Specified Derivatives Contract” means any Derivatives Contract, together
with any Derivatives Support Document relating thereto, that is made or entered
into at any time, or in effect at any time now or hereafter, whether as a result
of an assignment or transfer or otherwise, between the Parent, the Borrower, any
other Loan Party or any other Subsidiary and any Specified Derivatives Provider.
     “Specified Derivatives Obligations” means all indebtedness, liabilities,
obligations, covenants and duties of the Parent, the Borrower, any other Loan
Party or any other Subsidiary under or in respect of any Specified Derivatives
Contract, whether direct or indirect, absolute or contingent, due or not due,
liquidated or unliquidated, and whether or not evidenced by any written
confirmation.

-19-



--------------------------------------------------------------------------------



 



     “Specified Derivatives Provider” means any Lender, or any Affiliate of a
Lender that is a party to a Derivatives Contract at the time such Derivatives
Contract is entered into.
     “S&P” means Standard & Poor’s Rating Services, a division of The
McGraw-Hill Companies, Inc. and its successors.
     “Subsidiary” means, for any Person, any corporation, partnership, limited
liability company or other entity of which at least a majority of the Equity
Interests having by the terms thereof ordinary voting power to elect a majority
of the board of directors or other individuals performing similar functions of
such corporation, partnership, limited liability company or other entity
(without regard to the occurrence of any contingency) is at the time directly or
indirectly owned or controlled by such Person or one or more Subsidiaries of
such Person or by such Person and one or more Subsidiaries of such Person, and
shall include all Persons the accounts of which are consolidated with those of
such Person pursuant to GAAP.
     “Supermajority Lenders” means, as of any date, Lenders holding more than
60.0% of the principal amount of the aggregate outstanding Loans; provided that
(i) in determining such percentage at any given time, all then existing
Defaulting Lenders will be disregarded and excluded, and (ii) at all times when
two or more Lenders (excluding Defaulting Lenders) are party to this Agreement,
the term “Supermajority Lenders” shall in no event mean less than two Lenders.
     “Synthetic Debt” means, with respect to any Person as of any date of
determination thereof, all obligations of such Person in respect of transactions
entered into by such Person that are intended to function primarily as a
borrowing of funds (including any minority interest transactions that function
primarily as a borrowing) but are not otherwise included in the definition of
“Indebtedness” or as a liability on the consolidated balance sheet of such
Person and its Subsidiaries in accordance with GAAP.
     “Synthetic Lease Obligation” means the monetary obligation of a Person
under (a) a so-called synthetic, off-balance sheet or tax retention lease, or
(b) an agreement for the use or possession of property (including sale and
leaseback transactions), in each case, creating obligations that do not appear
on the balance sheet of such Person but which, upon the application of any
Debtor Relief Laws to such Person, would be characterized as the indebtedness of
such Person (without regard to accounting treatment).
     “T1000 Trust” means MHC T1000 Trust, a Maryland real estate investment
trust, together with its successors and permitted assigns.
     “Taxes” has the meaning given that term in Section 3.10.
     “Termination Date” means June 30, 2017.
     “Titled Agent” has the meaning given that term in Section 11.9.
     “Total Asset Value” means, as of any date of determination and without
duplication, the sum of (a)(i)(x) EBITDA attributable to Properties owned by the
Borrower or any of its Subsidiaries (determined in a manner reasonably
acceptable to the Administrative Agent) for any period of 12 consecutive
calendar months ending during the term of this Agreement plus (y) the Parent’s
Ownership Share of EBITDA

-20-



--------------------------------------------------------------------------------



 



attributable to Properties owned by Unconsolidated Affiliates (determined in a
manner reasonably acceptable to the Administrative Agent) for such period,
divided by (ii) the Capitalization Rate, plus (b) the purchase price paid by the
Borrower, any of its Subsidiaries or any of its Unconsolidated Affiliates (less
any amounts paid to the Borrower, such Subsidiary or such Unconsolidated
Affiliate as a purchase price adjustment, held in escrow, retained as a
contingency reserve, or in connection with other similar arrangements) for any
Property (other than Unimproved Land) acquired by the Borrower, such Subsidiary
or such Unconsolidated Affiliate during any such period of 12 consecutive
calendar months, limited in the case of an Unconsolidated Affiliate, to the
Parent’s Ownership Share of the amounts referred to in this clause (b), plus
(c) the value of all unrestricted cash and Cash Equivalents then owned by the
Parent, the Borrower and their respective Subsidiaries plus (d) Parent’s
Ownership Share of all unrestricted cash and Cash Equivalents of its
Unconsolidated Affiliates, plus (e) Manufactured Home Inventory Value, at such
time, plus (f) the GAAP book value of all Mezzanine Debt Investments (i) for
which payments by the obligor thereof are not more than 90 days past due and
(ii) the obligor of which is not subject to any proceeding of the types
described in Section 10.1.(e) or 10.1.(f). EBITDA attributable to Properties
acquired or disposed of by the Borrower or any of its Subsidiaries or
Unconsolidated Affiliates during any applicable period of 12 consecutive
calendar months shall be excluded when determining EBITDA for purposes of the
immediately preceding clause (a).
     “Total Indebtedness” means all Indebtedness of the Parent and its
Subsidiaries, determined on a consolidated basis, plus the Parent’s Ownership
Share of all Indebtedness of its Unconsolidated Affiliates.
     “Transfer Authorizer Designation Form” means a form substantially in the
form of Exhibit G to be delivered to the Administrative Agent pursuant to
Section 5.1., as the same may be amended, restated or modified from time to time
with the prior written approval of the Administrative Agent.
     “Type” with respect to any Loan, refers to whether such Loan or portion
thereof is a LIBOR Loan or a Base Rate Loan.
     “Unconsolidated Affiliate” means, with respect to any Person, any other
Person in whom such Person holds an Investment, which Investment is accounted
for in the financial statements of such Person on an equity basis of accounting
and whose financial results would not be consolidated under GAAP with the
financial results of such Person on the consolidated financial statements of
such Person.
     “Unencumbered Net Operating Income” means for any fiscal quarter, Net
Operating Income for such period from each Qualifying Unencumbered Property.
Notwithstanding the foregoing, for purposes of determining Unencumbered Net
Operating Income, to the extent the amount of the Net Operating Income
attributable to Qualifying Unencumbered Properties located in Canada and Mexico
exceeds 20% of Unencumbered Net Operating Income, such excess shall be excluded.
     “Unimproved Land” means, as of any date, land on which no development
(other than improvements that are not material and that are temporary in nature)
has occurred and for which no development is scheduled in the 12 months
following such date.
     “Unsecured Debt” means, as of any date of determination and without
duplication, all Indebtedness of the Parent, the Borrower or any Wholly Owned
Subsidiary, which is not Secured Debt, but in any event shall exclude (a) all
accounts payable of the Parent, the Borrower or any Wholly Owned Subsidiary
incurred in the ordinary course of business, (b) all advance rents received and
(c) all accrued interest payable.
     “Unsecured Interest Expense” means Interest Expense payable in respect of
Unsecured Debt.

-21-



--------------------------------------------------------------------------------



 



     “Wells Fargo” means Wells Fargo Bank, National Association, and its
successors and assigns.
     “Wholly Owned Subsidiary” means any Subsidiary of a Person in respect of
which all of the Equity Interests (other than, in the case of a corporation,
directors’ qualifying shares) are at the time directly or indirectly owned or
controlled by such Person or one or more other Subsidiaries of such Person or by
such Person and one or more other Subsidiaries of such Person.
     “Withdrawal Liability” means any liability as a result of a complete or
partial withdrawal from a Multiemployer Plan as such terms are defined in Part I
of Subtitle E of Title IV of ERISA.
Section 1.2. General; References to Central time.
     Unless otherwise indicated, all accounting terms, ratios and measurements
shall be interpreted or determined in accordance with GAAP as in effect from
time to time; provided that, if at any time any change in GAAP would affect the
computation of any financial ratio or requirement (including in any affirmative
or negative covenant) set forth in any Loan Document, and either the Borrower or
the Requisite Lenders shall so request, the Administrative Agent, the Lenders
and the Borrower shall negotiate in good faith to amend such ratio or
requirement to preserve the original intent thereof in light of such change in
GAAP (subject to the approval of the Requisite Lenders); provided further that,
until so amended, (i) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (ii) the Parent shall
provide to the Administrative Agent and the Lenders financial statements and
other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP;
provided, further, to the extent that any change in GAAP after the Agreement
Date results in leases which are, or would have been, classified as operating
leases under GAAP as it exists on the Agreement Date being classified as Capital
Leases under GAAP as revised, such change in classification of leases from
operating leases to Capital Leases shall be disregarded for purposes of this
Agreement. Notwithstanding the preceding sentence, the calculation of
liabilities shall not include any fair value adjustments to the carrying value
of liabilities to record such liabilities at fair value pursuant to electing the
fair value option election under FASB ASC 825-10-25 (formerly known as FAS 159,
The Fair Value Option for Financial Assets and Financial Liabilities) or other
FASB standards allowing entities to elect fair value option for financial
liabilities, and the effects of FAS 141(R) in respect of fees and expenses in
connection with a business combination shall be disregarded. References in this
Agreement to “Sections”, “Articles”, “Exhibits” and “Schedules” are to sections,
articles, exhibits and schedules herein and hereto unless otherwise indicated.
References in this Agreement to any document, instrument or agreement (a) shall
include all exhibits, schedules and other attachments thereto, (b) shall include
all documents, instruments or agreements issued or executed in replacement
thereof, to the extent permitted hereby and (c) shall mean such document,
instrument or agreement, or replacement or predecessor thereto, as amended,
supplemented, restated or otherwise modified from time to time to the extent not
otherwise stated herein or prohibited hereby and in effect at any given time.
Wherever from the context it appears appropriate, each term stated in either the
singular or plural shall include the singular and plural, and pronouns stated in
the masculine, feminine or neuter gender shall include the masculine, the
feminine and the neuter. Unless explicitly set forth to the contrary, a
reference to “Subsidiary” means a Subsidiary of the Parent or a Subsidiary of
such Subsidiary and a reference to an “Affiliate” means a reference to an
Affiliate of the Borrower. Titles and captions of Articles, Sections,
subsections and clauses in this Agreement are for convenience only, and neither
limit nor amplify the provisions of this Agreement. Unless otherwise indicated,
all references to time are references to Central time.

-22-



--------------------------------------------------------------------------------



 



Section 1.3. Financial Attributes of Non-Wholly Owned Subsidiaries.
     Except as otherwise expressly provided herein, when determining compliance
by the Parent or the Borrower with any financial covenant contained in any of
the Loan Documents (a) only the Ownership Share of the Parent or the Borrower,
as applicable, of the financial attributes of a Subsidiary that is not a Wholly
Owned Subsidiary shall be included and (b) the Parent’s Ownership Share of the
Borrower shall be deemed to be 100.0%.
Article II. Credit Facility
Section 2.1. Loans.
     (a) Making of Loans. Subject to the terms and conditions hereof, on the
Effective Date, each Lender severally and not jointly agrees to make a Loan to
the Borrower in the aggregate principal amount equal to the amount of such
Lender’s Commitment. Upon funding of the Loans, the Commitments shall terminate.
     (b) Requests for Loans. Not later than 12:00 p.m. Central time at least 1
Business Day prior to the anticipated Effective Date, the Borrower shall give
the Administrative Agent notice pursuant to the Notice of Borrowing of the
borrowing of the Loans. Such notice shall be irrevocable once given and binding
on the Borrower.
     (c) Funding of Loans. Promptly after receipt of the Notice of Borrowing
under the immediately preceding subsection (b), the Administrative Agent shall
notify each Lender of the proposed borrowing. Each Lender shall deposit an
amount equal to the Loan to be made by such Lender to the Borrower with the
Administrative Agent at the Principal Office, in immediately available funds,
not later than 11:00 a.m. Central time on the Effective Date. Subject to
fulfillment of all applicable conditions set forth herein, the Administrative
Agent shall make available to the Borrower in the account specified in the
Transfer Authorizer Designation Form, not later than 2:00 p.m. Central time on
the Effective Date, the proceeds of such amounts received by the Administrative
Agent. The Borrower may not reborrow any portion of the Loans once repaid.
Section 2.2. Rates and Payment of Interest on Loans.
     (a) Rates. The Borrower promises to pay to the Administrative Agent for the
account of each Lender interest on the unpaid principal amount of the Loan made
by such Lender for the period from and including the date of the making of such
Loan to but excluding the date such Loan shall be paid in full, at the following
per annum rates:
     (i) during such periods as such Loan is a Base Rate Loan, at the Base Rate
(as in effect from time to time), plus the Applicable Margin; and
     (ii) during such periods as such Loan is a LIBOR Loan, at LIBOR for such
Loan for the Interest Period therefor, plus the Applicable Margin.
Notwithstanding the foregoing, while an Event of Default exists, the Borrower
shall pay to the Administrative Agent for the account of each Lender, interest
at the Post-Default Rate on the outstanding principal amount of the Loan made by
such Lender and on any other amount payable by the Borrower hereunder or under
the Note held by such Lender to or for the account of such Lender (including
without limitation, accrued but unpaid interest to the extent permitted under
Applicable Law); provided, however, except in the case of a Default or Event of
Default under Section 10.1.(a)(in which event the following

-23-



--------------------------------------------------------------------------------



 



notice shall not be required), the Borrower shall not be required to pay
interest at the Post-Default Rate unless the Administrative Agent, at the
direction of the Requisite Lenders, shall have notified the Borrower that
interest shall be payable at the Post-Default Rate.
     (b) Payment of Interest. All accrued and unpaid interest on the outstanding
principal amount of each Loan shall be payable (i) monthly in arrears on the
first day of each month, commencing with the first full calendar month occurring
after the Effective Date and (ii) on any date on which the principal balance of
such Loan is due and payable in full (whether at maturity, due to acceleration
or otherwise). Interest payable at the Post-Default Rate shall be payable from
time to time on demand. All determinations by the Administrative Agent of an
interest rate hereunder shall be conclusive and binding on the Lenders and the
Borrower for all purposes, absent manifest error.
     (c) Borrower Information Used to Determine Applicable Interest Rates. The
parties understand that the applicable interest rate for the Obligations and
certain fees set forth herein may be determined and/or adjusted from time to
time based upon certain financial ratios and/or other information to be provided
or certified to the Lenders by the Borrower (the “Borrower Information”). If it
is subsequently determined that any such Borrower Information was incorrect (for
whatever reason, including without limitation because of a subsequent
restatement of earnings by the Borrower) at the time it was delivered to the
Administrative Agent, and if the applicable interest rate or fees calculated for
any period were lower than they should have been had the correct information
been timely provided, then, such interest rate and such fees for such period
shall be automatically recalculated using correct Borrower Information. The
Administrative Agent shall promptly notify the Borrower in writing of any
additional interest and fees due because of such recalculation, and the Borrower
shall pay such additional interest or fees due to the Administrative Agent, for
the account of each Lender, within 5 Business Days of receipt of such written
notice. Any recalculation of interest or fees required by this provision shall
survive the termination of this Agreement, and this provision shall not in any
way limit any of the Administrative Agent’s or any Lender’s other rights under
this Agreement.
Section 2.3. Number of Interest Periods.
     There may be no more than 5 different Interest Periods for LIBOR Loans
outstanding at the same time.
Section 2.4. Repayment of Loans.
     The Borrower shall repay the entire outstanding principal amount of, and
all accrued but unpaid interest on, the Loans on the Termination Date.
Section 2.5. Prepayments.
     (a) Generally. Except as otherwise provided in the immediately following
subsection and subject to Section 4.4., the Borrower may prepay any Loan at any
time without premium or penalty. The Borrower shall give the Administrative
Agent at least 3 Business Days prior written notice of the prepayment of any
Loan. Each such notice of prepayment shall be irrevocable; provided, that such
notice of repayment in connection with a refinancing of the entire outstanding
principal amount of, and all accrued but unpaid interest on, the Loans may be
contingent upon the closing of such refinancing. Each voluntary prepayment of
Loans shall be in an aggregate minimum amount of $100,000 and integral multiples
of $25,000 in excess thereof or the aggregate outstanding principal amount of
the Loans.
     (b) Prepayment Premium. During the periods set forth below, the Borrower
may only prepay the Loans, in whole or in part, at the prices (expressed as
percentages of principal amount of the Loans to

-24-



--------------------------------------------------------------------------------



 



be prepaid) set forth below, plus accrued and unpaid interest, if any, to (but
not including) the date of prepayment:

          Period   Percentage
Effective Date to and including July 1, 2014
    102.00 %
All times after July 1, 2014
    100.00 %

The Borrower acknowledges and agrees that the amount payable by it in connection
with the prepayment of the Loans is a reasonable calculation of the Lenders’
lost profits in view of the difficulties and impracticality of determining
actual damages resulting from the prepayment of the Loans.
Section 2.6. Continuation.
     So long as no Event of Default exists, the Borrower may on any Business
Day, with respect to any LIBOR Loan, elect to maintain such LIBOR Loan or any
portion thereof as a LIBOR Loan by selecting a new Interest Period for such
LIBOR Loan. Each Continuation of a LIBOR Loan shall be in an aggregate minimum
amount of $1,000,000 and integral multiples of $100,000 in excess of that
amount, and each new Interest Period selected under this Section shall commence
on the last day of the immediately preceding Interest Period. Each selection of
a new Interest Period shall be made by the Borrower giving to the Administrative
Agent a Notice of Continuation not later than 12:00 p.m. Central time on the
third Business Day prior to the date of any such Continuation. Such notice by
the Borrower of a Continuation shall be by telecopy, electronic mail or other
similar form of communication in the form of a Notice of Continuation,
specifying (a) the proposed date of such Continuation, (b) the LIBOR Loans and
portions thereof subject to such Continuation and (c) the duration of the
selected Interest Period, all of which shall be specified in such manner as is
necessary to comply with all limitations on Loans outstanding hereunder. Each
Notice of Continuation shall be irrevocable by and binding on the Borrower once
given. Promptly after receipt of a Notice of Continuation, the Administrative
Agent shall notify each Lender of the proposed Continuation. If the Borrower
shall fail to select in a timely manner a new Interest Period for any LIBOR Loan
in accordance with this Section, such Loan will automatically, on the last day
of the current Interest Period therefor, continue as a LIBOR Loan with an
Interest Period of one month; provided, however that if an Event of Default
exists, such Loan will automatically, on the last day of the current Interest
Period therefor, Convert into a Base Rate Loan notwithstanding the first
sentence of Section 2.7. or the Borrower’s failure to comply with any of the
terms of such Section.
Section 2.7. Conversion.
     The Borrower may on any Business Day, upon the Borrower’s giving of a
Notice of Conversion to the Administrative Agent by telecopy, electronic mail or
other similar form of communication, Convert all or a portion of a Loan of one
Type into a Loan of another Type; provided, however, a Base Rate Loan may not be
Converted into a LIBOR Loan if a Default or Event of Default exists. Each
Conversion of Base Rate Loans into LIBOR Loans shall be in an aggregate minimum
amount of $1,000,000 and integral multiples of $100,000 in excess of that
amount. Each Notice of Conversion shall be given not later than 12:00 p.m.
Central time 3 Business Days prior to the date of any proposed Conversion.
Promptly after receipt of a Notice of Conversion, the Administrative Agent shall
notify each Lender of the proposed Conversion. Subject to the restrictions
specified above, each Notice of Conversion shall be by telecopy, electronic mail
or other similar form of communication in the form of a Notice of Conversion
specifying (a) the requested date of such Conversion, (b) the Type of Loan to be
Converted, (c) the portion of such

-25-



--------------------------------------------------------------------------------



 



Type of Loan to be Converted, (d) the Type of Loan such Loan is to be Converted
into and (e) if such Conversion is into a LIBOR Loan, the requested duration of
the Interest Period of such Loan. Each Notice of Conversion shall be irrevocable
by and binding on the Borrower once given.
Section 2.8. Notes.
     (a) Notes. Except in the case of a Lender that has requested not to receive
a Note, the Loan made by each Lender shall, in addition to this Agreement, also
be evidenced by a Note, payable to the order of such Lender in a principal
amount equal to the amount of its Commitment as originally in effect and
otherwise duly completed (or if such Lender was not a Lender on the Effective
Date, in a principal amount equal to the initial principal amount of the Loan of
such Lender).
     (b) Records. The date, amount, interest rate, Type and duration of Interest
Periods (if applicable) of the Loan made by each Lender to the Borrower, and
each payment made on account of the principal thereof, shall be recorded by such
Lender on its books and such entries shall be binding on the Borrower absent
manifest error; provided, however, that (i) the failure of a Lender to make any
such record shall not affect the obligations of the Borrower under any of the
Loan Documents and (ii) if there is a discrepancy between such records of a
Lender and the statements of accounts maintained by the Administrative Agent
pursuant to Section 3.8., in the absence of manifest error, the statements of
account maintained by the Administrative Agent pursuant to Section 3.8. shall be
controlling.
     (c) Lost, Stolen, Destroyed or Mutilated Notes. Upon receipt by the
Borrower of (i) written notice from a Lender that the Note of such Lender has
been lost, stolen, destroyed or mutilated, and (ii)(A) in the case of loss,
theft or destruction, an unsecured agreement of indemnity from such Lender in
form reasonably satisfactory to the Borrower, or (B) in the case of mutilation,
upon surrender and cancellation of such Note, the Borrower shall at its own
expense execute and deliver to such Lender a new Note dated the date of such
lost, stolen, destroyed or mutilated Note.
Section 2.9. Funds Transfer Disbursements.
     (a) Generally. The Borrower hereby authorizes the Administrative Agent to
disburse the proceeds of any Loan made by the Lenders or any of their Affiliates
pursuant to the Loan Documents as requested by an authorized representative of
the Borrower to any of the accounts designated in the Transfer Authorizer
Designation Form. The Borrower agrees to be bound by any transfer request:
(i) authorized or transmitted by the Borrower; or (ii) made in the Borrower’s
name and accepted by the Administrative Agent in good faith and in compliance
with these transfer instructions, even if not properly authorized by the
Borrower. The Borrower further agrees and acknowledges that the Administrative
Agent may rely solely on any bank routing number or identifying bank account
number or name provided by the Borrower to effect a wire of funds transfer even
if the information provided by the Borrower identifies a different bank or
account holder than named by the Borrower. The Administrative Agent is not
obligated or required in any way to take any actions to detect errors in
information provided by the Borrower. If the Administrative Agent takes any
actions in an attempt to detect errors in the transmission or content of
transfer requests or takes any actions in an attempt to detect unauthorized
funds transfer requests, the Borrower agrees that no matter how many times the
Administrative Agent takes these actions the Administrative Agent will not in
any situation be liable for failing to take or correctly perform these actions
in the future and such actions shall not become any part of the transfer
disbursement procedures authorized under this provision, the Loan Documents, or
any agreement between the Administrative Agent and the Borrower. The Borrower
agrees to notify the Administrative Agent of any errors in the transfer of any
funds or of any unauthorized or improperly authorized transfer requests within
14 days after the Administrative Agent’s confirmation to the Borrower of such
transfer.

-26-



--------------------------------------------------------------------------------



 



     (b) Funds Transfer. The Administrative Agent will, in its sole discretion,
determine the funds transfer system and the means by which each transfer will be
made. The Administrative Agent may delay or refuse to accept a funds transfer
request if the transfer would: (i) violate the terms of this authorization;
(ii) require use of a bank unacceptable to the Administrative Agent or any
Lender or prohibited by any Governmental Authority; (iii) cause the
Administrative Agent or any Lender to violate any Federal Reserve or other
regulatory risk control program or guideline; or (iv) otherwise cause the
Administrative Agent or any Lender to violate any Applicable Law or regulation.
     (c) Limitation of Liability. None of the Administrative Agent or the
Lenders shall be liable to the Borrower or any other parties for (i) errors,
acts or failures to act of others, including other entities, banks,
communications carriers or clearinghouses, through which the Borrower’s
transfers may be made or information received or transmitted, and no such entity
shall be deemed an agent of the Administrative Agent or any Lender, (ii) any
loss, liability or delay caused by fires, earthquakes, wars, civil disturbances,
power surges or failures, acts of government, labor disputes, failures in
communications networks, legal constraints or other events beyond the control of
the Administrative Agent and the Lenders, or (iii) any special, consequential,
indirect or punitive damages, whether or not (x) any claim for these damages is
based on tort or contract or (y) the Administrative Agent, any Lender or the
Borrower knew or should have known the likelihood of these damages in any
situation. None of the Administrative Agent or the Lenders makes any
representations or warranties other than those expressly made in this Agreement.
Article III. Payments, Fees and Other General Provisions
Section 3.1. Payments.
     (a) Payments by Borrower. Except to the extent otherwise provided herein,
all payments of principal, interest, Fees and other amounts to be made by the
Borrower under this Agreement, the Notes or any other Loan Document shall be
made in Dollars, in immediately available funds, without setoff, deduction or
counterclaim, to the Administrative Agent at the Principal Office, not later
than 1:00 p.m. Central time on the date on which such payment shall become due
(each such payment made after such time on such due date to be deemed to have
been made on the next succeeding Business Day). Subject to Section 10.4., the
Borrower shall, at the time of making each payment under this Agreement or any
other Loan Document, specify to the Administrative Agent the amounts payable by
the Borrower hereunder to which such payment is to be applied. Each payment
received by the Administrative Agent for the account of a Lender under this
Agreement or any Note shall be paid promptly to such Lender by wire transfer of
immediately available funds in accordance with the wiring instructions provided
by such Lender to the Administrative Agent from time to time, for the account of
such Lender at the applicable Lending Office of such Lender. In the event the
Administrative Agent fails to pay such amounts to such Lender within one
Business Day of receipt of such amounts, the Administrative Agent shall pay
interest on such amount until paid at a rate per annum equal to the Federal
Funds Rate from time to time in effect. If the due date of any payment under
this Agreement or any other Loan Document would otherwise fall on a day which is
not a Business Day such date shall be extended to the next succeeding Business
Day and interest shall continue to accrue at the rate, if any, applicable to
such payment for the period of such extension.
     (b) Presumptions Regarding Payments by Borrower. Unless the Administrative
Agent shall have received notice from the Borrower prior to the date on which
any payment is due to the Administrative Agent for the account of the Lenders
hereunder that the Borrower will not make such payment, the Administrative Agent
may assume that the Borrower has made such payment on such date in accordance
herewith and may (but shall not be obligated to), in reliance upon such
assumption, distribute to the Lenders the amount due. In such event, if the
Borrower has not in fact made such payment, then each Lender severally agrees to
repay to the Administrative Agent on demand that amount so distributed to such
Lender, with interest thereon, for each day from and including the date such
amount

-27-



--------------------------------------------------------------------------------



 



is distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.
Section 3.2. Pro Rata Treatment.
     Except to the extent otherwise provided herein: (a) the making of the Loans
by the Lenders under Section 2.1.(a) shall be made by the Lenders pro rata
according to the amount of their respective Commitments; (b) each payment or
prepayment of principal of the Loans shall be made for the account of the
Lenders pro rata in accordance with the respective unpaid principal amounts of
the Loans held by them; (c) each payment of interest on the Loans shall be made
for the account of the Lenders pro rata in accordance with the amounts of
interest on such Loans then due and payable to the respective Lenders; and
(d) the Conversion and Continuation of Loans of a particular Type (other than
Conversions provided for by Section 4.1.) shall be made pro rata among the
Lenders according to the principal amounts of their respective Loans and the
then current Interest Period for each Lender’s portion of each Loan of such Type
shall be coterminous.
Section 3.3. Sharing of Payments, Etc.
     If a Lender shall obtain payment of any principal of, or interest on, its
Loan made by it to the Borrower under this Agreement or shall obtain payment on
any other Obligation owing by the Borrower or any other Loan Party through the
exercise of any right of set-off, banker’s lien, counterclaim or similar right
or otherwise or through voluntary prepayments directly to a Lender or other
payments made by or on behalf of the Borrower or any other Loan Party to a
Lender (other than any payment in respect of Specified Derivatives Obligations)
not in accordance with the terms of this Agreement and such payment should be
distributed to the Lenders in accordance with Section 3.2. or Section 10.4., as
applicable, such Lender shall promptly purchase from the other Lenders
participations in (or, if and to the extent specified by such Lender, direct
interests in) the Loans made by the other Lenders or other Obligations owed to
such other Lenders in such amounts, and make such other adjustments from time to
time as shall be equitable, to the end that all the Lenders shall share the
benefit of such payment (net of any reasonable expenses which may actually be
incurred by such Lender in obtaining or preserving such benefit) in accordance
with the requirements of Section 3.2. or Section 10.4., as applicable. To such
end, all the Lenders shall make appropriate adjustments among themselves (by the
resale of participations sold or otherwise) if such payment is rescinded or must
otherwise be restored. The Borrower agrees that any Lender so purchasing a
participation (or direct interest) in the Loans or other Obligations owed to
such other Lenders may exercise all rights of set-off, banker’s lien,
counterclaim or similar rights with respect to such participation as fully as if
such Lender were a direct holder of Loans in the amount of such participation.
Nothing contained herein shall require any Lender to exercise any such right or
shall affect the right of any Lender to exercise and retain the benefits of
exercising, any such right with respect to any other indebtedness or obligation
of the Borrower.
Section 3.4. Several Obligations.
     No Lender shall be responsible for the failure of any other Lender to make
a Loan or to perform any other obligation to be made or performed by such other
Lender hereunder, and the failure of any Lender to make a Loan or to perform any
other obligation to be made or performed by it hereunder shall not relieve the
obligation of any other Lender to make any Loan or to perform any other
obligation to be made or performed by such other Lender.

-28-



--------------------------------------------------------------------------------



 



Section 3.5. Fees.
     (a) Closing Fee. On the Effective Date, the Borrower agrees to pay to the
Administrative Agent and each Lender all loan fees as have been agreed to in
writing by the Borrower and the Administrative Agent, which are then due and
payable.
     (b) Administrative and Other Fees. The Borrower agrees to pay the
administrative and other fees of the Administrative Agent and the Arranger as
provided in the Fee Letter and as may be otherwise agreed to in writing from
time to time by the Borrower and the Administrative Agent.
Section 3.6. Computations.
     Unless otherwise expressly set forth herein, any accrued interest on any
Loan, any Fees or any other Obligations due hereunder shall be computed on the
basis of a year of 365 or 366 days (as applicable) and the actual number of days
elapsed; provided, however, any accrued interest on any LIBOR Loan or any Fees
shall be computed on the basis of a year of 360 days and the actual number of
days elapsed.
Section 3.7. Usury.
     In no event shall the amount of interest due or payable on the Loans or
other Obligations exceed the maximum rate of interest allowed by Applicable Law
and, if any such payment is paid by the Borrower or any other Loan Party or
received by any Lender, then such excess sum shall be credited as a payment of
principal, unless the Borrower shall notify the respective Lender in writing
that the Borrower elects to have such excess sum returned to it forthwith. It is
the express intent of the parties hereto that the Borrower not pay and the
Lenders not receive, directly or indirectly, in any manner whatsoever, interest
in excess of that which may be lawfully paid by the Borrower under Applicable
Law. The parties hereto hereby agree and stipulate that the only charge imposed
upon the Borrower for the use of money in connection with this Agreement is and
shall be the interest specifically described in Section 2.2.(a)(i) and (ii).
Notwithstanding the foregoing, the parties hereto further agree and stipulate
that all agency fees, syndication fees, closing fees, facility fees, prepayment
premiums, underwriting fees, default charges, funding or “breakage” charges,
increased cost charges, attorneys’ fees and reimbursement for costs and expenses
paid by the Administrative Agent or any Lender to third parties or for damages
incurred by the Administrative Agent or any Lender, in each case, in connection
with the transactions contemplated by this Agreement and the other Loan
Documents, are charges made to compensate the Administrative Agent or any such
Lender for underwriting or administrative services and costs or losses performed
or incurred, and to be performed or incurred, by the Administrative Agent and
the Lenders in connection with this Agreement and shall under no circumstances
be deemed to be charges for the use of money. All charges other than charges for
the use of money shall be fully earned and nonrefundable when due.
Section 3.8. Statements of Account.
     The Administrative Agent will account to the Borrower monthly with a
statement of Loans, accrued interest and Fees, charges and payments made
pursuant to this Agreement and the other Loan Documents, and such account
rendered by the Administrative Agent shall be deemed conclusive upon the
Borrower absent manifest error. The failure of the Administrative Agent to
deliver such a statement of accounts shall not relieve or discharge the Borrower
from any of its obligations hereunder.

-29-



--------------------------------------------------------------------------------



 



Section 3.9. Defaulting Lenders.
     Notwithstanding anything to the contrary contained in this Agreement, if
any Lender becomes a Defaulting Lender, then, until such time as such Lender is
no longer a Defaulting Lender, to the extent permitted by Applicable Law:
     (a) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Requisite Lenders.
     (b) Defaulting Lender Waterfall. Any payment of principal, interest, Fees
or other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article X. or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 3.3. shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, as the Borrower may request (so long as no Default or
Event of Default exists), to the funding of the Loan in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; third, to the payment of
any amounts owing to the Lenders as a result of any judgment of a court of
competent jurisdiction obtained by any Lender against such Defaulting Lender as
a result of such Defaulting Lender’s breach of its obligations under this
Agreement; fourth, so long as no Default or Event of Default exists, to the
payment of any amounts owing to the Borrower as a result of any judgment of a
court of competent jurisdiction obtained by the Borrower against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; and fifth, to such Defaulting Lender or as otherwise directed by
a court of competent jurisdiction; provided that if (x) such payment is a
payment of the principal amount of any Loans, in respect of which such
Defaulting Lender has not fully funded its appropriate share, and (y) such Loans
were made at a time when the conditions set forth in Article V. were satisfied
or waived, such payment shall be applied solely to pay the Loans of all
Non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of the Loan of such Defaulting Lender until such time as all Loans are held by
the Lenders pro rata in accordance with their respective Credit Percentages).
Any payments, prepayments or other amounts paid or payable to a Defaulting
Lender that are applied (or held) to pay amounts owed by a Defaulting Lender or
to post Cash Collateral pursuant to this subsection shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.
     (c) Defaulting Lender Cure. If the Borrower and the Administrative Agent
agree in writing that a Lender is no longer a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will take such actions as the Administrative Agent may determine to
be necessary to cause the Loans to be held pro rata by the Lenders in accordance
with their respective Credit Percentages, whereupon such Lender will cease to be
a Defaulting Lender; provided that no adjustments will be made retroactively
with respect to Fees accrued or payments made by or on behalf of the Borrower
while that Lender was a Defaulting Lender; and provided, further, that except to
the extent otherwise expressly agreed by the affected parties, no change
hereunder from Defaulting Lender to Lender will constitute a waiver or release
of any claim of any party hereunder arising from that Lender’s having been a
Defaulting Lender.
Section 3.10. Taxes; Foreign Lenders.
     (a) Taxes Generally. All payments by the Borrower of principal of, and
interest on, the Loans and all other Obligations shall be made free and clear of
and without deduction for any present or

-30-



--------------------------------------------------------------------------------



 



future excise, stamp or other taxes, fees, duties, levies, imposts, charges,
deductions, withholdings or other charges of any nature whatsoever imposed by
any taxing authority, but excluding the following (collectively, “Excluded
Taxes”): (i) franchise taxes, (ii) any taxes (other than withholding taxes) that
would not be imposed but for a connection between the Administrative Agent or a
Lender and the jurisdiction imposing such taxes (other than a connection arising
solely by virtue of the activities of the Administrative Agent or such Lender
pursuant to or in respect of this Agreement or any other Loan Document),
(iii) any taxes imposed on or measured by any Lender’s assets, net income,
receipts or branch profits, (iv) any taxes arising after the Agreement Date
solely as a result of or attributable to a Lender changing its designated
Lending Office after the date such Lender becomes a party hereto, (v) any taxes
imposed by Sections 1471 through Section 1474 of the Internal Revenue Code
(including any official interpretations thereof, collectively “FATCA”) on any
“withholdable payment” payable to such recipient as a result of the failure of
such recipient to satisfy the applicable requirements as set forth in FATCA
after December 31, 2012 and (vi) in the case of a Foreign Lender (other than an
assignee pursuant to a request by the Borrower under Section 4.6.), any
withholding tax that is imposed on amounts payable to such Foreign Lender at the
time such Foreign Lender becomes a party hereto (or designates a new lending
office) or is attributable to such Foreign Lender’s failure or inability (other
than as a result of a Regulatory Change) to comply with Section 3.10.(c), except
to the extent that such Foreign Lender (or its assignor, if any) was entitled,
at the time of designation of a new lending office (or assignment), to receive
additional amounts from the Borrower with respect to such withholding tax
pursuant to Section 3.10.(c) (all excise, stamp or other taxes, fees, duties,
levies, imposts, charges, deductions, withholdings or other charges other than
Excluded Taxes, being collectively called “Taxes”). If any withholding or
deduction from any payment to be made by the Borrower hereunder is required in
respect of any Taxes pursuant to any Applicable Law, then the Borrower will:
     (i) pay directly to the relevant Governmental Authority the full amount
required to be so withheld or deducted;
     (ii) promptly forward to the Administrative Agent an official receipt or
other documentation satisfactory to the Administrative Agent evidencing such
payment to such Governmental Authority; and
     (iii) pay to the Administrative Agent for its account or the account of the
applicable Lender such additional amount or amounts as is necessary to ensure
that the net amount actually received by the Administrative Agent or such Lender
will equal the full amount that the Administrative Agent or such Lender would
have received had no such withholding or deduction been required.
     (b) Tax Indemnification. If the Borrower fails to pay any Taxes when due to
the appropriate Governmental Authority or fails to remit to the Administrative
Agent, for its account or the account of the respective Lender, as the case may
be, the required receipts or other required documentary evidence, the Borrower
shall indemnify the Administrative Agent and the Lenders for any incremental
Taxes, interest or penalties that may become payable by the Administrative Agent
or any Lender as a result of any such failure. For purposes of this Section, a
distribution hereunder by the Administrative Agent or any Lender to or for the
account of any Lender shall be deemed a payment by the Borrower.
     (c) Tax Forms. Prior to the date that any Lender or Participant organized
under the laws of a jurisdiction other than that in which the Borrower is a
resident for tax purposes becomes a party hereto, such Person shall deliver to
the Borrower and the Administrative Agent such certificates, documents or other
evidence, as required by the Internal Revenue Code or Treasury Regulations
issued pursuant thereto (including Internal Revenue Service Forms W-8ECI and
W-8BEN, as applicable, or appropriate successor forms), properly completed,
currently effective and duly executed by such Lender or Participant

-31-



--------------------------------------------------------------------------------



 



establishing that payments to it hereunder and under the Notes are (i) not
subject to United States Federal backup withholding tax and (ii) not subject to
United States Federal withholding tax under the Internal Revenue Code. Each such
Lender or Participant shall, to the extent it may lawfully do so, (x) deliver
further copies of such forms or other appropriate certifications on or before
the date that any such forms expire or become obsolete and after the occurrence
of any event requiring a change in the most recent form delivered to the
Borrower or the Administrative Agent and (y) obtain such extensions of the time
for filing, and renew such forms and certifications thereof, as may be
reasonably requested by the Borrower or the Administrative Agent. The Borrower
shall not be required to pay any amount pursuant to the last sentence of
subsection (a) above to any Lender or Participant that is organized under the
laws of a jurisdiction other than that in which the Borrower is a resident for
tax purposes or the Administrative Agent, if it is organized under the laws of a
jurisdiction outside of the United States of America, if such Lender, such
Participant or the Administrative Agent, as applicable, fails to comply with the
requirements of this subsection. If any such Lender or Participant, to the
extent it may lawfully do so, fails to deliver the above forms or other
documentation, then the Administrative Agent may withhold from such payment to
such Lender such amounts as are required by the Internal Revenue Code. If any
Governmental Authority asserts that the Administrative Agent did not properly
withhold or backup withhold, as the case may be, any tax or other amount from
payments made to or for the account of any Lender, such Lender shall indemnify
the Administrative Agent therefor, including all penalties and interest, any
taxes imposed by any jurisdiction on the amounts payable to the Administrative
Agent under this Section, and costs and expenses (including all reasonable fees
and disbursements of any law firm or other external counsel and the allocated
cost of internal legal services and all disbursements of internal counsel) of
the Administrative Agent. The obligation of the Lenders under this Section shall
survive the termination of the Commitments, repayment of all Obligations and the
resignation or replacement of the Administrative Agent.
     (d) Refunds. If the Administrative Agent or a Lender determines, in its
sole discretion, that it has received a refund of any Taxes as to which it has
been indemnified by the Borrower or with respect to which the Borrower has paid
additional amounts pursuant to this Section 3.10., it shall pay to the Borrower
an amount equal to such refund (but only to the extent of indemnity payments
made, or additional amounts paid, by the Borrower under this Section with
respect to the Taxes giving rise to such refund), net of all out-of-pocket
expenses of the Administrative Agent or such Lender, as the case may be, and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund), provided that the Borrower, upon the
request of the Administrative Agent or such Lender, agrees to repay the amount
paid over to the Borrower (plus any penalties, interest or other charges imposed
by the relevant Governmental Authority) to the Administrative Agent or such
Lender in the event the Administrative Agent or such Lender is required to repay
such refund to such Governmental Authority. This paragraph shall not be
construed to require the Administrative Agent or any Lender to make available
its tax returns (or any other information relating to its taxes that it deems
confidential) to the Borrower or any other Person.
     (e) USA Patriot Act Notice; Compliance. In order for the Administrative
Agent to comply with the USA Patriot Act of 2001 (Public Law 107-56), prior to
any Lender or Participant that is organized under the laws of a jurisdiction
outside of the United States of America becoming a party hereto, the
Administrative Agent may request, and such Lender or Participant shall provide
to the Administrative Agent, its name, address, tax identification number and/or
such other identification information as shall be necessary for the
Administrative Agent to comply with federal law.

-32-



--------------------------------------------------------------------------------



 



Article IV. Yield Protection, Etc.
Section 4.1. Additional Costs; Capital Adequacy.
     (a) Capital Adequacy. If any Lender or any Participant determines that
compliance with any law or regulation or with any guideline or request from any
central bank or other Governmental Authority (whether or not having the force of
law) affects or would affect the amount of capital required or expected to be
maintained by such Lender or such Participant, or any corporation controlling
such Lender or such Participant, as a consequence of, or with reference to, such
Lender’s making or maintaining Loans below the rate which such Lender or such
Participant or such corporation controlling such Lender or such Participant
could have achieved but for such compliance (taking into account the policies of
such Lender or such Participant or such corporation with regard to capital),
then the Borrower shall, from time to time, within 30 days after written demand
by such Lender or such Participant, pay to such Lender or such Participant
additional amounts sufficient to compensate such Lender or such Participant or
such corporation controlling such Lender or such Participant to the extent that
such Lender or such Participant determines such increase in capital is allocable
to such Lender’s or such Participant’s obligations hereunder.
     (b) Additional Costs. In addition to, and not in limitation of the
immediately preceding subsection (a), the Borrower shall promptly pay to the
Administrative Agent for the account of a Lender from time to time such amounts
as such Lender may determine to be necessary to compensate such Lender for any
costs incurred by such Lender that it determines are attributable to its making
or maintaining of any LIBOR Loans or its obligation to make any LIBOR Loans
hereunder, any reduction in any amount receivable by such Lender under this
Agreement or any of the other Loan Documents in respect of any of such LIBOR
Loans or such obligation or the maintenance by such Lender of capital in respect
of its LIBOR Loans (such increases in costs and reductions in amounts receivable
being herein called “Additional Costs”), resulting from any Regulatory Change
that: (i) changes the basis of taxation of payments to such Lender in respect of
this Agreement or any of the other Loan Documents in respect of any such LIBOR
Loans (except for Taxes covered by Section 3.10. and the imposition of, or any
change in the rate of, any Excluded Taxes payable by such Lender), or
(ii) imposes or modifies any reserve, special deposit or similar requirements
(other than Regulation D of the Board of Governors of the Federal Reserve System
or other similar reserve requirement applicable to any other category of
liabilities or category of extensions of credit or other assets by reference to
which the interest rate on LIBOR Loans is determined to the extent utilized when
determining LIBOR for such Loans) relating to any extensions of credit or other
assets of, or any deposits with or other liabilities of, or other credit
extended by, or any other acquisition of funds by such Lender (or its parent
corporation), or any commitment of such Lender or (iii) has or would have the
effect of reducing the rate of return on capital of such Lender to a level below
that which such Lender could have achieved but for such Regulatory Change
(taking into consideration such Lender’s policies with respect to capital
adequacy).
     (c) Lender’s Suspension of LIBOR Loans. Without limiting the effect of the
provisions of the immediately preceding subsections (a) and (b), if by reason of
any Regulatory Change, any Lender either (i) incurs Additional Costs based on or
measured by the excess above a specified level of the amount of a category of
deposits or other liabilities of such Lender that includes deposits by reference
to which the interest rate on LIBOR Loans is determined as provided in this
Agreement or a category of extensions of credit or other assets of such Lender
that includes LIBOR Loans or (ii) becomes subject to restrictions on the amount
of such a category of liabilities or assets that it may hold, then, if such
Lender so elects by notice to the Borrower (with a copy to the Administrative
Agent), the obligation of such Lender to Continue, or to Convert Base Rate Loans
into, LIBOR Loans hereunder shall be suspended until such Regulatory Change
ceases to be in effect (in which case the provisions of Section 4.5. shall
apply).

-33-



--------------------------------------------------------------------------------



 



     (d) Notification and Determination of Additional Costs. Each of the
Administrative Agent, each Lender, and each Participant, as the case may be,
agrees to notify the Borrower of any event occurring after the Agreement Date
entitling the Administrative Agent, such Lender or such Participant to
compensation under any of the preceding subsections of this Section as promptly
as practicable; provided, however, that the failure of the Administrative Agent,
any Lender or any Participant to give such notice shall not release the Borrower
from any of its obligations hereunder (and in the case of a Lender, to the
Administrative Agent). The Administrative Agent, each Lender and each
Participant, as the case may be, agrees to furnish to the Borrower (and in the
case of a Lender or a Participant to the Administrative Agent as well) a
certificate setting forth the basis and amount of each request for compensation
under this Section. Determinations by the Administrative Agent, such Lender, or
such Participant, as the case may be, of the effect of any Regulatory Change
shall be conclusive and binding for all purposes, absent manifest error.
     (e) Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s right to demand such compensation; provided that the Borrower shall not
be required to compensate a Lender pursuant to this Section 4.1. for any
increased costs incurred or reductions suffered more than 180 days prior to the
date that such Lender notifies the Borrower of the Regulatory Change giving rise
to such increased costs or reductions, and of such Lender’s intention to claim
compensation therefor (except that, if the Regulatory Change giving rise to such
increased costs or reductions is retroactive, then the 180 days period referred
to above shall be extended to include the period of retroactive effect thereof).
Section 4.2. Suspension of LIBOR Loans.
     Anything herein to the contrary notwithstanding, if, on or prior to the
determination of LIBOR for any Interest Period:
     (a) the Administrative Agent determines (which determination shall be
conclusive) that quotations of interest rates for the relevant deposits referred
to in the definition of LIBOR are not being provided in the relevant amounts or
for the relevant maturities for purposes of determining rates of interest for
LIBOR Loans as provided herein or is otherwise unable to determine LIBOR, or
     (b) the Administrative Agent determines (which determination shall be
conclusive) that the relevant rates of interest referred to in the definition of
LIBOR upon the basis of which the rate of interest for LIBOR Loans for such
Interest Period is to be determined are not likely to adequately cover the cost
to any Lender of making or maintaining LIBOR Loans for such Interest Period;
then the Administrative Agent shall give the Borrower and each Lender prompt
notice thereof and, so long as such condition remains in effect, the Lenders
shall be under no obligation to, and shall not Continue LIBOR Loans or Convert
Loans into LIBOR Loans and the Borrower shall, on the last day of each current
Interest Period for each outstanding LIBOR Loan, either prepay such Loan or
Convert such Loan into a Base Rate Loan
Section 4.3. Illegality.
     Notwithstanding any other provision of this Agreement, if any Lender shall
determine (which determination shall be conclusive and binding) that it is
unlawful for such Lender to honor its obligation to maintain LIBOR Loans
hereunder, then such Lender shall promptly notify the Borrower thereof (with a

-34-



--------------------------------------------------------------------------------



 



copy of such notice to the Administrative Agent) and such Lender’s obligation to
Continue, or to Convert Loans of any other Type into, LIBOR Loans shall be
suspended until such time as such Lender may again maintain LIBOR Loans (in
which case the provisions of Section 4.5. shall be applicable).
Section 4.4. Compensation.
     In addition to any amounts payable pursuant to Section 2.5.(b), the
Borrower shall pay to the Administrative Agent for the account of each Lender,
upon the request of the Administrative Agent, such amount or amounts as the
Administrative Agent shall determine in its sole discretion shall be sufficient
to compensate such Lender for any loss, cost or expense attributable to:
     (a) any payment or prepayment (whether mandatory or optional) of a LIBOR
Loan, or Conversion of a LIBOR Loan, made by such Lender for any reason
(including, without limitation, acceleration) on a date other than the last day
of the Interest Period for such Loan; or
     (b) any failure by the Borrower for any reason (including, without
limitation, the failure of any of the applicable conditions precedent specified
in Article 5.2. to be satisfied, but excluding any failure resulting from the
operating of Section 4.2.) to borrow a LIBOR Loan from such Lender on the date
for such borrowing, or to Convert a Base Rate Loan into a LIBOR Loan or Continue
a LIBOR Loan on the requested date of such Conversion or Continuation.
Not in limitation of the foregoing, such compensation shall include, without
limitation, an amount equal to the then present value of (A) the amount of
interest that would have accrued on such LIBOR Loan for the remainder of the
Interest Period at the rate applicable to such LIBOR Loan, less (B) the amount
of interest that would accrue on the same LIBOR Loan for the same period if
LIBOR were set on the date on which such LIBOR Loan was repaid, prepaid or
Converted or the date on which the Borrower failed to Convert or Continue such
LIBOR Loan, as applicable, calculating present value by using as a discount rate
LIBOR quoted on such date. Upon the Borrower’s request, the Administrative Agent
shall provide the Borrower with a statement setting forth the basis for
requesting such compensation and the method for determining the amount thereof.
Any such statement shall be conclusive absent manifest error.
Section 4.5. Treatment of Affected Loans.
     If the obligation of any Lender to Continue, or to Convert Base Rate Loans
into, LIBOR Loans shall be suspended pursuant to Section 4.1.(c), Section 4.2.
or Section 4.3. then such Lender’s LIBOR Loans shall be automatically Converted
into Base Rate Loans on the last day(s) of the then current Interest Period(s)
for LIBOR Loans (or, in the case of a Conversion required by Section 4.1.(c),
Section 4.2., or Section 4.3. on such earlier date as such Lender may specify to
the Borrower with a copy to the Administrative Agent) and, unless and until such
Lender gives notice as provided below that the circumstances specified in
Section 4.1., Section 4.2. or Section 4.3. that gave rise to such Conversion no
longer exist:
     (a) to the extent that such Lender’s LIBOR Loans have been so Converted,
all payments and prepayments of principal that would otherwise be applied to
such Lender’s LIBOR Loans shall be applied instead to its Base Rate Loans; and
     (b) any portion of such Lender’s Loan that would otherwise be Continued by
such Lender as a LIBOR Loan shall be Continued instead as a Base Rate Loan, and
any Base Rate Loan of such Lender that would otherwise be Converted into a LIBOR
Loan shall remain as a Base Rate Loan.

-35-



--------------------------------------------------------------------------------



 



     If such Lender gives notice to the Borrower (with a copy to the
Administrative Agent) that the circumstances specified in Section 4.1.(c) or
4.3. that gave rise to the Conversion of such Lender’s LIBOR Loans pursuant to
this Section no longer exist (which such Lender agrees to do promptly upon such
circumstances ceasing to exist) at a time when LIBOR Loans made by other Lenders
are outstanding, then such Lender’s Base Rate Loans shall be automatically
Converted, on the first day(s) of the next succeeding Interest Period(s) for
such outstanding LIBOR Loans, to the extent necessary so that, after giving
effect thereto, all Loans held by the Lenders holding LIBOR Loans and by such
Lender are held pro rata (as to principal amounts, Types and Interest Periods)
in accordance with the respective unpaid principal amount of the Loan held by
each Lender.
Section 4.6. Affected Lenders.
     If (a) a Lender requests compensation pursuant to Section 3.10. or 4.1.,
and the Requisite Lenders are not also doing the same, or (b) the obligation of
any Lender to Continue, or to Convert Base Rate Loans into, LIBOR Loans shall be
suspended pursuant to Section 4.1.(b) or 4.3. but the obligation of the
Requisite Lenders shall not have been suspended under such Sections, or (c) a
Lender does not vote in favor of any amendment, modification or waiver to this
Agreement or any other Loan Document which, pursuant to Section 12.7., requires
the vote of such Lender, and the Requisite Lenders shall have voted in favor of
such amendment, modification or waiver then, so long as there does not then
exist any Default or Event of Default, the Borrower may demand that such Lender
(the “Affected Lender”), and upon such demand the Affected Lender shall
promptly, assign its Loan to an Eligible Assignee subject to and in accordance
with the provisions of Section 12.6.(b) for a purchase price equal to (x) the
principal balance of the Loan then owing to the Affected Lender, plus (y) any
accrued but unpaid interest and accrued but unpaid fees owing to the Affected
Lender, or any other amount as may be mutually agreed upon by such Affected
Lender and Eligible Assignee. Each of the Administrative Agent and the Affected
Lender shall reasonably cooperate in effectuating the replacement of such
Affected Lender under this Section, but at no time shall the Administrative
Agent, such Affected Lender nor any other Lender nor any Titled Agent be
obligated in any way whatsoever to initiate any such replacement or to assist in
finding an Eligible Assignee. The exercise by the Borrower of its rights under
this Section shall be at the Borrower’s sole cost and expense and at no cost or
expense to the Administrative Agent, the Affected Lender or any of the other
Lenders. The terms of this Section shall not in any way limit the Borrower’s
obligation to pay to any Affected Lender compensation owing to such Affected
Lender pursuant to this Agreement (including, without limitation, pursuant to
Sections 3.10., 4.1. or 4.4.) with respect to any period up to the date of
replacement.
Section 4.7. Change of Lending Office.
     Each Lender agrees that it will use reasonable efforts (consistent with its
internal policy and legal and regulatory restrictions) to designate an alternate
Lending Office with respect to any of its Loans affected by the matters or
circumstances described in Sections 3.10., 4.1. or 4.3. to reduce the liability
of the Borrower or avoid the results provided thereunder, so long as such
designation is not disadvantageous to such Lender as determined by such Lender
in its sole discretion, except that such Lender shall have no obligation to
designate a Lending Office located in the United States of America.
Section 4.8. Assumptions Concerning Funding of LIBOR Loans.
     Calculation of all amounts payable to a Lender under this Article shall be
made as though such Lender had actually funded LIBOR Loans through the purchase
of deposits in the relevant market bearing interest at the rate applicable to
such LIBOR Loans in an amount equal to the amount of the LIBOR Loans and having
a maturity comparable to the relevant Interest Period; provided, however, that
each

-36-



--------------------------------------------------------------------------------



 



Lender may fund each of its LIBOR Loans in any manner it sees fit and the
foregoing assumption shall be used only for calculation of amounts payable under
this Article.
Article V. Conditions Precedent
Section 5.1. Initial Conditions Precedent.
     The obligation of the Lenders to make the Loans is subject to the
satisfaction or waiver of the following conditions precedent:
     (a) The Administrative Agent shall have received each of the following, in
form and substance satisfactory to the Administrative Agent:
     (i) counterparts of this Agreement executed by each of the parties hereto;
     (ii) Notes executed by the Borrower, payable to each Lender (other than any
Lender that has requested that it not receive a Note) and complying with the
terms of Section 2.8.(a);
     (iii) the Guaranty executed by the Parent and each of the other Guarantors;
     (iv) an opinion of counsel to the Borrower and the other Loan Parties,
addressed to the Administrative Agent and the Lenders and in the form set forth
in Exhibit H;
     (v) the certificate or articles of incorporation or formation, articles of
organization, certificate of limited partnership, declaration of trust or other
comparable organizational instrument (if any) of each Loan Party certified as of
a recent date by the Secretary of State of the state of formation of such Loan
Party;
     (vi) a certificate of good standing (or certificate of similar meaning)
with respect to each Loan Party issued as of a recent date by the Secretary of
State of the state of formation of each such Loan Party and certificates of
qualification to transact business or other comparable certificates issued as of
a recent date by each Secretary of State (and any state department of taxation,
as applicable) of each state in which such Loan Party is required to be so
qualified and where failure to be so qualified could reasonably be expected to
have a Material Adverse Effect;
     (vii) a certificate of incumbency signed by the Secretary or Assistant
Secretary (or other individual performing similar functions) of each Loan Party
with respect to each of the officers of such Loan Party authorized to execute
and deliver the Loan Documents to which such Loan Party is a party, and in the
case of the Borrower, authorized to execute and deliver on behalf of the
Borrower the Notice of Borrowing and Notices of Conversion and Notices of
Continuation;
     (viii) copies certified by the Secretary or Assistant Secretary (or other
individual performing similar functions) of each Loan Party of (A) the by-laws
of such Loan Party, if a corporation, the operating agreement, if a limited
liability company, the partnership agreement, if a limited or general
partnership, or other comparable document in the case of any other form of legal
entity and (B) all corporate, partnership, member or other necessary action
taken by such Loan Party to authorize the execution, delivery and performance of
the Loan Documents to which it is a party;
     (ix) a Compliance Certificate calculated as of March 31, 2011 giving pro
forma effect to the transactions contemplated by this Agreement;

-37-



--------------------------------------------------------------------------------



 



     (x) a Transfer Authorizer Designation Form effective as of the Agreement
Date;
     (xi) copies certified by a Responsible Officer of the Borrower of the
Purchase Agreements and material related documents, in each case, as of the
Effective Date and in form and substance reasonably satisfactory to the
Administrative Agent, including without limitation, all amendments, supplements,
exhibits and schedules thereto;
     (xxi) a certificate of a Responsible Officer of the Borrower certifying as
of the Effective Date that (A) all conditions precedent to the closing of the
Acquisition (other than the payment of the Purchase Price (as defined in each
respective Purchase Agreement)) have been satisfied or waived as permitted by
this Agreement; (B) no law or regulation is applicable, or event has occurred,
nor any litigation or investigation be pending or threatened, that could
reasonably be expected to impose materially adverse conditions, or which could
reasonably be expected to have a material adverse effect, upon the consummation
of the Acquisition or any of the transactions related thereto on the Effective
Date; (C) all consents and approvals required pursuant to the terms of the
applicable Purchase Agreement with respect to the Acquisition have been
obtained; (D) since December 31, 2010, there has been no material adverse
condition or material adverse change in or affecting, or the occurrence of any
circumstance or condition that could reasonably be expected to result in a
material adverse change in, or have a material adverse effect on, the Acquired
Assets; (E) no provision of either Purchase Agreement have been altered,
amended, waived or otherwise modified or supplemented in a manner that could be
materially adverse to the Lenders (as reasonably determined by the
Administrative Agent) except as approved by the Administrative Agent in writing;
and (F) as of the Effective Date and after giving effect to the application of
the proceeds of the Loans as contemplated by Section 7.8., the Acquisition has
been consummated in accordance with the terms of the applicable Purchase
Agreement (except as altered, amended, waived or otherwise changed or
supplemented as contemplated by the immediately preceding sentence);
     (xii) the Notice of Borrowing from the Borrower requesting the Loans;
     (xii) evidence that the Fees, if any, then due and payable under
Section 3.5., together with all other fees, expenses and reimbursement amounts
due and payable to the Administrative Agent and any of the Lenders, including
without limitation, the fees and expenses of counsel to the Administrative
Agent, have been paid; and
     (xiii) such other documents, agreements and instruments as the
Administrative Agent, or any Lender through the Administrative Agent, may
reasonably request; and
     (b) In the good faith judgment of the Administrative Agent:
     (i) since December 31, 2010, there shall not have occurred or become known
to the Administrative Agent or any of the Lenders (A) any event or condition
that has had or could reasonably be expected to have a Material Adverse Effect
or (B) any material adverse condition or material adverse change in or
affecting, or the occurrence of any circumstance or condition that could
reasonably be expected to result in a material adverse change in, or have a
material adverse effect on, the Acquired Assets;
     (ii) no litigation, action, suit, investigation or other arbitral,
administrative or judicial proceeding shall be pending or threatened which could
reasonably be expected to (A) result in a Material Adverse Effect or
(B) restrain or enjoin, or otherwise materially and adversely affect, the

-38-



--------------------------------------------------------------------------------



 



ability of the Parent, the Borrower or any other Loan Party to fulfill its
obligations under the Loan Documents to which it is a party;
     (iii) the Parent, the Borrower, the other Loan Parties and the other
Subsidiaries shall have received all approvals, consents and waivers, and shall
have made or given all necessary filings and notices as shall be required to
consummate the transactions contemplated hereby without the occurrence of any
default under, conflict with or violation of (A) any Applicable Law or (B) any
agreement, document or instrument to which any Loan Party is a party or by which
any of them or their respective properties is bound, except for such approvals,
consents, waivers, filings and notices the receipt, making or giving of which
could not reasonably be likely to (A) have a Material Adverse Effect, or
(B) restrain or enjoin, or otherwise materially and adversely affect the ability
of the Parent, the Borrower or any other Loan Party to fulfill its obligations
under the Loan Documents to which it is a party; and
     (iv) the Parent, the Borrower and each other Loan Party shall have provided
all information requested by the Administrative Agent and each Lender in order
to comply with the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law
October 26, 2001)).
     (c) The Administrative Agent shall give notice (which may be by electronic
mail or other similar means of electronic communication) to the Borrower and the
Lenders promptly upon is determination that all of the conditions precedent set
forth in this Section shall have been fulfilled or waived by all of the Lenders.
Section 5.2. Conditions Precedent to the Loans.
          The obligations of the Lenders to make the Loans are subject to the
further conditions precedent that: (a) no Default or Event of Default shall
exist as of the date of the making of the Loans or would exist immediately after
giving effect thereto and (b) the representations and warranties made or deemed
made by the Parent, the Borrower and each other Loan Party in the Loan Documents
to which any of them is a party, shall be true and correct in all material
respects (except in the case of a representation or warranty qualified by
materiality, in which case such representation or warranty shall be true and
correct in all respects) on and as of the date of the making of such Loan with
the same force and effect as if made on and as of such date except to the extent
that such representations and warranties expressly relate solely to an earlier
date (in which case such representations and warranties shall have been true and
correct in all material respects (except in the case of a representation or
warranty qualified by materiality, in which case such representation or warranty
shall be true and correct in all respects) on and as of such earlier date) and
except for changes in factual circumstances specifically and expressly permitted
hereunder. Each Credit Event shall constitute a certification by the Borrower to
the effect set forth in the preceding sentence (both as of the date of the
giving of notice relating to such Credit Event and, unless the Borrower
otherwise notifies the Administrative Agent prior to the date of such Credit
Event, as of the date of the occurrence of such Credit Event). In addition, the
Borrower shall be deemed to have represented to the Administrative Agent and the
Lenders at the time the Loans are made that all conditions to the making of such
Loans contained in this Article V., and not waived by the Lenders in accordance
with the terms of this Agreement, have been satisfied. Unless set forth in
writing to the contrary, the making of a Loan by a Lender shall constitute a
certification by such Lender to the Administrative Agent and the other Lenders
that the conditions precedent for such Loans set forth in Sections 5.1. and 5.2.
that have not previously been waived by the Lenders in accordance with the terms
of this Agreement have been satisfied.

-39-



--------------------------------------------------------------------------------



 



Article VI. Representations and Warranties
Section 6.1. Representations and Warranties.
     In order to induce the Administrative Agent and each Lender to enter into
this Agreement and to make the Loans, each of the Parent and the Borrower
represents and warrants to the Administrative Agent and each Lender as follows:
     (a) Organization; Power; Qualification. Each of the Parent, the Borrower
and the other Loan Parties is a corporation, partnership or other legal entity,
duly organized or formed, validly existing and in good standing under the
jurisdiction of its incorporation or formation, has the power and authority to
own or lease its respective properties and to carry on its respective business
as now being and hereafter proposed to be conducted and is duly qualified and is
in good standing as a foreign corporation, partnership or other legal entity,
and authorized to do business, in each jurisdiction in which the character of
its properties or the nature of its business requires such qualification or
authorization unless the failure to be so qualified or authorized could not
reasonably be expected to have, in each instance, a Material Adverse Effect.
     (b) Ownership Structure. Part I of Schedule 6.1.(b) is, as of May 10, 2011,
a complete and correct list of (i) each Person holding any Equity Interest in
the Borrower, (ii) the percentage of ownership of such Person in the Borrower
and (iii) the jurisdiction of organization of each Loan Party. Except as
disclosed on such Schedule, there are no outstanding subscriptions, options,
warrants, commitments, preemptive rights or agreements of any kind (including,
without limitation, any stockholders’ or voting trust agreements) for the
issuance, sale, registration or voting of, or outstanding securities convertible
into, any additional shares of capital stock of any class, or partnership or
other ownership interests of any type in the Borrower. To Borrower’s and the
Parent’s knowledge, all of the Equity Interests in Borrower have been issued in
compliance with all Applicable Law. As of the Agreement Date, Part II of
Schedule 6.1.(b) correctly sets forth all Unconsolidated Affiliates of the
Parent, including the correct legal name of such Person, the type of legal
entity which each such Person is, and all Equity Interests (and the Ownership
Share) in such Person held directly or indirectly by the Parent.
     (c) Authorization of Loan Documents and Borrowings. The Borrower has the
right and power, and has taken all necessary action to authorize it, to borrow
and obtain the other extensions of credit hereunder. The Parent, the Borrower
and each other Loan Party has the right and power, and has taken all necessary
action to authorize it, to execute, deliver and perform each of the Loan
Documents and the Fee Letter to which it is a party in accordance with their
respective terms and to consummate the transactions contemplated hereby and
thereby. The Loan Documents and the Fee Letter to which the Parent, the Borrower
or any other Loan Party is a party have been duly executed and delivered by the
duly authorized officers of such Person and each is a legal, valid and binding
obligation of such Person enforceable against such Person in accordance with its
respective terms, except as the same may be limited by bankruptcy, insolvency,
and other similar laws affecting the rights of creditors generally and the
availability of equitable remedies for the enforcement of certain obligations
contained herein or therein and as may be limited by equitable principles
generally.
     (d) Compliance of Loan Documents with Laws. The execution, delivery and
performance of this Agreement and the other Loan Documents to which any Loan
Party is a party and of the Fee Letter in accordance with their respective terms
and the borrowings and other extensions of credit hereunder do not and will not,
by the passage of time, the giving of notice, or both: (i) require any
Governmental Approval or violate any Applicable Law (including all Environmental
Laws) relating to the Parent, the Borrower or any other Loan Party;
(ii) conflict with, result in a breach of or constitute a default under the

-40-



--------------------------------------------------------------------------------



 



organizational documents of the Parent, the Borrower or any other Loan Party, or
any material indenture, material agreement or other material instrument to which
the Parent, the Borrower or any other Loan Party is a party or by which it or
any of its respective properties may be bound; or (iii) result in or require the
creation or imposition of any Lien upon or with respect to any property now
owned or hereafter acquired by any Loan Party other than in favor of the
Administrative Agent for its benefit and the benefit of the Lenders.
     (e) Compliance with Applicable Law; Governmental Approvals. Each of the
Parent, the Borrower, each other Loan Party and each other Subsidiary is in
compliance with each Governmental Approval and all other Applicable Laws
relating to it except for noncompliances which, and Governmental Approvals the
failure to possess which, could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.
     (f) Title to Properties. Each of the Parent, the Borrower, each other Loan
Party and each other Subsidiary has good, marketable and legal title to, or a
valid leasehold interest in, its respective assets to the extent necessary to
conduct their respective businesses.
     (g) Certain Indebtedness. As of the Agreement Date, no default or event of
default has occurred with respect to the payment of interest or principle on any
Indebtedness of the Parent, the Borrower, any other Loan Party or any other
Subsidiary having an aggregate outstanding principal amount of $5,000,000 or
more and, to the knowledge of any Responsible Officer of the Parent or the
Borrower, none of the Parent, the Borrower, the other Loan Parties or the other
Subsidiaries has received any notice of default or event of default, or event or
condition which with the giving of notice, the lapse of time, or both, would
constitute a default or event of default, with respect to any such Indebtedness.
     (h) Litigation. Except as set forth on Schedule 6.1.(h), there are no
actions, suits or proceedings pending (nor, to the knowledge of the Parent or
the Borrower, are there any actions, suits or proceedings threatened) against or
in any other way relating adversely to or affecting the Parent, the Borrower,
any other Loan Party or any other Subsidiary or any of their respective property
in any court or before any arbitrator of any kind or before or by any other
Governmental Authority which, (i) could reasonably be expected to have a
Material Adverse Effect or (ii) in any manner draws into question the validity
or enforceability of any Loan Document or the Fee Letter. There are no strikes,
slow downs, work stoppages or walkouts or other labor disputes in progress or
threatened relating to, any Loan Party or any other Subsidiary which could
reasonably be expected to have a Material Adverse Effect.
     (i) Taxes. All material federal, state and other tax returns of the Parent,
the Borrower, any other Loan Party or any other Subsidiary required by
Applicable Law to be filed have been duly filed, and all material federal, state
and other taxes, assessments and other governmental charges or levies upon the
Parent, the Borrower, each other Loan Party and each other Subsidiary and their
respective properties, income, profits and assets which are due and payable have
been paid, except any such nonpayment or non-filing which is at the time
permitted under Section 7.6. As of the Agreement Date, none of the United States
income tax returns of the Parent, the Borrower, any other Loan Party or any
other Subsidiary is under audit. All charges, accruals and reserves on the books
of the Parent, the Borrower, each other Loan Party and each other Subsidiary in
respect of any taxes or other governmental charges are in accordance with GAAP.
     (j) Financial Statements. The Parent has furnished to each Lender copies of
(i) the audited consolidated balance sheet of the Parent and its consolidated
Subsidiaries for the fiscal year ended December 31, 2010, and the related
audited consolidated statements of operations, shareholders’ equity and cash
flow for the fiscal year ended on such date, with the opinion thereon of Ernst &
Young LLP, and (ii) the unaudited consolidated balance sheet of the Parent and
its consolidated Subsidiaries for the fiscal

-41-



--------------------------------------------------------------------------------



 



quarter ended March 31, 2011, and the related unaudited consolidated statements
of operations, shareholders’ equity and cash flow of the Parent and its
consolidated Subsidiaries for the fiscal quarter ended on such date. Such
financial statements (including in each case related schedules and notes) are
complete and correct in all material respects and present fairly, in all
material respects in accordance with GAAP consistently applied throughout the
periods involved, the consolidated financial position of the Parent and its
consolidated Subsidiaries as at their respective dates and the results of
operations and the cash flow for such periods (subject, as to interim
statements, to changes resulting from normal year-end audit adjustments and
absence of footnotes).
     (k) No Material Adverse Change; Solvency. Since December 31, 2010, there
has been no event, change, circumstance or occurrence that could reasonably be
expected to have a Material Adverse Effect. Each of the Loan Parties is Solvent
and the Parent, the Borrower and their respective Subsidiaries, taken as a
whole, are Solvent.
     (l) ERISA.
     (i) Except as could not individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect, each Benefit Arrangement is in
compliance with the applicable provisions of ERISA, the Internal Revenue Code
and other Applicable Laws. Except with respect to Multiemployer Plans, each
Qualified Plan (A) has received a favorable determination from the Internal
Revenue Service applicable to such Qualified Plan’s current remedial amendment
cycle (as defined in Revenue Procedure 2007-44 or “2007-44” for short), (B) has
timely filed for a favorable determination letter from the Internal Revenue
Service during its staggered remedial amendment cycle (as defined in 2007-44)
and such application is currently being processed by the Internal Revenue
Service, (C) had filed for a determination letter prior to its “GUST remedial
amendment period” (as defined in 2007-44) and received such determination letter
and the staggered remedial amendment cycle first following the GUST remedial
amendment period for such Qualified Plan has not yet expired, or (D) is
maintained under a prototype plan and may rely upon a favorable opinion letter
issued by the Internal Revenue Service with respect to such prototype plan. To
the best knowledge of the Parent and the Borrower, nothing has occurred which
could reasonably be expected to result in the revocation of a Qualified Plan’s
favorable determination letter or opinion letter.
     (ii) With respect to any Benefit Arrangement that is a retiree welfare
benefit arrangement, all amounts have been accrued on the applicable ERISA
Group’s financial statements in accordance with FASB ASC 715. The “benefit
obligation” of all Plans does not exceed the “fair market value of plan assets”
for such Plans by more than $20,000,000 all as determined by and with such terms
defined in accordance with FASB ASC 715.
     (iii) Except as could not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect: (i) no ERISA Event has occurred or
is expected to occur; (ii) there are no pending, or to the best knowledge of the
Parent and the Borrower, threatened, claims, actions or lawsuits or other action
by any Governmental Authority, plan participant or beneficiary with respect to a
Benefit Arrangement; (iii) there are no violations of the fiduciary
responsibility rules with respect to any Benefit Arrangement; and (iv) no member
of the ERISA Group has engaged in a non-exempt “prohibited transaction,” as
defined in Section 406 of ERISA and Section 4975 of the Internal Revenue Code,
in connection with any Plan, that would subject any member of the ERISA Group to
a tax on prohibited transactions imposed by Section 502(i) of ERISA or
Section 4975 of the Internal Revenue Code.

-42-



--------------------------------------------------------------------------------



 



     (m) Absence of Default. None of the Parent, the Borrower, any other Loan
Party or any other Subsidiary is in default under its certificate or articles of
incorporation or formation, bylaws, partnership agreement or other similar
organizational documents, and no event has occurred, which has not been
remedied, cured or waived: (i) which constitutes a Default or an Event of
Default; or (ii) which constitutes, or which with the passage of time, the
giving of notice, or both, would constitute, a default or event of default by,
the Parent, the Borrower, any other Loan Party or any other Subsidiary under any
agreement (other than this Agreement) or judgment, decree or order to which any
such Person is a party or by which any such Person or any of its respective
properties may be bound where such default or event of default could,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
     (n) Environmental Laws. In the ordinary course of business, each of the
Parent, the Borrower, each other Loan Party and each other Subsidiary causes
reviews to be conducted of its respective operations or properties, to the
extent applicable, for compliance with Environmental Laws. Each of the Parent,
the Borrower, each other Loan Party and each other Subsidiary: (i) is in
compliance with all Environmental Laws applicable to its business, operations
and the Properties, (ii) has obtained all Governmental Approvals which are
required under Environmental Laws, and each such Governmental Approval is in
full force and effect, and (iii) is in compliance with all terms and conditions
of such Governmental Approvals, where with respect to each of the immediately
preceding clauses (i) through (iii) the failure to obtain or to comply could
reasonably be expected to have a Material Adverse Effect. Except for any of the
following matters that could not reasonably be expected to have a Material
Adverse Effect, none of the Parent, the Borrower, any other Loan Party or any
other Subsidiary has any knowledge of, nor has the Parent, the Borrower, any
other Loan Party or any other Subsidiary received written notice of, any past,
present, or pending releases, events, conditions, circumstances, activities,
practices, incidents, facts, occurrences, actions, or plans that, with respect
to the Parent, the Borrower, such other Loan Party or such other Subsidiary,
their respective businesses, operations or with respect to the Properties, may:
(x) cause or contribute to an actual or alleged violation of or noncompliance
with Environmental Laws, (y) cause or contribute to any other potential claim or
other liability under any Environmental Law, or (z) cause any of the Properties
to become subject to any restrictions on ownership, occupancy, use or
transferability under any Environmental Law or require the filing or recording
of any notice, approval or disclosure document under any Environmental Law.
There is no civil, criminal, or administrative action, suit, demand, claim,
hearing, notice, or demand letter, mandate, order, lien, request, investigation,
or proceeding pending or, to the Parent’s knowledge after due inquiry,
threatened, against the Parent, the Borrower, any other Loan Party or any other
Subsidiary relating in any way to Environmental Laws which, reasonably could be
expected to have a Material Adverse Effect. None of the Properties is listed on
or proposed for listing on the National Priority List promulgated pursuant to
the Comprehensive Environmental Response, Compensation and Liability Act of 1980
and its implementing regulations, or any comparable state or local priority list
promulgated pursuant to any analogous state or local law. To Parent’s knowledge,
no Hazardous Materials generated at or transported from the Properties are or
have been transported to, or disposed of at, any location that is listed or
proposed for listing on the National Priority List or any comparable state or
local priority list, or any other location that is or has been the subject of a
clean-up, removal or remedial action pursuant to any Environmental Law, except
to the extent that such transportation or disposal could not reasonably be
expected to result in a Material Adverse Effect.
     (o) Investment Company. None of the Parent, the Borrower, any other Loan
Party or any other Subsidiary is (i) an “investment company” or a company
“controlled” by an “investment company” within the meaning of the Investment
Company Act of 1940, as amended, or (ii) subject to any other Applicable Law
which purports to restrict its ability to borrow money or obtain other
extensions of credit or to consummate the transactions contemplated by this
Agreement or to perform its obligations under any Loan Document to which it is a
party.

-43-



--------------------------------------------------------------------------------



 



     (p) Margin Stock. None of the Parent, the Borrower, any other Loan Party or
any other Subsidiary is engaged principally, or as one of its important
activities, in the business of extending credit for the purpose, whether
immediate, incidental or ultimate, of buying or carrying “margin stock” within
the meaning of Regulation U of the Board of Governors of the Federal Reserve
System.
     (q) Intellectual Property. Each of the Loan Parties and each other
Subsidiary owns or has the right to use, under valid license agreements or
otherwise, all patents, licenses, franchises, trademarks, trademark rights,
service marks, service mark rights, trade names, trade name rights, trade
secrets and copyrights (collectively, “Intellectual Property”) necessary to the
conduct of its businesses, without known conflict with any patent, license,
franchise, trademark, trademark right, service mark, service mark right, trade
secret, trade name, copyright, or other proprietary right of any other Person
except for such Intellectual Property, the absence of which, and for conflicts
which, could not reasonably be expected to have a Material Adverse Effect. Each
of the Loan Parties and each other Subsidiary has taken all such steps as it
deems reasonably necessary to protect its respective rights under and with
respect to such Intellectual Property. No material claim has been asserted by
any Person with respect to the use of any such Intellectual Property by the
Parent, the Borrower, any other Loan Party or any other Subsidiary, or
challenging or questioning the validity or effectiveness of any such
Intellectual Property. The use of such Intellectual Property by the Parent, the
Borrower, the other Loan Parties and the other Subsidiaries does not infringe on
the rights of any Person, subject to such claims and infringements as do not, in
the aggregate, give rise to any liabilities on the part of the Parent, the
Borrower, any other Loan Party or any other Subsidiary that could reasonably be
expected to have a Material Adverse Effect.
     (r) Business. As of the Agreement Date, the Parent, the Borrower, the other
Loan Parties and the other Subsidiaries are engaged in (i) the business of
owing, operating, managing and developing Designated Use Properties and the
provision of services incidental thereto, (ii) the brokerage, purchase and sale
of manufactured home units, (iii) making Investments permitted under
Section 9.1.(g) and (iv) other business activities reasonably incidental to the
foregoing.
     (s) Broker’s Fees. No broker’s or finder’s fee, commission or similar
compensation will be payable with respect to the transactions contemplated
hereby. No other similar fees or commissions will be payable by any Loan Party
for any other services rendered to the Parent, the Borrower, any other Loan
Party or any other Subsidiary to the transactions contemplated hereby.
     (t) Accuracy and Completeness of Information. All written information,
reports and other papers and data (other than (i) financial projections,
budgets, forecasts, pro forma financial statements and other forward looking
statements and (ii) general industry information) furnished to the
Administrative Agent or any Lender by, on behalf of, or at the direction of, the
Parent, the Borrower, any other Loan Party or any other Subsidiary were, at the
time the same were so furnished and taken as a whole with all other written
information, reports and other papers and data furnished substantially
contemporaneously therewith, complete and correct in all material respects, to
the extent necessary to give the recipient a true and accurate knowledge of the
subject matter, or, in the case of financial statements (other than
(x) financial projections, budgets, forecasts, pro forma financial statements
and other forward looking statements and (y) the financial statements covered in
Section 6.1.(j)), are complete and correct in all material respects and present
fairly, in all material respects in accordance with GAAP consistently applied
throughout the periods involved, the consolidated financial position of the
Persons involved as at their respective dates and the results of operations for
such periods (subject, as to interim statements, to changes resulting from
normal year-end audit adjustments and absence of full footnote disclosure). All
financial projections, budgets, forecasts, pro forma financial statements and
other forward looking statements prepared by or on behalf of the Parent, the
Borrower, any other Loan Party or any other Subsidiary that have been or may
hereafter be made available to the Administrative Agent or any Lender

-44-



--------------------------------------------------------------------------------



 



were or will be prepared in good faith based on assumptions believed to be
reasonable at the time of preparation thereof. No fact is known to any Loan
Party which has had, or may in the future have (so far as any Loan Party can
reasonably foresee), a Material Adverse Effect which has not been set forth in
the financial statements referred to in Section 6.1.(j) or in such information,
reports or other papers or data or otherwise disclosed in writing to the
Administrative Agent and the Lenders. No document furnished or written statement
made to the Administrative Agent or any Lender in connection with the
negotiation, preparation or execution of, or pursuant to, this Agreement or any
of the other Loan Documents (other than (i) financial projections, budgets,
forecasts, pro forma financial statements and other forward looking statements
and (ii) general industry information) contains or will contain any untrue
statement of a material fact, or omits or will omit to state a material fact
necessary in order to make the statements contained therein not misleading.
     (u) Not Plan Assets; No Prohibited Transactions. None of the assets of the
Parent, the Borrower, any other Loan Party or any other Subsidiary constitutes
“plan assets” within the meaning of ERISA, the Internal Revenue Code and the
respective regulations promulgated thereunder. Assuming that no Lender funds any
amount payable by it hereunder with “plan assets,” as that term is defined in 29
C.F.R. 2510.3-101, the execution, delivery and performance of this Agreement and
the other Loan Documents, and the extensions of credit and repayment of amounts
hereunder, do not and will not constitute “prohibited transactions” under ERISA
or the Internal Revenue Code.
     (v) OFAC. None of the Parent, the Borrower, any of the other Loan Parties,
any of the other Subsidiaries, or any other Affiliate of the Borrower: (i) is a
person named on the list of Specially Designated Nationals or Blocked Persons
maintained by the U.S. Department of the Treasury’s Office of Foreign Assets
Control (“OFAC”) available at
http://www.treas.gov/offices/enforcement/ofac/index.shtml or as otherwise
published from time to time; (ii) is (A) an agency of the government of a
country, (B) an organization controlled by a country, or (C) a person resident
in a country that is subject to a sanctions program identified on the list
maintained by OFAC and available at
http://www.treas.gov/offices/enforcement/ofac/index.shtml, or as otherwise
published from time to time, as such program may be applicable to such agency,
organization or person; or (iii) derives any of its assets or operating income
from investments in or transactions with any such country, agency, organization
or person; and none of the proceeds from any Loan will be used to finance any
operations, investments or activities in, or make any payments to, any such
country, agency, organization, or person.
     (w) REIT Status. Each Guarantor qualifies as, and has elected to be treated
as, a REIT and is in compliance with all requirements and conditions imposed
under the Internal Revenue Code to allow such Guarantor to maintain its status
as a REIT.
     (x) Qualifying Unencumbered Properties. Each Property included in a given
calculation of the Unencumbered Net Operating Income satisfied, at the time of
such calculation, all of the requirements contained in the definition of
“Qualifying Unencumbered Property”.
Section 6.2. Survival of Representations and Warranties, Etc.
     All statements contained in any certificate, financial statement or other
instrument delivered by or on behalf of the Parent, the Borrower, any other Loan
Party or any other Subsidiary to the Administrative Agent or any Lender pursuant
to or in connection with this Agreement or any of the other Loan Documents
(including, but not limited to, any such statement made in or in connection with
any amendment thereto or any statement contained in any certificate, financial
statement or other instrument delivered by or on behalf of the Parent, the
Borrower, any other Loan Party or any other Subsidiary prior to the Agreement
Date and delivered to the Administrative Agent or any Lender in connection with
the underwriting or closing the transactions contemplated hereby but excluding
financial projections, budgets,

-45-



--------------------------------------------------------------------------------



 



forecasts, pro forma financial statements and other forward looking statements
and general industry information) shall constitute representations and
warranties made by the Borrower under this Agreement. All representations and
warranties made under this Agreement and the other Loan Documents shall be
deemed to be made at and as of the Agreement Date, the Effective Date and as of
the date of the occurrence of each Credit Event, except to the extent that such
representations and warranties expressly relate solely to an earlier date (in
which case such representations and warranties shall have been true and correct
in all material respects (except in the case of a representation or warranty
qualified by materiality, in which case such representation or warranty shall be
true and correct in all respects) on and as of such earlier date) and except for
changes in factual circumstances expressly and specifically permitted hereunder.
All such representations and warranties shall survive the effectiveness of this
Agreement, the execution and delivery of the Loan Documents and the making of
the Loans.
Article VII. Affirmative Covenants
     For so long as this Agreement is in effect, the Parent and the Borrower
shall comply with the following covenants:
Section 7.1. Preservation of Existence and Similar Matters.
     Except as otherwise permitted under Section 9.6., the Parent and the
Borrower shall, and shall cause each other Loan Party and each other Subsidiary
to, preserve and maintain its respective existence, rights, franchises, licenses
and privileges in the jurisdiction of its incorporation or formation and qualify
and remain qualified and authorized to do business in each jurisdiction in which
the character of its properties or the nature of its business requires such
qualification and authorization unless the failure to be so authorized and
qualified could not reasonably be expected to have a Material Adverse Effect.
Section 7.2. Compliance with Applicable Law.
     The Parent and the Borrower shall, and shall cause each other Loan Party
and each other Subsidiary to, comply with all Applicable Laws, including the
obtaining of all Governmental Approvals, the failure with which to comply could
reasonably be expected to have a Material Adverse Effect.
Section 7.3. Maintenance of Property.
     In addition to the requirements of any of the other Loan Documents, the
Parent and the Borrower shall, and shall cause each other Loan Party and each
other Subsidiary to, (a) protect and preserve, and maintain in good repair,
working order and condition, all of its respective material properties, ordinary
wear and tear and casualty and condemnation excepted, and (b) from time to time
make or cause to be made all needed and appropriate repairs, renewals,
replacements and additions to such properties, so that the business carried on
in connection therewith may be properly and advantageously conducted at all
times.
Section 7.4. Conduct of Business.
     Except as otherwise permitted under Section 9.6., the Parent and the
Borrower shall, and shall cause each other Loan Party and each other Subsidiary
to, carry on its respective businesses as described in Section 6.1.(r) and not
enter into any line of business not otherwise described in such Section.

-46-



--------------------------------------------------------------------------------



 



Section 7.5. Insurance.
     In addition to the requirements of any of the other Loan Documents, the
Parent and the Borrower shall, and shall cause each other Loan Party and each
other Subsidiary to, maintain insurance with financially sound and reputable
insurance companies against such risks and in such amounts as is customarily
maintained by Persons engaged in similar businesses or as may be required by
Applicable Law. The Borrower shall from time to time deliver to the
Administrative Agent upon reasonable request a detailed list, together with
reasonable evidence of the insurance then in effect, stating the names of the
insurance companies, the amounts and rates of the insurance, the dates of the
expiration thereof and the properties and risks covered thereby.
Section 7.6. Payment of Taxes.
     The Parent and the Borrower shall, and shall cause each other Loan Party
and each other Subsidiary to, pay and discharge when due all material taxes,
assessments and governmental charges or levies imposed upon it or upon its
income or profits or upon any properties belonging to it which, if unpaid, might
become a Lien on any properties of such Person; provided, however, that this
Section shall not require the payment or discharge of any such tax, assessment,
charge or levy which is being contested in good faith by appropriate proceedings
which operate to suspend the collection thereof and for which adequate reserves
have been established on the books of such Person, in accordance with GAAP.
Section 7.7. Books and Records; Inspections.
     The Parent and the Borrower shall, and shall cause each other Loan Party
and each other Subsidiary to, keep proper books of record and account in which
full, true and correct entries in all material respects in conformity with GAAP
consistently applied shall be made. The Parent and the Borrower shall, and shall
cause each other Loan Party and each other Subsidiary to, permit representatives
of the Administrative Agent or any Lender to visit and inspect any of their
respective properties, to examine and make abstracts from any of their
respective books and records and to discuss their respective affairs, finances
and accounts with their respective officers, employees and independent public
accountants (in the presence of an officer of the Borrower), all at such
reasonable times during business hours and as often as may reasonably be
requested and so long as no Event of Default exists, with reasonable prior
notice. The Borrower shall be obligated to reimburse the Administrative Agent
and the Lenders for their costs and expenses incurred in connection with the
exercise of their rights under this Section only if such exercise occurs while a
Default or Event of Default exists. If requested by the Administrative Agent,
the Parent and the Borrower shall execute an authorization letter addressed to
its accountants authorizing the Administrative Agent or any Lender to discuss
the financial affairs of the Parent, the Borrower, any other Loan Party or any
other Subsidiary with its accountants; provided that an officer of the Borrower
shall be given a reasonable opportunity to be present for any discussions with
any such accountants.
Section 7.8. Use of Proceeds.
     The Borrower will use the proceeds of Loans only to finance the Acquisition
in accordance with the Purchase Agreements and to pay costs and expenses related
to the Acquisition. The Parent and the Borrower shall not, and shall not permit
any other Loan Party or any other Subsidiary to, use any part of such proceeds
to purchase or carry, or to reduce or retire or refinance any credit incurred to
purchase or carry, any margin stock (within the meaning of Regulation U of the
Board of Governors of the Federal Reserve System) or to extend credit to others
for the purpose of purchasing or carrying any such margin stock.

-47-



--------------------------------------------------------------------------------



 



Section 7.9. Environmental Matters.
     The Parent and the Borrower shall, and shall cause each other Loan Party
and each other Subsidiary to, comply with all Environmental Laws the failure
with which to comply could reasonably be expected to have a Material Adverse
Effect. The Parent and the Borrower shall comply, and shall cause each other
Loan Party and each other Subsidiary to comply, and the Parent and the Borrower
shall use, and shall cause each other Loan Party and each other Subsidiary to
use, commercially reasonable efforts to cause all other Persons occupying, using
or present on the Properties to comply, with all Environmental Laws the failure
with which to comply could reasonably be expected to have a Material Adverse
Effect. The Parent and the Borrower shall, and shall cause each other Loan Party
and each other Subsidiary to, promptly take all actions and pay or arrange to
pay all costs necessary for it and for the Properties to comply with all
Environmental Laws and all Governmental Approvals, including actions to remove
and dispose of all Hazardous Materials and to clean up the Properties as
required under Environmental Laws, in each case, the failure with which to
comply could reasonably be expected to have a Material Adverse Effect. Nothing
in this Section shall impose any obligation or liability whatsoever on the
Administrative Agent or any Lender.
Section 7.10. Further Assurances.
     At the Borrower’s cost and expense and upon request of the Administrative
Agent, the Parent and the Borrower shall, and shall cause each other Loan Party
and each other Subsidiary to, duly execute and deliver or cause to be duly
executed and delivered, to the Administrative Agent such further instruments,
documents and certificates, and do and cause to be done such further acts that
may be reasonably necessary or advisable in the reasonable opinion of the
Administrative Agent to carry out more effectively the provisions and purposes
of this Agreement and the other Loan Documents.
Section 7.11. REIT Status.
     The Parent shall, and shall cause each other Guarantor to, maintain its
status as, and election to be treated as, a REIT.
Section 7.12. Exchange Listing.
     The Parent shall maintain at least one class of common shares of the Parent
having trading privileges on the New York Stock Exchange or other nationally
recognized securities exchange.
Article VIII. Information
     For so long as this Agreement is in effect, the Borrower shall furnish
(including by electronic means as provided in Section 8.5.) to each Lender (or
to the Administrative Agent if so provided below):
Section 8.1. Quarterly Financial Statements.
     Within 50 days after the end of each of the first, second and third fiscal
quarters of the Parent, the unaudited consolidated balance sheet of the Parent
and its Subsidiaries as at the end of such period and the related unaudited
consolidated statements of operations, stockholders’ equity and cash flows of
the Parent and its Subsidiaries for such period, setting forth in each case in
comparative form the figures as of the end of and for the corresponding periods
of the previous fiscal year (if any), all of which shall be certified by the
chief executive officer, chief financial officer or vice president-treasurer of
the Parent, in his or her opinion, to present fairly, in accordance with GAAP in
all material respects and consistently

-48-



--------------------------------------------------------------------------------



 



applied, the consolidated financial position of the Parent and its Subsidiaries
as at the date thereof and the results of operations for such period (subject,
in each case, to normal year-end audit adjustments and the absence of full
footnote disclosure).
Section 8.2. Year-End Statements.
     Within 120 days after the end of each fiscal year of the Parent, the
audited consolidated balance sheet of the Parent and its Subsidiaries as at the
end of such fiscal year and the related audited consolidated statements of
operations, stockholders’ equity and cash flows of the Parent and its
Subsidiaries for such fiscal year, setting forth in comparative form the figures
as at the end of and for the previous fiscal year (if any), all of which shall
be (a) certified by the chief executive officer, chief financial officer or vice
president-treasurer of the Parent, in his or her opinion, to present fairly, in
all material respects and in accordance with GAAP consistently applied, the
financial position of the Parent and its Subsidiaries as at the date thereof and
the result of operations for such period and (b) accompanied by the report
thereon of Ernst & Young LLP or other independent certified public accountants
of recognized national standing acceptable to the Administrative Agent, whose
report shall be unqualified as to “going concern” (and other like qualifications
or exceptions) and to scope.
Section 8.3. Compliance Certificate.
     At the time the financial statements are furnished pursuant to
Sections 8.1. and 8.2., a certificate substantially in the form of Exhibit I (a
“Compliance Certificate”) executed on behalf of the Parent by the chief
executive officer, chief financial officer or vice president-treasurer of the
Parent (a) setting forth in reasonable detail as of the end of such quarterly
accounting period or fiscal year, as the case may be, the calculations required
to establish whether the Parent was in compliance with the covenants contained
in Section 9.1. and (b) stating that no Default or Event of Default exists, or,
if such is not the case, specifying such Default or Event of Default and its
nature, when it occurred and the steps being taken by the Parent with respect to
such event, condition or failure.
Section 8.4. Other Information.
     (a) Promptly upon the Administrative Agent’s request, copies of all
reports, if any, submitted to the Parent or its Board of Directors by its
independent public accountants including, without limitation, any management
report;
     (b) Within 5 Business Days of the filing thereof, copies of all
registration statements (excluding the exhibits thereto (unless requested by the
Administrative Agent) and any registration statements on Form S-8 or its
equivalent), reports on Forms 10-K, 10-Q and 8-K (or their equivalents) and all
other periodic reports which the Parent, the Borrower, any other Loan Party or
any other Subsidiary shall file with the Securities and Exchange Commission (or
any Governmental Authority substituted therefor) or any national securities
exchange;
     (c) Promptly upon the mailing thereof to the shareholders of the Parent
generally, copies of all financial statements, reports and proxy statements so
mailed and promptly upon the issuance thereof copies of all press releases
issued by the Parent, the Borrower any other Loan Party or any other Subsidiary;
     (d) At the time financial statements are furnished pursuant to
Sections 8.1. and 8.2., (i) a statement of Funds from Operations certified by
the chief executive officer, chief financial officer or vice president-treasurer
of the Parent in form and substance reasonably satisfactory to the
Administrative Agent; and (ii) a report of newly acquired Properties, in form
and detail reasonably satisfactory to the

-49-



--------------------------------------------------------------------------------



 



Administrative Agent, which shall include, without limitation, the Net Operating
Income of such Property, the cost of acquisition of such Property and the
amount, if any, of Indebtedness secured by a Lien on such Property;
     (e) No later than 30 days after the beginning of each fiscal year of the
Parent ending prior to the Termination Date, projected balance sheets, operating
statements, profit and loss projections and cash flow budgets of the Parent and
its Subsidiaries on a consolidated basis for such fiscal year, all itemized in
reasonable detail;
     (f) If any ERISA Event shall occur that individually, or together with any
other ERISA Event that has occurred and is continuing, could reasonably be
expected to have a Material Adverse Effect, a certificate of the chief executive
officer, chief financial officer or vice president-treasurer of the Parent
setting forth details as to such occurrence and the action, if any, which the
Parent or applicable member of the ERISA Group is required or proposes to take;
     (g) To the extent the Parent, the Borrower, any other Loan Party or any
other Subsidiary is aware of the same, prompt notice of the commencement of any
proceeding or investigation by or before any Governmental Authority and any
action or proceeding in any court or other tribunal or before any arbitrator
against or in any other way relating to, or affecting, the Parent, the Borrower,
any other Loan Party or any other Subsidiary or any of their respective
properties, assets or businesses which could reasonably be expected to have a
Material Adverse Effect;
     (h) Prompt notice of the occurrence of any event which has had, or could
reasonably be expected to have, a Material Adverse Effect;
     (i) Prompt notice of the occurrence of any Default or Event of Default;
     (j) Promptly upon the request of the Administrative Agent, evidence of the
Parent’s calculation of the Ownership Share with respect to a Subsidiary (other
than a Wholly Owned Subsidiary) or an Unconsolidated Affiliate, such evidence to
be in form and detail reasonably satisfactory to the Administrative Agent;
     (k) Promptly, upon each request, information identifying the Parent, the
Borrower or any other Loan Party as a Lender may request in order to comply with
the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001));
     (l) Promptly, and in any event within 3 Business Days after the Parent or
the Borrower obtains knowledge thereof, written notice of the occurrence of any
of the following: (i) the Parent, the Borrower, any other Loan Party or any
other Subsidiary shall receive notice that any violation of or noncompliance
with any Environmental Law has or may have been committed; (ii) the Parent, the
Borrower, any other Loan Party or any other Subsidiary shall receive notice that
any administrative or judicial complaint, order or petition has been filed or
other proceeding has been initiated, or is about to be filed or initiated
against any such Person alleging any violation of or noncompliance with any
Environmental Law or requiring any such Person to take any action in connection
with the release or threatened release of Hazardous Materials; (iii) the Parent,
the Borrower, any other Loan Party or any other Subsidiary shall receive any
notice from a Governmental Authority or private party alleging that any such
Person may be liable or responsible for any costs associated with a response to,
or remediation or cleanup of, a release or threatened release of Hazardous
Materials or any damages caused thereby; or (iv) the Parent, the Borrower, any
other Loan Party or any other Subsidiary shall receive notice of any other fact,
circumstance or condition that could reasonably be expected to form the basis of
an

-50-



--------------------------------------------------------------------------------



 



environmental claim, and in the case of any of the foregoing, such matters,
whether individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect;
     (m) Prompt notice of any material change in accounting policies or
financial reporting practices by the Parent, the Borrower, any other Loan Party
or any other Subsidiary; and
     (n) From time to time and promptly upon each request, such data,
certificates, reports, statements, documents or further information regarding
any Property or the business, assets, liabilities, financial condition, results
of operations or business prospects of the Parent, the Borrower, any other Loan
Party or any other Subsidiary as the Administrative Agent or any Lender may
reasonably request.
Section 8.5. Electronic Delivery of Certain Information.
     (a) Documents required to be delivered pursuant to the Loan Documents may
be delivered by electronic communication and delivery, including, the Internet,
e-mail or intranet websites to which the Administrative Agent and each Lender
have access (including a commercial, third-party website such as www.Edgar.com
<http://www.Edgar.com> or a website sponsored or hosted by the Administrative
Agent or the Parent (including, without limitation, on the Parent’s website))
provided that the foregoing shall not apply to (i) notices to any Lender
pursuant to Article II. and (ii) any Lender that has notified the Administrative
Agent and the Parent that it cannot or does not want to receive electronic
communications. The Administrative Agent, the Parent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic delivery pursuant to procedures approved by it for all or particular
notices or communications. Documents or notices delivered electronically shall
be deemed to have been delivered 24 hours after the date and time on which the
Administrative Agent, the Parent or the Borrower posts such documents or the
documents become available on a commercial website and the Administrative Agent,
the Parent or the Borrower notifies each Lender of said posting and provides a
link thereto; provided if such notice or other communication is not sent or
posted during the normal business hours of the recipient, said posting date and
time shall be deemed to have occurred as of 11:00 a.m. Central time on the
opening of business on the next business day for the recipient. Notwithstanding
anything contained herein, in every instance the Parent shall be required to
provide paper copies of the certificate required by Section 8.3. to the
Administrative Agent and shall deliver paper copies of any documents to the
Administrative Agent or to any Lender that requests such paper copies until a
written request to cease delivering paper copies is given by the Administrative
Agent or such Lender. Except for the certificates required by Section 8.3., the
Administrative Agent shall have no obligation to request the delivery of or to
maintain paper copies of the documents delivered electronically, and in any
event shall have no responsibility to monitor compliance by the Parent or the
Borrower with any such request for delivery. Each Lender shall be solely
responsible for requesting delivery to it of paper copies and maintaining its
paper or electronic documents.
     (b) Documents required to be delivered pursuant to Article II. may be
delivered electronically to a website provided for such purpose by the
Administrative Agent pursuant to the procedures provided to the Parent or the
Borrower by the Administrative Agent.
Section 8.6. Public/Private Information.
     The Parent and the Borrower shall cooperate with the Administrative Agent
in connection with the publication of certain materials and/or information
provided by or on behalf of the Parent or the Borrower. Documents required to be
delivered pursuant to the Loan Documents shall be delivered by or on behalf of
the Parent or the Borrower to the Administrative Agent and the Lenders
(collectively, “Information Materials”) pursuant to this Article and the Parent
or the Borrower shall designate Information Materials that are either available
to the public or not material with respect to Parent, the

-51-



--------------------------------------------------------------------------------



 



Borrower and the other Subsidiaries or any of their respective securities for
purposes of United States federal and state securities laws, as “Public
Information”. All such Information Materials not so designated as “Public
Information” shall be deemed to be “Private Information”.
Section 8.7. USA Patriot Act Notice; Compliance.
     The USA Patriot Act of 2001 (Public Law 107-56) and federal regulations
issued with respect thereto require all financial institutions to obtain, verify
and record certain information that identifies individuals or business entities
which open an “account” with such financial institution. Consequently, a Lender
(for itself and/or as Administrative Agent for all Lenders hereunder) may from
time-to-time request, and the Parent and the Borrower shall, and shall cause the
other Loan Parties to, provide to such Lender, such Loan Party’s name, address,
tax identification number and/or such other identification information as shall
be necessary for such Lender to comply with federal law. An “account” for this
purpose may include, without limitation, a deposit account, cash management
service, a transaction or asset account, a credit account, a loan or other
extension of credit, and/or other financial services product.
Section 8.8. Qualifying Unencumbered Properties.
     The Borrower may from time to time but no more frequently than quarterly
deliver notice to the Administrative Agent stating that the Borrower intends to
designate a Property to become a Qualifying Unencumbered Property. Such notice
shall (a) set forth the name of such Property (or, if such Property has no name,
such notice shall otherwise identify such Property), and (b) be accompanied by a
statement of income, certified by the chief executive officer, chief financial
officer or vice president-treasurer of the Parent, for each such Property for
the then most recently completed fiscal quarter (or, if such statement of income
is unavailable, a pro forma financial statement setting forth the Net Operating
Income with respect to such Property for the then current fiscal quarter). If
any such Property meets the requirements set forth in the definition of
“Qualifying Unencumbered Properties” and the Administrative Agent fails to
deliver written notice to the Borrower stating that the Requisite Lenders have
disapproved the designation of such Property as a Qualifying Unencumbered
Property (it being understood that such notice shall provide the Borrower with
information regarding why such designation was disapproved by the Requisite
Lenders and that the Requisite Lenders will not unreasonably disapprove such
designation) within 20 days after receipt of such information by the
Administrative Agent, such Property shall become a Qualifying Unencumbered
Property.
Article IX. Negative Covenants
     For so long as this Agreement is in effect, the Parent and the Borrower, as
applicable, shall comply with the following covenants:
Section 9.1. Financial Covenants.
     (a) Maximum Leverage Ratio. The Parent shall not permit the ratio of
(i) Total Indebtedness to (ii) Total Asset Value, to exceed 0.60 to 1.00 at any
time.
     (b) Maximum Fixed Charge Coverage Ratio. The Parent shall not permit the
ratio of (i) Adjusted EBITDA for any period of 12 consecutive calendar months
ending during the term of this Agreement to (ii) Fixed Charges of the Parent and
its Subsidiaries determined on a consolidated basis for such period, to be less
than 1.40 to 1.00 at any time.
     (c) Minimum Unencumbered Debt Yield. The Parent shall not permit the ratio
(expressed as a percentage) of (i) Unencumbered Net Operating Income for any
period of 12 consecutive calendar

-52-



--------------------------------------------------------------------------------



 



months ending during the term of this Agreement to (ii) Unsecured Debt to be
less than 12.50% at any time.
     (d) Minimum Unencumbered Interest Coverage Ratio. The Parent shall not
permit the ratio of (i) Unencumbered Net Operating Income any fiscal quarter
ending during the term of this Agreement to (ii) Unsecured Interest Expense for
such fiscal quarter, to be less than 2.00 to 1.00 at any time.
     (e) Minimum Net Worth. The Parent shall not permit Net Worth at any time to
be less than (i) $1,600,000,000 plus (ii) 75% of the Net Proceeds of all Equity
Issuances effected at any time after May 19, 2011 by the Parent, any of its
Subsidiaries or any Unconsolidated Affiliate to any Person other than the Parent
or any of its Subsidiaries; provided, however, the amount of any increase under
clause (ii) resulting from Equity Issuances effected by an Unconsolidated
Affiliate shall be limited to the Parent’s Ownership Share of such
Unconsolidated Affiliate.
     (f) Dividends and Other Restricted Payments. The Parent and the Borrower
shall not, and shall not permit any of the other Subsidiaries to, declare or
make any Restricted Payment; provided, however, that the Parent, the Borrower
and the other Subsidiaries may declare and make the following Restricted
Payments:
     (i) the Borrower may pay cash dividends to the Parent and other holders of
partnership interests in the Borrower with respect to any fiscal year to the
extent necessary for the Parent to distribute, and the Parent may so distribute,
cash dividends to its shareholders in an aggregate amount not to exceed the
greater of (x) the amount required to be distributed for the Parent to remain in
compliance with Section 7.11. or (y) 95.0% of Funds from Operations;
     (ii) the Borrower may pay cash dividends to the Parent and other holders of
partnership interests in the Borrower with respect to any fiscal year ending
during the term of this Agreement to the extent necessary for the Parent to
distribute, and the Parent may so distribute cash distributions to its
shareholders of capital gains resulting from gains from certain asset sales to
the extent necessary to avoid payment of taxes on such asset sales imposed under
Sections 857(b)(3) and 4981 of the Internal Revenue Code;
     (iii) the Parent may repurchase Equity Interest in the Parent so long as
(x) immediately prior thereto, and immediately thereafter and after giving
effect thereto, no Default or Event of Default is or would be in existence,
including, without limitation, a Default or Event of Default resulting from a
breach of any of the covenants contained in Section 9.1.; (y) Net Worth
immediately after giving pro forma effect to such repurchase would not be less
than (1) $1,800,000,000 plus (2) 75% of the Net Proceeds of all Equity Issuances
effected at any time after May 19, 2011 by the Parent, any of its Subsidiaries
or any Unconsolidated Affiliate to any Person other than the Parent or any of
its Subsidiaries (with the amount of any increase under clause (2) resulting
from Equity Issuances effected by an Unconsolidated Affiliate being limited to
the Parent’s Ownership Share of such Unconsolidated Affiliate) and (z) at least
5 Business Days before such repurchase (or in the case of a repurchase program
approved by the Parent’s board of directors, 5 Business Days before the first
repurchase effected under such program), the Borrower shall have delivered to
the Administrative Agent for distribution to each of the Lenders a Compliance
Certificate, calculated on a pro forma basis, evidencing the continued
compliance by the Loan Parties with the terms and conditions of this Agreement
and the other Loan Documents, including without limitation, the covenants
contained in Section 9.1., after giving pro forma effect to such repurchase (or
in the case of a repurchase program approved by the Parent’s board of directors,
5 Business Days before the first repurchase effected under such program); and

-53-



--------------------------------------------------------------------------------



 



     (iv) so long as no Default or Event of Default would result therefrom,
Restricted Payments (x) resulting from repurchases of Equity Interests in the
Parent deemed to occur upon exercise of stock options if such Equity Interests
represent a portion of the exercise price of such options or (y) made for
purposes of permitting, directly or indirectly, the repurchase of Equity
Interests in the Parent from present or former officers, directors, consultants,
agents or employees (or their estates, trusts, family members or former spouses)
of the Loan Parties and their Subsidiaries, so long as the amount of such
Restricted Payments in the case of both clauses (x) and (y) does not exceed
$10,000,000 in the aggregate in any fiscal year.
Notwithstanding the foregoing, if an Event of Default specified in
Section 10.1.(a) exists or if as a result of the occurrence of any other Event
of Default any of the Obligations have been accelerated, the Parent and the
Borrower shall not, and shall not permit any other Subsidiary to, make any
Restricted Payments to any Person except that the Borrower may declare and make
cash distributions to the Parent and other holders of partnership interests in
the Borrower with respect to any fiscal year to the extent necessary for the
Parent to distribute, and the Parent may so distribute, an aggregate amount not
to exceed the minimum amount necessary for the Parent to remain in compliance
with Section 7.11. Notwithstanding anything to the contrary in this Section,
Subsidiaries may pay Restricted Payments to the Borrower or any other Subsidiary
at any time.
     (g) Permitted Investments Generally. The Parent shall not, and shall not
permit any Loan Party or other Subsidiary to, make an Investment in or otherwise
own the following items which would cause the aggregate value of such holdings
of such Persons (determined in accordance with GAAP) to exceed 30.0% of Total
Asset Value at any time:
     (i) Properties that are not Designated Use Properties;
     (ii) Unimproved Land;
     (iii) Development Activity;
     (iv) Mortgage Receivables and other notes receivable;
     (v) Designated Use Property Ownership Interests in Persons that are not
Subsidiaries or Unconsolidated Affiliates; and
     (vi) Investments in Unconsolidated Affiliates and in Subsidiaries that are
not Wholly Owned Subsidiaries.
     (h) Permitted Investments of Parent and MHC Trust. Notwithstanding the
immediately preceding subsection (g), (i) the Parent shall not have or make any
Investment in any Person, or own any other assets, except Equity Interests in
MHC Trust, the Borrower and the Borrower’s Subsidiaries and Unconsolidated
Affiliates, any Guarantee of Recourse Indebtedness otherwise permitted under
this Agreement and any Guarantee of Non-Recourse Indebtedness solely for
Non-Recourse Exceptions and (ii) MHC Trust shall not have or make any Investment
in any Person, or own any other assets, except Equity Interests in the Borrower
and the Borrower’s Subsidiaries and Unconsolidated Affiliates, any Guarantee of
Recourse Indebtedness otherwise permitted under this Agreement and any Guarantee
of Non-Recourse Indebtedness solely for Non-Recourse Exceptions.
     For purposes of calculating compliance with the financial covenants set
forth in this Section 9.1. and the other covenants contained in this
Article IX., each of the following transactions, in each case not prohibited by
the Loan Documents, that occurred during the period for which such financial
covenant is

-54-



--------------------------------------------------------------------------------



 



to be calculated, shall be calculated on a pro forma basis assuming that each
such transaction had occurred on the first day of such period (and taking into
account (i) cost savings to the extent same would be permitted to be reflected
in pro forma financial information complying with the requirements of GAAP and
Article XI of Regulation S-X under the Securities Act and (ii) such other
adjustments as may be reasonably approved by the Administrative Agent in
writing, such approval not to be unreasonably withheld or delayed): (a) the
purchase or other acquisition of (i) property and assets or businesses of any
Person or of assets constituting a business unit, a line of business or division
of such Person, (ii) a Property or (iii) Equity Interests in a Person that, upon
the consummation thereof, will be a Subsidiary of such Person (including as a
result of a merger or consolidation); (b) the sale, transfer, license, lease or
other disposition (including any sale and leaseback transaction and any sale or
issuance of Equity Interests in a Subsidiary) of any property by any Person,
including any sale, assignment, transfer or other disposal, with or without
recourse, of any notes or accounts receivable or any rights and claims
associated therewith; and (c) any incurrence (including by assumption or
Guaranty) or repayment (including by redemption, repayment, retirement or
extinguishment) of any Indebtedness. All pro forma calculations pursuant to this
Section shall be made in good faith by the chief executive officer, chief
financial officer or vice president-treasurer of the Parent.
Section 9.2. Indebtedness.
     The Parent and the Borrower shall not, and shall not permit any of their
respective Subsidiaries to, directly or indirectly create, incur, assume or
otherwise become or remain directly or indirectly liable with respect to, any
Indebtedness, except:
     (a) the Obligations;
     (b) guaranties of the Obligations described in the immediately preceding
subsection (a);
     (c) in the case of the Borrower and its Subsidiaries, trade debt incurred
in the normal course of business;
     (d) in the case of the Borrower and its Subsidiaries, intercompany
Indebtedness (including, without limitation, amounts owing under intercompany
leases) owing between Subsidiaries;
     (e) Indebtedness which, after giving effect thereto, may be incurred or may
remain outstanding without giving rise to an Event of Default or Default,
including without limitation any Default or Event of Default resulting from
noncompliance with any of the terms of Article IX.; provided, however, that the
Parent and the Borrower shall not (i) and shall not permit any of its
Subsidiaries to, guarantee or otherwise become or remain directly or indirectly
liable with respect to the Indebtedness of any Unconsolidated Affiliate, and
(ii) permit any Subsidiary (excluding the Borrower, MHC Trust and T1000 Trust)
to create, incur, assume or otherwise become or remain directly or indirectly
liable with respect to, any Recourse Indebtedness, in an aggregate amount
collectively for both clauses (i) and (ii), in excess of (A) $10,000,000 for any
such Subsidiary or Unconsolidated Affiliate at any time or (B) $30,000,000 in
the aggregate for all Subsidiaries and Unconsolidated Affiliates at any time.
Section 9.3. Liens.
     The Parent and the Borrower shall not, and shall not permit any of their
respective Subsidiaries to, directly or indirectly create, incur, assume or
permit to exist any Lien on or with respect to any of its Property, except:
     (a) Permitted Liens;

-55-



--------------------------------------------------------------------------------



 



     (b) Liens securing Indebtedness permitted to be incurred and remain
outstanding pursuant to Section 9.2.(d), and (e);
     (c) lawful claims of materialmen, mechanics, carriers, warehousemen and
landlords for labor, materials, supplies and rentals which are being contested
in good faith by appropriate proceedings which operate to suspend the collection
thereof and for which adequate reserves have been established in accordance with
GAAP;
     (d) with respect to a Property, items listed on Schedule B to the owner’s
title insurance policy of the Borrower or a Subsidiary with respect to such
Property, which do not materially detract from the value of such Property or
impair the intended use thereof in the business of the Borrower or such
Subsidiary, as applicable;
     (e) Liens in favor of counterparties in respect of any Derivative
Contracts;
     (f) Liens securing judgments and awards for the payment of money not
constituting an Event of Default under Section 10.1.(h);
     (g) bankers’ Liens, rights of setoff and other similar Liens existing
solely with respect to cash and Cash Equivalents on deposit in one or more of
accounts maintained by the Borrower or any Subsidiary, in each case granted in
the ordinary course of business in favor of the bank or banks with which such
accounts are maintained, securing amounts owing to such bank with respect to
cash management and operating account arrangements, including those involving
pooled accounts and netting arrangements; provided that in no case shall any
such Liens secure (either directly or indirectly) the repayment of any
Indebtedness;
     (h) licenses or sublicenses granted to others in the ordinary course of
business which do not (i) interfere in any material respect with the business of
the Borrower and its Subsidiaries taken as a whole and (ii) secure any
Indebtedness;
     (i) Liens of a collection bank arising under Section 4-210 of the Uniform
Commercial Code on the items in the course of collection;
     (j) Liens solely on any cash earnest money deposits made by the Borrower or
any Subsidiary in connection with any letter of intent or purchase agreement
permitted hereunder;
     (k) Liens imposed pursuant to any of the provisions of ERISA or pursuant to
any Environmental Laws not otherwise resulting in a Default or Event of Default;
and
     (l) other Liens securing obligations (not constituting Indebtedness)
outstanding in an aggregate amount not to exceed $1,000,000 at any time.
Section 9.4. Negative Pledge.
     The Parent and the Borrower shall not, and shall not permit any other Loan
Party or any other Subsidiary (other than an Excluded Subsidiary) to, enter
into, assume or otherwise be bound by any Negative Pledge except for a Negative
Pledge contained in (i) an agreement (x) evidencing Indebtedness which (A) the
Parent, the Borrower, such Loan Party or such Subsidiary may create, incur,
assume, or permit or suffer to exist without violation of this Agreement and
(B) is secured by a Lien permitted to exist under the Loan Documents (including
Liens permitted under Section 9.3.), and (y) which prohibits

-56-



--------------------------------------------------------------------------------



 



the creation of any other Lien on only the property securing such Indebtedness
as of the date such agreement was entered into; (ii) an agreement relating to
the sale of a Subsidiary or assets pending such sale, provided that in any such
case the Negative Pledge applies only to the Subsidiary or the assets that are
the subject of such sale or proceeds or contract related to such sale; (iii) any
document or instrument relating to any Lien permitted under subsections (b),
(e), (g), (h), (j) or (k) of Section 9.3. or any Lien referred to in clause
(b) of the definition of the term “Permitted Lien”, provided that in any such
case the Negative Pledge applies only to the assets that are subject to such
Lien; or (iv) any Loan Document or Specified Derivatives Contract.
Section 9.5. Restrictions on Intercompany Transfers.
     The Parent and the Borrower shall not, and shall not permit any other Loan
Party or any other Subsidiary (other than an Excluded Subsidiary) to, create or
otherwise cause or suffer to exist or become effective any consensual
encumbrance or restriction of any kind on the ability of any Subsidiary to:
(a) pay dividends or make any other distribution on any of such Subsidiary’s
capital stock or other equity interests owned by the Parent, the Borrower or any
other Subsidiary; (b) pay any Indebtedness owed to the Parent, the Borrower or
any other Subsidiary; (c) make loans or advances to the Parent, the Borrower or
any other Subsidiary; or (d) transfer any of its property or assets to the
Parent, the Borrower or any other Subsidiary; other than (i) with respect to the
preceding clauses (a) through (d), those encumbrances or restrictions contained
in any Loan Document or any Revolving Loan Document, (ii) with respect to clause
(d), customary provisions restricting assignment of any lease or other agreement
entered into by the Parent, the Borrower, any other Loan Party or any other
Subsidiary in the ordinary course of business, (iii) with respect to the
preceding clauses (a), (c) and (d), which are customary provisions in joint
venture agreements and other similar agreements applicable to joint ventures
permitted hereunder and applicable solely to such joint venture entered into in
the ordinary course of business, and (iv) with respect to clause (d), customary
restrictions contained in leases, subleases, licenses or asset sale agreements
otherwise permitted hereby so long as such restrictions relate to the assets
subject thereto.
Section 9.6. Merger, Consolidation, Sales of Assets and Other Arrangements.
     (a) The Parent and the Borrower shall not, and shall not permit any other
Loan Party or any other Subsidiary to, (w) enter into any transaction of merger,
consolidation, reorganization or recapitalization; (x) liquidate, windup or
dissolve itself (or suffer any liquidation or dissolution); (y) convey, sell,
lease, sublease, transfer or otherwise dispose of, in one transaction or a
series of transactions, all or substantially all of its business or assets, or
the Equity Interests in any Subsidiary, whether now owned or hereafter acquired;
or (z) acquire all or substantially all of the assets of, or Equity Interests
in, any other Person; provided, however, that:
     (i) any Subsidiary (A) may merge with a Loan Party so long as such Loan
Party is the survivor (and in any merger involving the Borrower, the Borrower is
the survivor) and (B) that is not a Loan Party may merge with any other
Subsidiary that is not a Loan Party;
     (ii) any Subsidiary (A) may sell, transfer or otherwise dispose of its
assets to a Loan Party and (B) that is not a Loan Party may sell, transfer or
otherwise dispose of its assets to any other Subsidiary that is not a Loan
Party, in each case, including any disposition that is by its nature a
liquidation;
     (iii) (A) a Loan Party (other than the Parent, the Borrower or any
Qualifying Unencumbered Property Owner) and any Subsidiary that is not (and is
not required to be) a Loan Party may convey, sell, transfer or otherwise dispose
of, in one transaction or a series of transactions, all or substantially all of
its business or assets, or the capital stock of or other Equity

-57-



--------------------------------------------------------------------------------



 



Interests in any of its Subsidiaries (other than the Borrower or a Qualifying
Unencumbered Property Owner), and (B) any Loan Party and any other Subsidiary
may, directly or indirectly, acquire (whether by purchase, acquisition of Equity
Interests of a Person, or as a result of a merger or consolidation) all or
substantially all of the assets of, or acquire Equity Interests in, any other
Person, so long as, in the case of each of clause (A) and (B), (1) immediately
prior thereto, and immediately thereafter and after giving effect thereto, no
Default or Event of Default is or would be in existence, including, without
limitation, a Default or Event of Default resulting from a breach of any of the
covenants contained in Section 9.1.; (2) to the extent such sale, transfer,
disposition or acquisition of all or substantially all of the assets or Equity
Interest of any Subsidiary (other than the Borrower, a Loan Party or a
Qualifying Unencumbered Property Owner) and the consideration of such
transaction is $75,000,000 or more: (x) the Borrower shall have given the
Administrative Agent and the Lenders at least 15-days prior written notice of
such conveyance, sale, transfer, disposition, acquisition, purchase, merger or
consolidation, specifying the nature of the transaction in reasonable detail;
and (y) at the time the Borrower gives notice pursuant to clause (2)(x) of this
subsection, the Borrower shall have delivered to the Administrative Agent for
distribution to each of the Lenders a Compliance Certificate, calculated on a
pro forma basis, evidencing the continued compliance by the Loan Parties with
the terms and conditions of this Agreement and the other Loan Documents,
including without limitation, the covenants contained in Section 9.1., after
giving pro forma effect to such conveyance, sale, transfer, disposition,
acquisition, purchase, merger or consolidation; and (3) in the case of a
consolidation or merger involving the Parent, the Borrower or a Qualifying
Unencumbered Property Owner, the Parent, the Borrower or such Qualifying
Unencumbered Property Owner, as the case may be, shall be the survivor thereof;
and
     (iv) the Parent, the Borrower, the other Loan Parties and the other
Subsidiaries may lease and sublease their respective assets, as lessor or
sublessor (as the case may be), in the ordinary course of their business.
Section 9.7. Plan Assets.
     The Parent and the Borrower shall not, and shall not permit any other Loan
Party or any other Subsidiary to, permit any of its respective assets to become
or be deemed to be “plan assets” within the meaning of ERISA, the Internal
Revenue Code and the respective regulations promulgated thereunder.
Section 9.8. Fiscal Year.
     The Parent and the Borrower shall not, and shall not permit any other Loan
Party or other Subsidiary to, change its fiscal year from that in effect as of
the Agreement Date.
Section 9.9. Modifications of Organizational Documents.
     The Parent and the Borrower shall not, and shall not permit any other Loan
Party or any other Subsidiary to, amend, supplement, restate or otherwise modify
its certificate or articles of incorporation or formation, by-laws, operating
agreement, declaration of trust, partnership agreement or other applicable
organizational document if such amendment, supplement, restatement or other
modification (a) would materially and adversely affect the Administrative Agent
or the Lenders or their respective rights and remedies under the Loan Documents
or (b) could reasonably be expected to have a Material Adverse Effect.

-58-



--------------------------------------------------------------------------------



 



Section 9.10. Transactions with Affiliates.
     The Parent and the Borrower shall not permit to exist or enter into, and
shall not permit any other Loan Party or any other Subsidiary to permit to exist
or enter into, any transaction (including the purchase, sale, lease or exchange
of any property or the rendering of any service) with any Affiliate, except
(a) as set forth on Schedule 9.10., (b) transactions solely among the Loan
Parties, or (c) transactions in the ordinary course of business of the Parent,
the Borrower, such Loan Party or such Subsidiary and upon fair and reasonable
terms which are no less favorable to the Parent, the Borrower, such Loan Party
or such Subsidiary than would be obtained in a comparable arm’s length
transaction with a Person that is not an Affiliate. Notwithstanding the
foregoing, no payments may be made with respect to any items set forth on such
Schedule 9.10. if a Default or Event of Default exists or would result
therefrom.
Section 9.11. Environmental Matters.
     The Parent and the Borrower shall not, and shall not permit any other Loan
Party, any other Subsidiary or any other Person to, use, generate, discharge,
emit, manufacture, handle, process, store, release, transport, remove, dispose
of or clean up any Hazardous Materials on, under or from the Properties in
violation of any Environmental Law, or in a manner that could reasonably be
expected to lead to any claim under Environmental Law or pose a risk to human
health, safety or the environment, in each case, which could reasonably be
expected to have a Material Adverse Effect. Nothing in this Section shall impose
any obligation or liability whatsoever on the Administrative Agent or any
Lender.
Section 9.12. Derivatives Contracts.
     The Parent and the Borrower shall not, and shall not permit any other Loan
Party or any other Subsidiary to, enter into or become obligated in respect of,
Derivatives Contracts, other than Derivatives Contracts entered into by the
Parent, the Borrower, such Loan Party or such Subsidiary in the ordinary course
of business and which are intended to establish an effective hedge in respect of
liabilities, commitments or assets held or reasonably anticipated by such
Person.
Article X. Default
Section 10.1. Events of Default.
     Each of the following shall constitute an Event of Default, whatever the
reason for such event and whether it shall be voluntary or involuntary or be
effected by operation of Applicable Law or pursuant to any judgment or order of
any Governmental Authority:
     (a) Default in Payment.
     (i) The Borrower shall fail to pay when due under this Agreement or any
other Loan Document (whether upon demand, at maturity, by reason of acceleration
or otherwise) the principal of any of the Loans;
     (ii) The Borrower shall fail to pay when due under this Agreement or any
other Loan Document (whether upon demand, at maturity, by reason of acceleration
or otherwise) any interest on any of the Loans and in the case of this
subsection (a)(ii) only, such failure shall continue for a period of 5 days; or

-59-



--------------------------------------------------------------------------------



 



     (iii) The Borrower or any other Loan Party shall fail to pay when due under
this Agreement or any other Loan Document (whether upon demand, at maturity, by
reason of acceleration or otherwise) any other payment Obligations owing by the
Borrower or such Loan Party under this Agreement, any other Loan Document or the
Fee Letter and in the case of this subsection (a)(iii) only, such failure shall
continue for a period of 5 days after the earlier of (x) the date upon which a
Responsible Officer of the Parent, the Borrower or such other Loan Party obtains
knowledge of such failure or (y) the date upon which the Parent or the Borrower
has received written notice of such failure from the Administrative Agent.
     (b) Default in Performance.
     (i) Any Loan Party shall fail to perform or observe any term, covenant,
condition or agreement on its part to be performed or observed and contained in
Section 7.8., Section 8.4.(i), Section 9.1., any of Sections 9.4 through
Section 9.9. or Section 9.12; or
     (ii) Any Loan Party shall fail to perform or observe any term, covenant,
condition or agreement contained in this Agreement or any other Loan Document to
which it is a party and not otherwise mentioned in this Section, and in the case
of this subsection (b)(ii) only, such failure shall continue for a period of
30 days after the earlier of (x) the date upon which a Responsible Officer of
the Parent, the Borrower or such other Loan Party obtains knowledge of such
failure or (y) the date upon which the Parent or the Borrower has received
written notice of such failure from the Administrative Agent.
     (c) Misrepresentations. Any written statement, representation or warranty
(other than (i) financial projections, budgets, forecasts, pro forma financial
statements and other forward looking statements and (ii) general industry
information) made or deemed made by or on behalf of any Loan Party under this
Agreement or under any other Loan Document, or any amendment hereto or thereto
at any time furnished by, or at the direction of, any Loan Party to the
Administrative Agent or any Lender, shall at any time prove to have been
incorrect or misleading in any material respect when furnished or made or deemed
made.
     (d) Indebtedness Cross- Default.
     (i) The Parent, the Borrower, any other Loan Party or any other Subsidiary
shall fail to make any payment when due and payable in respect of any
Indebtedness (other than the Loans and any Indebtedness in respect of any
Derivatives Contract and other than any Indebtedness in respect of any Revolving
Loan Document) having an aggregate outstanding principal amount (individually or
in the aggregate with all other Indebtedness as to which such a failure exists)
of $10,000,000 or more (or $100,000,000 or more in the case of Non-Recourse
Indebtedness) (all such Indebtedness being “Material Indebtedness”); or
     (ii) (x) The maturity of any Material Indebtedness (other than any
Indebtedness in respect of any Revolving Loan Document) shall have been
accelerated in accordance with the provisions of any indenture, contract or
instrument evidencing, providing for the creation of or otherwise concerning
such Material Indebtedness or (y) any Material Indebtedness (other than any
Indebtedness in respect of any Revolving Loan Document) shall have been required
to be prepaid or repurchased prior to the stated maturity thereof; or
     (iii) Any other event shall have occurred and be continuing which, with or
without the passage of time, the giving of notice, or otherwise, would permit
any holder or holders of any Recourse Indebtedness having an aggregate
outstanding principal amount (individually or in the

-60-



--------------------------------------------------------------------------------



 



aggregate with all other Indebtedness as to which such a failure exists) of
$50,000,000 or more (other than the Loans and any Indebtedness in respect to any
Derivatives Contract and other than any Indebtedness in respect of any Revolving
Loan Document), any trustee or agent acting on behalf of such holder or holders
or any other Person, to accelerate the maturity of any such Recourse
Indebtedness or require any such Recourse Indebtedness to be prepaid or
repurchased prior to its stated maturity;
     (iv) The Parent, the Borrower, any other Loan Party or any other Subsidiary
shall fail to pay when due (after giving effect to all applicable notice and
cure rights) payments in respect of Derivatives Contracts in an aggregate amount
of $10,000,000 or more; or
     (v) An Event of Default under and as defined in the Revolving Credit
Agreement shall occur; provided, that solely in the case of this clause (v), the
Lenders hereunder shall be deemed to have waived the corresponding Event of
Default under this Section 10.1.(d)(v) to the extent that (x) the Revolving
Credit Agreement Lenders waive such Event of Default (as defined in the
Revolving Credit Agreement) in accordance with the terms of the Revolving Credit
Agreement and (y) such event or circumstance does not also constitute an Event
of Default under any other clause of this Section 10.1.
     (e) Voluntary Bankruptcy Proceeding. The Parent, the Borrower, any other
Loan Party or any other Subsidiary shall: (i) commence a voluntary case under
the Bankruptcy Code or other federal bankruptcy laws (as now or hereafter in
effect); (ii) file a petition seeking to take advantage of any other Applicable
Laws, domestic or foreign, relating to bankruptcy, insolvency, reorganization,
winding-up, or composition or adjustment of debts; (iii) consent to, or fail to
contest in a timely and appropriate manner, any petition filed against it in an
involuntary case under such bankruptcy laws or other Applicable Laws or consent
to any proceeding or action described in the immediately following subsection
(f); (iv) apply for or consent to, or fail to contest in a timely and
appropriate manner, the appointment of, or the taking of possession by, a
receiver, custodian, trustee, or liquidator of itself or of a substantial part
of its property, domestic or foreign; (v) admit in writing its inability to pay
its debts generally as they become due; (vi) make a general assignment for the
benefit of creditors; (vii) make a conveyance fraudulent as to creditors under
any Applicable Law; or (viii) take any corporate or partnership action for the
purpose of effecting any of the foregoing.
     (f) Involuntary Bankruptcy Proceeding. A case or other proceeding shall be
commenced against the Parent, the Borrower, any other Loan Party or any other
Subsidiary in any court of competent jurisdiction seeking: (i) relief under the
Bankruptcy Code or other federal bankruptcy laws (as now or hereafter in effect)
or under any other Applicable Laws, domestic or foreign, relating to bankruptcy,
insolvency, reorganization, winding-up, or composition or adjustment of debts;
or (ii) the appointment of a trustee, receiver, custodian, liquidator or the
like of such Person, or of all or any substantial part of the assets, domestic
or foreign, of such Person, and in the case of either clause (i) or (ii) such
case or proceeding shall continue undismissed or unstayed for a period of 60
consecutive days, or an order granting the remedy or other relief requested in
such case or proceeding (including, but not limited to, an order for relief
under such Bankruptcy Code or such other federal bankruptcy laws) shall be
entered.
     (g) Revocation of Loan Documents. Any Loan Party shall (or shall attempt
to) disavow, revoke or terminate (except as a result of the express terms
thereof) any Loan Document or the Fee Letter to which it is a party or shall
otherwise challenge or contest in any action, suit or proceeding in any court or
before any Governmental Authority the validity or enforceability of any Loan
Document or the Fee Letter or any Loan Document or the Fee Letter shall cease to
be in full force and effect (except as a result of the express terms thereof).

-61-



--------------------------------------------------------------------------------



 



     (h) Judgment. A judgment or order for the payment of money or for an
injunction or other non-monetary relief shall be entered against the Parent, the
Borrower, any other Loan Party or any other Subsidiary by any court or other
tribunal and (i) such judgment or order shall continue for a period of 30 days
without being paid, stayed or dismissed through appropriate appellate
proceedings and (ii) either (A) the amount of such judgment or order for which
insurance has not been acknowledged in writing by the applicable insurance
carrier (or the amount as to which the insurer has denied liability) exceeds,
individually or together with all other such judgments or orders entered against
the Loan Parties, $10,000,000 or (B) in the case of an injunction or other
non-monetary relief, such injunction or judgment or order could reasonably be
expected to have a Material Adverse Effect.
     (i) Attachment. A warrant, writ of attachment, execution or similar process
shall be issued against any property of the Borrower, any other Loan Party or
any other Subsidiary, which exceeds, individually or together with all other
such warrants, writs, executions and processes, $10,000,000 in amount and such
warrant, writ, execution or process shall not be paid, discharged, vacated,
stayed or bonded for a period of 30 days.
     (j) ERISA.
     (i) Any ERISA Event shall have occurred that results or could reasonably be
expected to result in liability to any member of the ERISA Group aggregating in
excess of $20,000,000; or
     (ii) The “benefit obligation” of all Plans exceeds the “fair market value
of plan assets” for such Plans by more than $20,000,000, all as determined, and
with such terms defined, in accordance with FASB ASC 715.
     (k) Loan Documents. An Event of Default (as defined therein) shall occur
under any of the other Loan Documents.
     (l) Change of Control.
     (i) Any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”))(other then Sam Zell), is or becomes the “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Exchange Act, except that a Person will be
deemed to have “beneficial ownership” of all securities that such Person has the
right to acquire, whether such right is exercisable immediately or only after
the passage of time), directly or indirectly, of more than 30.0% of the total
voting power of the then outstanding voting stock of the Parent; or
     (ii) during any period of 12 consecutive months ending after the Agreement
Date, individuals who at the beginning of any such 12-month period constituted
the Board of Directors of the Parent (together with any new directors whose
election by such Board or whose nomination for election by the shareholders of
the Parent was approved by a vote of a majority of the directors then still in
office who were either directors at the beginning of such period or whose
election or nomination for election was previously so approved but excluding any
director whose initial nomination for, or assumption of office as, a director
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the Board of Directors) cease for any reason to constitute a
majority of the Board of Directors of the Parent then in office; or

-62-



--------------------------------------------------------------------------------



 



     (iii) the Parent shall cease to own and control, directly or indirectly,
more than (A) 50% of the outstanding Equity Interests of the Borrower and
(B) 50% of the outstanding Equity Interests of MHC Trust or T1000;
     (iv) the Parent shall cease to have the sole and exclusive power to
exercise all management and control over MHC Trust;
     (v) MHC Trust shall cease to be the sole general partner of the Borrower or
shall cease to have the sole and exclusive power to exercise all management and
control over the Borrower; or
     (vi) the Borrower shall cease to have the sole and exclusive power to
exercise all management and control over T1000.
Section 10.2. Remedies Upon Event of Default.
     While an Event of Default shall exist, the following provisions shall
apply:
     (a) Acceleration; Termination of Facilities.
     (i) Automatic. Upon the occurrence of an Event of Default specified in
Sections 10.1.(e) or 10.1.(f), (1) the principal of, and all accrued interest
on, the Loans and the Notes at the time outstanding, and (2) all of the other
Obligations, including, but not limited to, the other amounts owed to the
Lenders and the Administrative Agent under this Agreement, the Notes or any of
the other Loan Documents shall become immediately and automatically due and
payable without presentment, demand, protest, or other notice of any kind, all
of which are expressly waived by the Parent and the Borrower on behalf of
themselves and the other Loan Parties.
     (ii) Optional. While any other Event of Default shall exist, the
Administrative Agent may, and at the direction of the Requisite Lenders shall:
declare (1) the principal of, and accrued interest on, the Loans and the Notes
at the time outstanding, and (2) all of the other Obligations, including, but
not limited to, the other amounts owed to the Lenders and the Administrative
Agent under this Agreement, the Notes or any of the other Loan Documents to be
forthwith due and payable, whereupon the same shall immediately become due and
payable without presentment, demand, protest or other notice of any kind, all of
which are expressly waived by the Parent and the Borrower on behalf of
themselves and the other Loan Parties.
     (b) Loan Documents. The Requisite Lenders may direct the Administrative
Agent to, and the Administrative Agent if so directed shall, exercise any and
all of its rights under any and all of the other Loan Documents.
     (c) Applicable Law. The Requisite Lenders may direct the Administrative
Agent to, and the Administrative Agent if so directed shall, exercise all other
rights and remedies it may have under any Applicable Law.
     (d) Appointment of Receiver. To the extent permitted by Applicable Law, the
Administrative Agent and the Lenders shall be entitled to the appointment of a
receiver for the assets and properties of the Parent, the Borrower, the other
Loan Parties and the other Subsidiaries, without notice of any kind whatsoever
and without regard to the adequacy of any security for the Obligations or the

-63-



--------------------------------------------------------------------------------



 



solvency of any party bound for its payment, to take possession of all or any
portion of the property and/or the business operations of the Parent, the
Borrower, the other Loan Parties and the other Subsidiaries and to exercise such
power as the court shall confer upon such receiver.
     (e) Specified Derivatives Contract Remedies. Notwithstanding any other
provision of this Agreement or other Loan Document, each Specified Derivatives
Provider shall have the right, without the approval or consent of or other
action by the Administrative Agent or the Lenders, and without limitation of
other remedies available to such Specified Derivatives Provider under contract
or Applicable Law, to undertake any of the following: (a) to declare an event of
default, termination event or other similar event under any Specified
Derivatives Contract and to create an “Early Termination Date” (as defined
therein) in respect thereof, (b) to determine net termination amounts in respect
of any and all Specified Derivatives Contracts in accordance with the terms
thereof, and to set off amounts among such contracts, (c) to set off or proceed
against deposit account balances, securities account balances and other property
and amounts held by such Specified Derivatives Provider to the extent permitted
under any applicable Specified Derivatives Contract or Applicable Law, and
(d) to prosecute any legal action against the Borrower, any Loan Party or other
Subsidiary to enforce or collect net amounts owing to such Specified Derivatives
Provider pursuant to any Specified Derivatives Contract.
Section 10.3. Marshaling; Payments Set Aside.
     None of the Administrative Agent, any Lender or any Specified Derivatives
Provider shall be under any obligation to marshal any assets in favor of any
Loan Party or any other party or against or in payment of any or all of the
Obligations or the Specified Derivatives Obligations. To the extent that any
Loan Party makes a payment or payments to the Administrative Agent, any Lender,
or any Specified Derivatives Provider, or the Administrative Agent, any Lender,
or any Specified Derivatives Provider enforce their security interests or
exercise their rights of setoff, and such payment or payments or the proceeds of
such enforcement or setoff or any part thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside and/or required to be
repaid to a trustee, receiver or any other party under any bankruptcy law, state
or federal law, common law or equitable cause, then to the extent of such
recovery, the Obligations or Specified Derivatives Obligations, or part thereof
originally intended to be satisfied, and all Liens, rights and remedies
therefor, shall be revived and continued in full force and effect as if such
payment had not been made or such enforcement or setoff had not occurred.
Section 10.4. Allocation of Proceeds.
     If an Event of Default exists, all payments received by the Administrative
Agent under any of the Loan Documents, in respect of any principal of or
interest on the Obligations or any other amounts payable by the Borrower
hereunder or thereunder, shall be applied in the following order and priority:
     (a) amounts due to the Administrative Agent and the Lenders in respect of
expenses due under Section 12.2. until paid in full, and then Fees;
     (b) payments of interest on all the Loans to be applied for the ratable
benefit of the Lenders ;
     (c) payments of principal of all the Loans to be applied for the ratable
benefit of the Lenders in such order and priority as the Lenders may determine
in their sole discretion;
     (d) amounts due to the Administrative Agent and the Lenders pursuant to
Sections 11.6. and 12.10.;

-64-



--------------------------------------------------------------------------------



 



     (e) payments of all other Obligations and other amounts due under any of
the Loan Documents, if any, to be applied for the ratable benefit of the
Lenders; and
     (f) any amount remaining after application as provided above, shall be paid
to the Borrower or whomever else may be legally entitled thereto.
Section 10.5. Rescission of Acceleration by Supermajority Lenders.
     If at any time after acceleration of the maturity of the Loans and the
other Obligations, the Borrower shall pay all arrears of interest and all
payments on account of principal of the Obligations which shall have become due
otherwise than by acceleration (with interest on principal and, to the extent
permitted by Applicable Law, on overdue interest, at the rates specified in this
Agreement) and all Events of Default and Defaults (other than nonpayment of
principal of and accrued interest on the Obligations due and payable solely by
virtue of acceleration) shall become remedied or waived to the satisfaction of
the Supermajority Lenders, then by written notice to the Borrower, the
Supermajority Lenders may elect, in the sole discretion of such Supermajority
Lenders, to rescind and annul the acceleration and its consequences. The
provisions of the preceding sentence are intended merely to bind all of the
Lenders to a decision which may be made at the election of the Supermajority
Lenders, and are not intended to benefit the Borrower and do not give the
Borrower the right to require the Lenders to rescind or annul any acceleration
hereunder, even if the conditions set forth herein are satisfied.
Section 10.6. Performance by Administrative Agent.
     If the Parent, the Borrower or any other Loan Party shall fail to perform
any covenant, duty or agreement contained in any of the Loan Documents, the
Administrative Agent may, after notice to the Borrower, perform or attempt to
perform such covenant, duty or agreement on behalf of the Parent, the Borrower
or such other Loan Party, as applicable, after the expiration of any cure or
grace periods set forth herein. In such event, the Borrower shall, at the
request of the Administrative Agent, promptly pay any amount reasonably expended
by the Administrative Agent in such performance or attempted performance to the
Administrative Agent, together with interest thereon from the date of such
expenditure until paid at the interest rate applicable to Base Rate Loans or at
the Post-Default Rate if then applicable under Section 2.2.(a). Notwithstanding
the foregoing, neither the Administrative Agent nor any Lender shall have any
liability or responsibility whatsoever for the performance of any obligation of
the Borrower under this Agreement or any other Loan Document.
Section 10.7. Rights Cumulative.
     The rights and remedies of the Administrative Agent and the Lenders under
this Agreement, each of the other Loan Documents and the Fee Letter shall be
cumulative and not exclusive of any rights or remedies which any of them may
otherwise have under Applicable Law. In exercising their respective rights and
remedies the Administrative Agent and the Lenders may be selective and no
failure or delay by the Administrative Agent and the Lenders in exercising any
right shall operate as a waiver of it, nor shall any single or partial exercise
of any power or right preclude its other or further exercise or the exercise of
any other power or right.
Article XI. The Administrative Agent
Section 11.1. Appointment and Authorization.
     Each Lender hereby irrevocably appoints and authorizes the Administrative
Agent to take such action as contractual representative on such Lender’s behalf
and to exercise such powers under this

-65-



--------------------------------------------------------------------------------



 



Agreement and the other Loan Documents as are specifically delegated to the
Administrative Agent by the terms hereof and thereof, together with such powers
as are reasonably incidental thereto. Not in limitation of the foregoing, each
Lender authorizes and directs the Administrative Agent to enter into the Loan
Documents for the benefit of the Lenders. Each Lender hereby agrees that, except
as otherwise set forth herein, any action taken by the Requisite Lenders in
accordance with the provisions of this Agreement or the Loan Documents, and the
exercise by the Requisite Lenders of the powers set forth herein or therein,
together with such other powers as are reasonably incidental thereto, shall be
authorized and binding upon all of the Lenders. Nothing herein shall be
construed to deem the Administrative Agent a trustee or fiduciary for any Lender
or to impose on the Administrative Agent duties or obligations other than those
expressly provided for herein. Without limiting the generality of the foregoing,
the use of the terms “Agent”, “Administrative Agent”, “agent” and similar terms
in the Loan Documents with reference to the Administrative Agent is not intended
to connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any Applicable Law. Instead, use of such terms is merely a
matter of market custom, and is intended to create or reflect only an
administrative relationship between independent contracting parties. The
Administrative Agent shall deliver to each Lender, promptly upon receipt thereof
by the Administrative Agent, copies of each of the financial statements,
certificates, notices and other documents delivered to the Administrative Agent
pursuant to Article VIII. that the Parent or the Borrower is not otherwise
required to deliver directly to the Lenders. The Administrative Agent will
furnish to any Lender, upon the request of such Lender, a copy (or, where
appropriate, an original) of any document, instrument, agreement, certificate or
notice furnished to the Administrative Agent by the Parent, the Borrower, any
other Loan Party or any other Affiliate of the Parent, pursuant to this
Agreement or any other Loan Document not already delivered to such Lender
pursuant to the terms of this Agreement or any such other Loan Document. As to
any matters not expressly provided for by the Loan Documents (including, without
limitation, enforcement or collection of any of the Obligations), the
Administrative Agent shall not be required to exercise any discretion or take
any action, but shall be required to act or to refrain from acting (and shall be
fully protected in so acting or refraining from acting) upon the instructions of
the Requisite Lenders (or all of the Lenders if explicitly required under any
other provision of this Agreement), and such instructions shall be binding upon
all Lenders and all holders of any of the Obligations; provided, however, that,
notwithstanding anything in this Agreement to the contrary, the Administrative
Agent shall not be required to take any action which exposes the Administrative
Agent to personal liability or which is contrary to this Agreement or any other
Loan Document or Applicable Law. Not in limitation of the foregoing, the
Administrative Agent may exercise any right or remedy it or the Lenders may have
under any Loan Document upon the occurrence of a Default or an Event of Default
unless the Requisite Lenders have directed the Administrative Agent otherwise.
Without limiting the foregoing, no Lender shall have any right of action
whatsoever against the Administrative Agent as a result of the Administrative
Agent acting or refraining from acting under this Agreement or any of the other
Loan Documents in accordance with the instructions of the Requisite Lenders, or
where applicable, all the Lenders.
Section 11.2. Wells Fargo as Lender.
     Wells Fargo, as a Lender or as a Specified Derivatives Provider, as the
case may be, shall have the same rights and powers under this Agreement and any
other Loan Document and under any Specified Derivatives Contract, as the case
may be, as any other Lender or Specified Derivatives Provider and may exercise
the same as though it were not the Administrative Agent; and the term “Lender”
or “Lenders” shall, unless otherwise expressly indicated, include Wells Fargo in
each case in its individual capacity. Wells Fargo and its Affiliates may each
accept deposits from, maintain deposits or credit balances for, invest in, lend
money to, act as trustee under indentures of, serve as financial advisor to, and
generally engage in any kind of business with the Parent, the Borrower, any
other Loan Party or any other Affiliate thereof as if it were any other bank and
without any duty to account therefor to the Lenders. Further, the Administrative
Agent and any Affiliate may accept fees and other consideration from the Parent,
the

-66-



--------------------------------------------------------------------------------



 



Borrower, any other Loan Party or any other Subsidiary for services in
connection with this Agreement or any Specified Derivatives Contract, or
otherwise without having to account for the same to the Lenders. The Lenders
acknowledge that, pursuant to such activities, Wells Fargo or its Affiliates may
receive information regarding the Parent, the Borrower, other Loan Parties,
other Subsidiaries and other Affiliates (including information that may be
subject to confidentiality obligations in favor of such Person) and acknowledge
that the Administrative Agent shall be under no obligation to provide such
information to them.
Section 11.3. Approvals of Lenders.
     All communications from the Administrative Agent to any Lender requesting
such Lender’s determination, consent, approval or disapproval (a) shall be given
in the form of a written notice to such Lender, (b) shall be accompanied by a
description of the matter or issue as to which such determination, approval,
consent or disapproval is requested, or shall advise such Lender where
information, if any, regarding such matter or issue may be inspected, or shall
otherwise describe the matter or issue to be resolved, (c) shall include, if
reasonably requested by such Lender and to the extent not previously provided to
such Lender, written materials and, as appropriate, a brief summary of all oral
information provided to the Administrative Agent by the Parent or the Borrower
in respect of the matter or issue to be resolved, and (d) shall include the
Administrative Agent’s recommended course of action or determination in respect
thereof. Unless a Lender shall give written notice to the Administrative Agent
that it specifically objects to the recommendation or determination of the
Administrative Agent (together with a reasonable written explanation of the
reasons behind such objection) within 10 Business Days (or such lesser or
greater period as may be specifically required under the express terms of the
Loan Documents) of receipt of such communication, such Lender shall be deemed to
have conclusively approved of or consented to such recommendation or
determination; provided, however, the provisions of this sentence shall not
apply to any amendment, waiver or consent subject to the terms of
Section 12.7.(c) or (d).
Section 11.4. Notice of Events of Default.
     The Administrative Agent shall not be deemed to have knowledge or notice of
the occurrence of a Default or Event of Default unless the Administrative Agent
has received notice from a Lender or the Borrower referring to this Agreement,
describing with reasonable specificity such Default or Event of Default and
stating that such notice is a “notice of default.” If any Lender (excluding the
Lender which is also serving as the Administrative Agent) becomes aware of any
Default or Event of Default, it shall promptly send to the Administrative Agent
such a “notice of default”. Further, if the Administrative Agent receives such a
“notice of default,” the Administrative Agent shall give prompt notice thereof
to the Lenders.
Section 11.5. Administrative Agent’s Reliance.
     Notwithstanding any other provisions of this Agreement or any other Loan
Documents, neither the Administrative Agent nor any of its directors, officers,
agents, employees or counsel shall be liable for any action taken or not taken
by it under or in connection with this Agreement or any other Loan Document,
except for its or their own gross negligence or willful misconduct in connection
with its duties expressly set forth herein or therein as determined by a court
of competent jurisdiction in a final non-appealable judgment. Without limiting
the generality of the foregoing, the Administrative Agent may consult with legal
counsel (including its own counsel or counsel for the Parent, the Borrower or
any other Loan Party), independent public accountants and other experts selected
by it and shall not be liable for any action taken or omitted to be taken in
good faith by it in accordance with the advice of such counsel, accountants or
experts. Neither the Administrative Agent nor any of its directors, officers,
agents,

-67-



--------------------------------------------------------------------------------



 



employees or counsel: (a) makes any warranty or representation to any Lender or
any other Person or shall be responsible to any Lender or any other Person for
any statement, warranty or representation made or deemed made by the Parent, the
Borrower, any other Loan Party or any other Person in or in connection with this
Agreement or any other Loan Document; (b) shall have any duty to ascertain or to
inquire as to the performance or observance of any of the terms, covenants or
conditions of this Agreement or any other Loan Document or the satisfaction of
any conditions precedent under this Agreement or any Loan Document on the part
of the Borrower or other Persons or to inspect the property, books or records of
the Borrower or any other Person; (c) shall be responsible to any Lender for the
due execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement or any other Loan Document, any other instrument or
document furnished pursuant thereto; (d) shall have any liability in respect of
any recitals, statements, certifications, representations or warranties
contained in any of the Loan Documents or any other document, instrument,
agreement, certificate or statement delivered in connection therewith; and
(e) shall incur any liability under or in respect of this Agreement or any other
Loan Document by acting upon any notice, consent, certificate or other
instrument or writing (which may be by telephone, telecopy or electronic mail)
believed by it to be genuine and signed, sent or given by the proper party or
parties. The Administrative Agent may execute any of its duties under the Loan
Documents by or through agents, employees or attorneys-in-fact and shall not be
responsible for the negligence or misconduct of any agent or attorney-in-fact
that it selects in the absence of gross negligence or willful misconduct as
determined by a court of competent jurisdiction in a final non-appealable
judgment.
Section 11.6. Indemnification of Administrative Agent.
     Each Lender agrees to indemnify the Administrative Agent (to the extent not
reimbursed by the Borrower and without limiting the obligation of the Borrower
to do so) pro rata in accordance with such Lender’s respective Credit
Percentage, from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, reasonable out-of-pocket costs
and expenses or disbursements of any kind or nature whatsoever which may at any
time be imposed on, incurred by, or asserted against the Administrative Agent
(in its capacity as Administrative Agent but not as a Lender) in any way
relating to or arising out of the Loan Documents, any transaction contemplated
hereby or thereby or any action taken or omitted by the Administrative Agent
under the Loan Documents (collectively, “Indemnifiable Amounts”); provided,
however, that no Lender shall be liable for any portion of such Indemnifiable
Amounts to the extent resulting from the Administrative Agent’s gross negligence
or willful misconduct as determined by a court of competent jurisdiction in a
final, non-appealable judgment; provided, however, that no action taken in
accordance with the directions of the Requisite Lenders (or all of the Lenders,
if expressly required hereunder) shall be deemed to constitute gross negligence
or willful misconduct for purposes of this Section. Without limiting the
generality of the foregoing, each Lender agrees to reimburse the Administrative
Agent (to the extent not reimbursed by the Borrower and without limiting the
obligation of the Borrower to do so) promptly upon demand for its ratable share
of any out-of-pocket expenses (including the reasonable fees and expenses of the
counsel to the Administrative Agent) incurred by the Administrative Agent in
connection with the preparation, negotiation, execution, administration, or
enforcement (whether through negotiations, legal proceedings, or otherwise) of,
or legal advice with respect to the rights or responsibilities of the parties
under, the Loan Documents, any suit or action brought by the Administrative
Agent to enforce the terms of the Loan Documents and/or collect any Obligations,
any “lender liability” suit or claim brought against the Administrative Agent
and/or the Lenders, and any claim or suit brought against the Administrative
Agent and/or the Lenders arising under any Environmental Laws. Such
out-of-pocket expenses (including counsel fees) shall be advanced by the Lenders
on the request of the Administrative Agent notwithstanding any claim or
assertion that the Administrative Agent is not entitled to indemnification
hereunder upon receipt of an undertaking by the Administrative Agent that the
Administrative Agent will reimburse the Lenders if it is actually and finally
determined by a court of competent jurisdiction that the

-68-



--------------------------------------------------------------------------------



 



Administrative Agent is not so entitled to indemnification. The agreements in
this Section shall survive the payment of the Loans and all other amounts
payable hereunder or under the other Loan Documents and the termination of this
Agreement. If the Borrower shall reimburse the Administrative Agent for any
Indemnifiable Amount following payment by any Lender to the Administrative Agent
in respect of such Indemnifiable Amount pursuant to this Section, the
Administrative Agent shall share such reimbursement on a ratable basis with each
Lender making any such payment.
Section 11.7. Lender Credit Decision, Etc.
     Each Lender expressly acknowledges and agrees that neither the
Administrative Agent nor any of its officers, directors, employees, agents,
counsel, attorneys-in-fact or other Affiliates has made any representations or
warranties to such Lender and that no act by the Administrative Agent hereafter
taken, including any review of the affairs of the Parent, the Borrower, any
other Loan Party or any other Subsidiary or Affiliate, shall be deemed to
constitute any such representation or warranty by the Administrative Agent to
any Lender. Each Lender acknowledges that it has made its own credit and legal
analysis and decision to enter into this Agreement and the transactions
contemplated hereby, independently and without reliance upon the Administrative
Agent, any other Lender or counsel to the Administrative Agent, or any of their
respective officers, directors, employees, agents or counsel, and based on the
financial statements of the Parent, the Borrower, the other Loan Parties, the
other Subsidiaries and other Affiliates, and inquiries of such Persons, its
independent due diligence of the business and affairs of the Parent, the
Borrower, the other Loan Parties, the other Subsidiaries and other Persons, its
review of the Loan Documents, the legal opinions required to be delivered to it
hereunder, the advice of its own counsel and such other documents and
information as it has deemed appropriate. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent, any
other Lender or counsel to the Administrative Agent or any of their respective
officers, directors, employees and agents, and based on such review, advice,
documents and information as it shall deem appropriate at the time, continue to
make its own decisions in taking or not taking action under the Loan Documents.
The Administrative Agent shall not be required to keep itself informed as to the
performance or observance by the Parent, the Borrower or any other Loan Party of
the Loan Documents or any other document referred to or provided for therein or
to inspect the properties or books of, or make any other investigation of, the
Parent, the Borrower, any other Loan Party or any other Subsidiary. Except for
notices, reports and other documents and information expressly required to be
furnished to the Lenders by the Administrative Agent under this Agreement or any
of the other Loan Documents, the Administrative Agent shall have no duty or
responsibility to provide any Lender with any credit or other information
concerning the business, operations, property, financial and other condition or
creditworthiness of the Parent, the Borrower, any other Loan Party or any other
Affiliate thereof which may come into possession of the Administrative Agent or
any of its officers, directors, employees, agents, attorneys-in-fact or other
Affiliates. Each Lender acknowledges that the Administrative Agent’s legal
counsel in connection with the transactions contemplated by this Agreement is
only acting as counsel to the Administrative Agent and is not acting as counsel
to any Lender.
Section 11.8. Successor Administrative Agent.
     The Administrative Agent may resign at any time as Administrative Agent
under the Loan Documents by giving written notice thereof to the Lenders and the
Borrower. Upon any such resignation, the Requisite Lenders shall have the right
to appoint a successor Administrative Agent which appointment shall, provided no
Event of Default exists, be subject to the Borrower’s approval, which approval
shall not be unreasonably withheld or delayed (except that the Borrower shall,
in all events, be deemed to have approved each Lender and any of its Affiliates
as a successor Administrative Agent). If no successor Administrative Agent shall
have been so appointed in accordance with the immediately preceding sentence,
and shall have accepted such appointment, within 30 days after the current
Administrative

-69-



--------------------------------------------------------------------------------



 



Agent’s giving of notice of resignation, then the current Administrative Agent
may, on behalf of the Lenders, appoint a successor Administrative Agent, which
shall be a Lender, if any Lender shall be willing to serve, and otherwise shall
be an Eligible Assignee. Upon the acceptance of any appointment as
Administrative Agent hereunder by a successor Administrative Agent, such
successor Administrative Agent shall thereupon succeed to and become vested with
all the rights, powers, privileges and duties of the current Administrative
Agent, and the current Administrative Agent shall be discharged from its duties
and obligations under the Loan Documents. After any Administrative Agent’s
resignation hereunder as Administrative Agent, the provisions of this
Article XI. shall continue to inure to its benefit as to any actions taken or
omitted to be taken by it while it was Administrative Agent under the Loan
Documents. Notwithstanding anything contained herein to the contrary, the
Administrative Agent may assign its rights and duties under the Loan Documents
to any of its Affiliates by giving the Borrower and each Lender prior written
notice.
Section 11.9. Titled Agents.
     Each of the Arranger and the Syndication Agent (each a “Titled Agent”) in
each such respective capacity, assumes no responsibility or obligation
hereunder, including, without limitation, for servicing, enforcement or
collection of any of the Loans, nor any duties as an agent hereunder for the
Lenders. The titles given to the Titled Agents are solely honorific and imply no
fiduciary responsibility on the part of the Titled Agents to the Administrative
Agent, any Lender, the Borrower or any other Loan Party and the use of such
titles does not impose on the Titled Agents any duties or obligations greater
than those of any other Lender or entitle the Titled Agents to any rights other
than those to which any other Lender is entitled.
Article XII. Miscellaneous
Section 12.1. Notices.
     Unless otherwise provided herein (including without limitation as provided
in Section 8.5.), communications provided for hereunder shall be in writing and
shall be mailed, telecopied, or delivered as follows:
     If to the Parent or the Borrower:
Equity Lifestyle Properties, Inc.
or
MHC Operating Limited Partnership
130 N. Wacker Drive
Chicago, Illinois 60606
Attention: Kenneth Kroot, General Counsel
Telecopy: (312) 279-1653
Telephone: (312) 279-1652
          with a copy to:
Equity Lifestyle Properties, Inc.
or
MHC Operating Limited Partnership
130 N. Wacker Drive
Chicago, Illinois 60606
Attention: Paul Seavey, Vice-President and Treasurer

-70-



--------------------------------------------------------------------------------



 



Telecopy: (312) 279-1710
Telephone: (312).279-1488
          with a copy to (which shall not constitute notice):
Paul, Hastings, Janofsky & Walker LLP
191 N. Wacker Drive
30th Floor
Chicago, IL 60606
Attention: Louis R Hernandez and Daniel Perlman
Telecopy: (312) 499-6100
Telephone: (312) 499-6000
     If to the Administrative Agent:
Wells Fargo Bank, National Association
123 N. Wacker Drive, Suite 1900
Chicago, Illinois 60606
Attention: Scott Solis
Telecopy: (312) 782-0969
Telephone: (312) 269-4818
     If to the Administrative Agent under Article II.:
Wells Fargo Bank, National Association
Minneapolis Loan Center
608 2nd Avenue South, 11th Floor
Minneapolis, Minnesota 55402
Attention: Teresa Mager, Syndications Administrator
Telecopier: 877-410-5027
Telephone: 612-667-4507
     If to any other Lender:
To such Lender’s address or telecopy number as set forth in the applicable
Administrative Questionnaire
or, as to each party at such other address as shall be designated by such party
in a written notice to the other parties delivered in compliance with this
Section; provided, a Lender shall only be required to give notice of any such
other address to the Administrative Agent and the Borrower. All such notices and
other communications shall be effective (i) if mailed, upon the first to occur
of receipt or the expiration of three (3) days after the deposit in the United
States Postal Service mail, postage prepaid and addressed to the address of the
Borrower or the Administrative Agent and Lenders at the addresses specified;
(ii) if telecopied, when transmitted; (iii) if hand delivered or sent by
overnight courier, when delivered; or (iv) if delivered in accordance with
Section 8.5. to the extent applicable; provided, however, that, in the case of
the immediately preceding clauses (i), (ii) and (iii), non-receipt of any
communication as of the result of any change of address of which the sending
party was not notified or as the result of a refusal to accept delivery shall be
deemed receipt of such communication. Notwithstanding the immediately preceding
sentence, all notices or communications to the Administrative Agent or any
Lender under Article II. shall be effective only when actually received. None of
the Administrative Agent or any Lender shall incur any liability to any Loan
Party (nor shall the Administrative Agent incur any liability to the Lenders)
for

-71-



--------------------------------------------------------------------------------



 



acting upon any telephonic notice referred to in this Agreement which the
Administrative Agent or such Lender, as the case may be, believes in good faith
to have been given by a Person authorized to deliver such notice or for
otherwise acting in good faith hereunder. Failure of a Person designated to get
a copy of a notice to receive such a copy shall not affect the validity of
notice properly given to another Person.
Section 12.2. Expenses.
     The Borrower agrees (a) to pay or reimburse the Administrative Agent for
all of its reasonable out-of-pocket costs and expenses incurred in connection
with the preparation, negotiation and execution of, and any amendment,
supplement or modification to, any of the Loan Documents (including due
diligence expense and reasonable travel expenses related to closing), and the
consummation of the transactions contemplated hereby and thereby, including the
reasonable fees and disbursements of counsel to the Administrative Agent and all
costs and expenses of the Administrative Agent in connection with the use of
IntraLinks, SyndTrak or other similar information transmission systems in
connection with the Loan Documents, (b) to pay or reimburse the Administrative
Agent and the Lenders for all their out-of-pocket costs and expenses incurred in
connection with the enforcement or preservation of any rights under the Loan
Documents and the Fee Letter, including the reasonable fees and disbursements of
their respective counsel and any payments in indemnification or otherwise
payable by the Lenders to the Administrative Agent pursuant to the Loan
Documents, (c) to pay, and indemnify and hold harmless the Administrative Agent
and the Lenders from, any and all recording and filing fees and any and all
liabilities with respect to, or resulting from any failure to pay or delay in
paying, documentary, stamp, excise and other similar taxes, if any, which may be
payable or determined to be payable in connection with the execution and
delivery of any of the Loan Documents, or consummation of any amendment,
supplement or modification of, or any waiver or consent under or in respect of,
any Loan Document and (d) to the extent not already covered by any of the
preceding subsections, to pay or reimburse the fees and disbursements of counsel
to the Administrative Agent and any Lender incurred in connection with the
representation of the Administrative Agent or such Lender in any matter relating
to or arising out of any bankruptcy or other proceeding of the type described in
Sections 10.1.(e) or 10.1.(f), including, without limitation (i) any motion for
relief from any stay or similar order, (ii) the negotiation, preparation,
execution and delivery of any document relating to the Obligations and (iii) the
negotiation and preparation of any debtor-in-possession financing or any plan of
reorganization of the Parent, the Borrower or any other Loan Party, whether
proposed by the Parent, the Borrower, such Loan Party, the Lenders or any other
Person, and whether such fees and expenses are incurred prior to, during or
after the commencement of such proceeding or the confirmation or conclusion of
any such proceeding. If the Borrower shall fail to pay any amounts required to
be paid by it pursuant to this Section, the Administrative Agent and/or the
Lenders may pay such amounts on behalf of the Borrower and such amounts shall be
deemed to be Obligations owing hereunder.
Section 12.3. Stamp, Intangible and Recording Taxes.
     The Borrower will pay any and all stamp, excise, intangible, registration,
recordation and similar taxes, fees or charges and shall indemnify the
Administrative Agent and each Lender against any and all liabilities with
respect to or resulting from any delay in the payment or omission to pay any
such taxes, fees or charges, which may be payable or determined to be payable in
connection with the execution, delivery, recording, performance or enforcement
of this Agreement, the Notes and any of the other Loan Documents, the amendment,
supplement, modification or waiver of or consent under this Agreement, the Notes
or any of the other Loan Documents or the perfection of any rights or Liens
under this Agreement, the Notes or any of the other Loan Documents.

-72-



--------------------------------------------------------------------------------



 



Section 12.4. Setoff.
     Subject to Section 3.3. and in addition to any rights now or hereafter
granted under Applicable Law and not by way of limitation of any such rights,
the Borrower hereby authorizes the Administrative Agent, each Lender, each
Affiliate of the Administrative Agent or any Lender, and each Participant, at
any time or from time to time while an Event of Default exists, without notice
to the Borrower or to any other Person, any such notice being hereby expressly
waived, but in the case of a Lender, an Affiliate of a Lender, or a Participant
subject to receipt of the prior written consent of the Requisite Lenders
exercised in their sole discretion, to set off and to appropriate and to apply
any and all deposits (general or special, including, but not limited to,
indebtedness evidenced by certificates of deposit, whether matured or unmatured,
but excluding trust accounts) and any other indebtedness at any time held or
owing by the Administrative Agent, such Lender, any Affiliate of the
Administrative Agent or such Lender, or such Participant, to or for the credit
or the account of the Borrower against and on account of any of the Obligations,
irrespective of whether or not any or all of the Loans and all other Obligations
have been declared to be, or have otherwise become, due and payable as permitted
by Section 10.2., and to the extent permitted under Applicable Law such
Obligations as shall be contingent or unmatured.
Section 12.5. Litigation; Jurisdiction; Other Matters; Waivers.
     (a) EACH PARTY HERETO ACKNOWLEDGES THAT ANY DISPUTE OR CONTROVERSY BETWEEN
OR AMONG THE PARENT, THE BORROWER, THE ADMINISTRATIVE AGENT OR ANY OF THE
LENDERS WOULD BE BASED ON DIFFICULT AND COMPLEX ISSUES OF LAW AND FACT AND WOULD
RESULT IN DELAY AND EXPENSE TO THE PARTIES. ACCORDINGLY, TO THE EXTENT PERMITTED
BY APPLICABLE LAW, EACH OF THE LENDERS, THE ADMINISTRATIVE AGENT, THE PARENT,
AND THE BORROWER HEREBY WAIVES ITS RIGHT TO A TRIAL BY JURY IN ANY ACTION OR
PROCEEDING OF ANY KIND OR NATURE IN ANY COURT OR TRIBUNAL IN WHICH AN ACTION MAY
BE COMMENCED BY OR AGAINST ANY PARTY HERETO ARISING OUT OF THIS AGREEMENT, ANY
OTHER LOAN DOCUMENT OR THE FEE LETTER OR IN CONNECTION WITH ANY COLLATERAL OR BY
REASON OF ANY OTHER SUIT, CAUSE OF ACTION OR DISPUTE WHATSOEVER BETWEEN OR AMONG
THE PARENT, THE BORROWER, THE ADMINISTRATIVE AGENT OR ANY OF THE LENDERS OF ANY
KIND OR NATURE RELATING TO ANY OF THE LOAN DOCUMENTS.
     (b) EACH OF THE PARENT, THE BORROWER, THE ADMINISTRATIVE AGENT AND EACH
LENDER HEREBY AGREES THAT THE FEDERAL DISTRICT COURT OF THE SOUTHERN DISTRICT OF
NEW YORK AND ANY STATE COURT LOCATED IN THE BOROUGH OF MANHATTAN, NEW YORK, NEW
YORK SHALL HAVE JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS OR DISPUTES
BETWEEN OR AMONG THE BORROWER, THE ADMINISTRATIVE AGENT OR ANY OF THE LENDERS,
ARISING OUT OF THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE FEE LETTER OR IN
CONNECTION WITH ANY COLLATERAL OR BY REASON OF ANY OTHER SUIT, CAUSE OF ACTION
OR DISPUTE WHATSOEVER BETWEEN OR AMONG THE PARENT, THE BORROWER, THE
ADMINISTRATIVE AGENT OR ANY OF THE LENDERS OF ANY KIND OR NATURE RELATING TO ANY
OF THE LOAN DOCUMENTS. THE PARENT, THE BORROWER, THE ADMINISTRATIVE AGENT AND
EACH OF THE LENDERS EXPRESSLY SUBMIT AND CONSENT IN ADVANCE TO SUCH JURISDICTION
IN ANY ACTION OR PROCEEDING COMMENCED IN SUCH COURTS. EACH PARTY FURTHER WAIVES
ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH ACTION
OR PROCEEDING IN ANY SUCH COURT OR THAT SUCH ACTION OR PROCEEDING WAS BROUGHT IN
AN INCONVENIENT FORUM AND EACH AGREES NOT TO PLEAD OR CLAIM

-73-



--------------------------------------------------------------------------------



 



THE SAME. THE CHOICE OF FORUM SET FORTH IN THIS SECTION SHALL NOT BE DEEMED TO
PRECLUDE THE BRINGING OF ANY ACTION BY THE ADMINISTRATIVE AGENT OR ANY LENDER OR
THE ENFORCEMENT BY THE ADMINISTRATIVE AGENT OR ANY LENDER OF ANY JUDGMENT
OBTAINED IN SUCH FORUM IN ANY OTHER APPROPRIATE JURISDICTION.
     (c) THE PROVISIONS OF THIS SECTION HAVE BEEN CONSIDERED BY EACH PARTY WITH
THE ADVICE OF COUNSEL AND WITH A FULL UNDERSTANDING OF THE LEGAL CONSEQUENCES
THEREOF, AND SHALL SURVIVE THE PAYMENT OF THE LOANS AND ALL OTHER AMOUNTS
PAYABLE HEREUNDER OR UNDER THE OTHER LOAN DOCUMENTS AND THE TERMINATION OF THIS
AGREEMENT.
Section 12.6. Successors and Assigns.
     (a) Successors and Assigns Generally. The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that none of the
Parent, the Borrower or any other Loan Party may assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
the Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an Eligible
Assignee in accordance with the provisions of the immediately following
subsection (b), (ii) by way of participation in accordance with the provisions
of the immediately following subsection (d) or (iii) by way of pledge or
assignment of a security interest subject to the restrictions of the immediately
following subsection (f) (and, subject to the last sentence of the immediately
following subsection (b), any other attempted assignment or transfer by any
party hereto shall be null and void). Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in the immediately following subsection (d) and, to the
extent expressly contemplated hereby, the Related Parties of the Administrative
Agent and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.
     (b) Assignments by Lenders. Any Lender may at any time assign to one or
more Eligible Assignees (an “Assignee”) all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it); provided that any such assignment shall
be subject to the following conditions:
          (i) Minimum Amounts.
     (A) in the case of an assignment of the entire remaining amount of an
assigning Lender’s Loan at the time owing to it, or in the case of an assignment
to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum amount
need be assigned; and
     (B) subject to Section 12.6.(b)(iii)(D), in any case not described in the
immediately preceding subsection (A), the aggregate amount of the principal
outstanding balance of the Loan of the assigning Lender subject to each such
assignment (in each case, determined as of the date the Assignment and
Assumption with respect to such assignment is delivered to the Administrative
Agent or, if “Trade Date” is specified in the Assignment and Assumption, as of
the Trade Date) shall not be less than $15,000,000 in the case of any assignment
of a Commitment unless each of the Administrative Agent; provided, however, that
if after giving effect to such assignment, the outstanding principal balance of
the Loan of such assigning Lender would be less than $15,000,000,

-74-



--------------------------------------------------------------------------------



 



then such assigning Lender shall assign the entire amount of the Loan at the
time owing to it.
     (ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan assigned.
     (iii) Required Consents. No consent shall be required for any assignment
except:
     (A) the consent of the Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (x) an Event of Default shall
exist at the time of such assignment or (y) such assignment is to a Lender, an
Affiliate of a Lender or an Approved Fund; provided that the Borrower shall be
deemed to have consented to any such assignment unless it shall object thereto
by written notice to the Administrative Agent within 10 Business Days after
having received notice thereof;
     (B) the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of a Loan if such assignment is to a Person that is not a Lender holding a Loan,
an Affiliate of such a Lender, an Approved Fund with respect to such a Lender, a
Revolving Credit Agreement Lender or an Affiliate of a Revolving Credit
Agreement Lender; and
     (C) except as provided in Section 12.6.(b)(i)(A), the consent of the
Administrative Agent and, so long as no Event of Default shall exist, the
Borrower (each such consent not to be unreasonably withheld or delayed), shall
be required for any assignment of the principal outstanding balance of a Loan,
which is less than $15,000,000 in an aggregate amount (unless such amount
represents the entire amount of the assigning Lender’s Loan at the time owing to
it); provided that the Borrower shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within 10 Business Days after having received notice
thereof.
     (iv) Assignment and Acceptance; Notes. The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Acceptance,
together with a processing and recordation fee of $3,500 for each assignment,
and the assignee, if it is not a Lender, shall deliver to the Administrative
Agent an Administrative Questionnaire. If requested by the transferor Lender or
the Assignee, upon the consummation of any assignment, the transferor Lender,
the Administrative Agent and the Borrower shall make appropriate arrangements so
that new Notes are issued to the Assignee and such transferor Lender, as
appropriate.
     (v) No Assignment to Parent or Borrower. No such assignment shall be made
to the Parent, the Borrower or any of the Parent’s Affiliates or Subsidiaries.
     (vi) No Assignment to Natural Persons. No such assignment shall be made to
a natural person.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to the immediately following subsection (c), from and after the effective date
specified in each Assignment and Acceptance, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and

-75-



--------------------------------------------------------------------------------



 



Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto) but shall continue to be entitled to the benefits of
Sections 4.4., 12.2. and 12.10. and the other provisions of this Agreement and
the other Loan Documents as provided in Section 12.11. with respect to facts and
circumstances occurring prior to the effective date of such assignment. Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this paragraph shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with the immediately following subsection (d).
     (c) Register. The Administrative Agent, acting solely for this purpose as
an agent of the Borrower, shall maintain at the Principal Office a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the principal amounts of the Loan
owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive, and the Borrower,
the Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Borrower and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.
     (d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Parent or the Borrower or the Administrative Agent, sell
participations to any Person (other than a natural person or the Borrower or any
of the Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all or
a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Loan owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Parent, the Borrower, the
Administrative Agent and the Lenders shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement. Any agreement or instrument pursuant to which a Lender sells
such a participation shall provide that such Lender shall retain the sole right
to enforce this Agreement and to approve any amendment, modification or waiver
of any provision of this Agreement; provided that such agreement or instrument
may provide that such Lender will not, without the consent of the Participant,
agree to (i) decrease the amount of such Lender’s Loan, (ii) extend the date
fixed for the payment of principal on the Loans or portions thereof owing to
such Lender, (iii) reduce the rate at which interest is payable thereon or
(iv) release any Guarantor from its Obligations under the Guaranty. Subject to
the immediately following subsection (e), the Borrower agrees that each
Participant shall be entitled to the benefits of Sections 3.10., 4.1., 4.4. to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section. To the extent permitted by
Applicable Law, each Participant also shall be entitled to the benefits of
Section 12.4. as though it were a Lender, provided such Participant agrees to be
subject to Section 3.3. as though it were a Lender. Upon request from the
Administrative Agent, a Lender shall notify the Administrative Agent and the
Borrower of the sale of any participation hereunder.
     (e) Limitations upon Participant Rights. A Participant shall not be
entitled to receive any greater payment under Sections 3.10. and 4.1. than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent. A
Participant shall not be entitled to the benefits of Section 3.10. unless the
Borrower is notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Borrower and the Administrative
Agent, to comply with Section 3.10.(c) as though it were a Lender.

-76-



--------------------------------------------------------------------------------



 



     (f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
     (g) No Registration. Each Lender agrees that, without the prior written
consent of the Borrower and the Administrative Agent, it will not make any
assignment hereunder in any manner or under any circumstances that would require
registration or qualification of, or filings in respect of, any Loan or Note
under the Securities Act or any other securities laws of the United States of
America or of any other jurisdiction.
Section 12.7. Amendments and Waivers.
     (a) Generally. Except as otherwise expressly provided in this Agreement,
(i) any consent or approval required or permitted by this Agreement or any other
Loan Document to be given by the Lenders may be given, (ii) any provision of
this Agreement or of any other Loan Document may be amended, (iii) the
performance or observance by the Parent, the Borrower or any other Loan Party or
any other Subsidiary of any terms of this Agreement or such other Loan Document
may be waived, and (iv) the continuance of any Default or Event of Default may
be waived (either generally or in a particular instance and either retroactively
or prospectively) with, but only with, the written consent of the Requisite
Lenders (or the Administrative Agent at the written direction of the Requisite
Lenders), and, in the case of an amendment to any Loan Document, the written
consent of each Loan Party which is party thereto.
     (b) Consent of Lenders Directly Affected. In addition to the foregoing
requirements, no amendment, waiver or consent shall, unless in writing, and
signed by each of the Lenders directly and adversely affected thereby (or the
Administrative Agent at the written direction of such Lenders), do any of the
following:
     (i) subject the Lenders to any additional obligations;
     (ii) reduce the principal of, or interest that has accrued or the rates of
interest that will be charged on the outstanding principal amount of, any Loans
or other Obligations (other than the waiver of interest at the Post-Default Rate
or retraction of the implementation of interest at the Post-Default Rate);
     (iii) reduce the amount of any Fees payable to the Lenders hereunder;
     (iv) modify the definition of “Termination Date”, otherwise postpone any
date fixed for any payment of principal of, or interest on, any Loans or for the
payment of Fees or any other Obligations; provided, however, that any action to
rescind the acceleration of the Obligations may be effected in accordance with
Section 10.5.; or
     (v) waive a Default or Event of Default under Section 10.1.(a).
     (c) Consent of All Lenders. No amendment, waiver or consent shall, unless
in writing, and signed by all of the Lenders (or the Administrative Agent at the
written direction of all of the Lenders), do any of the following:
     (i) waive the satisfaction of the conditions to the effectiveness of this
Agreement contained in Section 5.1.;

-77-



--------------------------------------------------------------------------------



 



     (ii) modify the definitions of “Credit Percentage” or amend or otherwise
modify the provisions of Section 3.2.;
     (iii) amend this Section or amend the definitions of the terms used in this
Agreement or the other Loan Documents insofar as such definitions affect the
substance of this Section;
     (iv) modify the definition of the term “Requisite Lenders”, “Supermajority
Lenders” or modify in any other manner the number or percentage of the Lenders
required to make any determinations or waive any rights hereunder or to modify
any provision hereof; or
     (v) release any Guarantor from its obligations under the Guaranty.
     (d) Amendment of Administrative Agent’s Duties, Etc. No amendment, waiver
or consent unless in writing and signed by the Administrative Agent, in addition
to the Lenders required hereinabove to take such action, shall affect the rights
or duties of the Administrative Agent under this Agreement or any of the other
Loan Documents. Any amendment, waiver or consent with respect to any Loan
Document that (i) diminishes the rights of a Specified Derivatives Provider in a
manner or to an extent dissimilar to that affecting the Lenders or
(ii) increases the liabilities or obligations of a Specified Derivatives
Provider shall, in addition to the Lenders required hereinabove to take such
action, require the consent of the Lender that is (or having an Affiliate that
is) such Specified Derivatives Provider. No waiver shall extend to or affect any
obligation not expressly waived or impair any right consequent thereon and any
amendment, waiver or consent shall be effective only in the specific instance
and for the specific purpose set forth therein. No course of dealing or delay or
omission on the part of the Administrative Agent or any Lender in exercising any
right shall operate as a waiver thereof or otherwise be prejudicial thereto. Any
Event of Default occurring hereunder shall continue to exist until such time as
such Event of Default is waived in writing in accordance with the terms of this
Section, notwithstanding any attempted cure or other action by the Parent, the
Borrower, any other Loan Party or any other Person subsequent to the occurrence
of such Event of Default; provided, however, that any Event of Default resulting
solely from the failure of any Loan Parties to give notice of a Default pursuant
as required by Section 8.4.(i) shall be deemed to be waived upon the cure or
waiver of such Default without any further action hereunder. Except as otherwise
explicitly provided for herein or in any other Loan Document, no notice to or
demand upon the Borrower shall entitle the Borrower to other or further notice
or demand in similar or other circumstances.
     (e) If the Borrower enters into any amendment, supplement or other
modification of the Revolving Credit Agreement or any other Revolving Loan
Document that amends or modifies the covenants, events of default, acceleration
rights or other material terms of the Revolving Credit Agreement (a “Revolving
Credit Agreement Amendment”), and (i) a “Lender” under and as defined in the
Revolving Credit Agreement that is also a Lender hereunder (a “Common Lender”)
approves the Revolving Credit Agreement Amendment, and (ii) the Borrower, the
Administrative Agent and the Lenders desire to amend this Agreement or the Loan
Documents, as applicable upon identical terms (with such modifications that may
be necessary to reflect that the Loans hereunder are term loans and not
revolving loans), then such Common Lender shall be deemed to have approved of
such amendment to this Agreement or the Loan Documents, as applicable.
Section 12.8. Nonliability of Administrative Agent and Lenders.
     (a) The relationship between the Borrower, on the one hand, and the Lenders
and the Administrative Agent, on the other hand, shall be solely that of
borrower and lender. None of the Administrative Agent or any Lender shall have
any fiduciary responsibilities to the Parent, the Borrower

-78-



--------------------------------------------------------------------------------



 



or any other Loan Party and no provision in this Agreement or in any of the
other Loan Documents, and no course of dealing between or among any of the
parties hereto, shall be deemed to create any fiduciary duty owing by the
Administrative Agent or any Lender to any Lender, the Parent, the Borrower, any
Subsidiary or any other Loan Party. None of the Administrative Agent or any
Lender undertakes any responsibility to the Parent or the Borrower to review or
inform the Parent or the Borrower of any matter in connection with any phase of
the business or operations of the Parent or the Borrower.
     (b) In connection with all aspects of the Loan Documents, the Borrower and
the Parent acknowledge and agree that: (i) this Agreement and each transaction
contemplated hereby is an arm’s-length commercial transaction between the
Borrower, on the one hand, and the Lenders and the Administrative Agent, on the
other hand, and the Borrower is capable of evaluating and understanding and
understand and accept the terms, risks and conditions of this Agreement and the
other Loan Documents, (ii) none of the Lenders or the Administrative Agent has
assumed or will assume an advisory, agency or fiduciary responsibility in the
Borrower’s, the Parent’s or their respective Affiliates’ favor with respect to
any of the transaction contemplated by the Loan Documents and none of the
Lenders or the Administrative Agent has any obligation to the Borrower, the
Parent or their respective Affiliates with respect to the transaction
contemplated by the Loan Documents except those obligations expressly set forth
in the Loan Documents, (iii) the Lenders, the Administrative Agent and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from the Borrower, the Parent and their respective
Affiliates and none of the Lenders or the Administrative Agent shall have any
obligation to disclose any of such interests, and (iv) none of the Lenders or
the Administrative Agent has provided any legal, accounting, regulatory or tax
advice with respect to this Agreement and the other Loan Documents and the
Borrower, the Parent and their respective Affiliates have consulted their own
legal, accounting, regulatory and tax advisors to the extent they have deemed
appropriate.
Section 12.9. Confidentiality.
     Except as otherwise provided by Applicable Law, the Administrative Agent
and each Lender shall maintain the confidentiality of all Information (as
defined below) in accordance with its customary procedure for handling
confidential information of this nature and in accordance with safe and sound
banking practices but in any event may make disclosure: (a) to its Affiliates
and to its and its Affiliates’ respective partners, directors, officers,
employees, agents, advisors and other representatives (it being understood that
the Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential); (b) subject to an agreement containing provisions substantially
the same as (or at least as restrictive as) those of this Section, to (i) any
actual or proposed Assignee, Participant or other transferee in connection with
a potential transfer of any Loan or participation therein as permitted
hereunder, or (ii) any actual or prospective, direct or indirect, counterparty
(or its advisors) to any swap or derivative transaction relating to any Loan
Party and its obligations; (c) as required or requested by any Governmental
Authority or representative thereof or pursuant to legal process or in
connection with any legal proceedings, or as otherwise required by Applicable
Law (and prior to such disclosure, to the extent permitted under Applicable Law,
the Administrative Agent or applicable Lender shall provide written notice
thereof to the Borrower); (d) to the Administrative Agent’s or such Lender’s
independent auditors and other professional advisors (provided they shall be
notified of the confidential nature of the information); (e) in connection with
the exercise of any remedies under any Loan Document (or any Specified
Derivatives Contract) or any action or proceeding relating to any Loan Document
(or any such Specified Derivatives Contract) or the enforcement of rights
hereunder or thereunder; (f) to the extent such Information (i) becomes publicly
available other than as a result of a breach of this Section actually known by
the Administrative Agent or such Lender to be a breach of this Section or
(ii) becomes available to the Administrative Agent, any Lender or any Affiliate
of the Administrative Agent or any Lender on a nonconfidential basis from a

-79-



--------------------------------------------------------------------------------



 



source other than the Parent, the Borrower or any of their respective
Affiliates; (g) to the extent requested by, or required to be disclosed to, any
nationally recognized rating agency or regulatory or similar authority
(including any self-regulatory authority, such as the National Association of
Insurance Commissioners) having or purporting to have jurisdiction over it;
(h) to bank trade publications, such information to consist of deal terms and
other information customarily found in such publications; (i) to any other party
hereto; and (j) with the consent of the Borrower. Notwithstanding the foregoing,
the Administrative Agent, each Lender, and their respective Affiliates may
disclose any such confidential information, without notice to the Parent, the
Borrower or any other Loan Party, to Governmental Authorities or self-regulatory
authorities (including, without limitations, bank and securities examiners)
having or claiming to have authority to regulate or oversee any aspect of the
respective businesses of the Administrative Agent, any Lender or any of their
respective Affiliates in connection with any regulatory examination of the
Administrative Agent or such Lender or in accordance with the regulatory
compliance policy of the Administrative Agent, such Lender or such Affiliate. As
used in this Section, the term “Information” means all information received from
the Parent, the Borrower, any other Loan Party, any other Subsidiary or
Affiliate relating to any Loan Party or any of their respective businesses,
other than any such information that is available to the Administrative Agent or
any Lender on a nonconfidential basis prior to disclosure by the Parent, the
Borrower, any other Loan Party, any other Subsidiary or any Affiliate. Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information. The obligations of any Person required to maintain the
confidentiality of Information as provided in this Section shall survive the
termination of this Agreement but shall terminate on the date one year following
the Termination Date.
Section 12.10. Indemnification.
     (a) The Borrower shall and hereby agrees to indemnify, defend and hold
harmless the Administrative Agent, each of the Lenders, each Affiliate of the
Administrative Agent or any Lender and their respective directors, members,
partners, officers, shareholders, agents, employees and counsel (each referred
to herein as an “Indemnified Party”) from and against any and all of the
following (collectively, the “Indemnified Costs”): actual losses, costs, claims,
penalties, damages, liabilities, deficiencies, judgments or out-of-pocket
expenses of every kind and nature (including, without limitation, amounts paid
in settlement, court costs and the fees and disbursements of counsel incurred in
connection with any litigation, investigation, claim or proceeding or any advice
rendered in connection therewith, but excluding Indemnified Costs
indemnification in respect of which is specifically covered by Section 3.10. or
4.1. or expressly excluded from the coverage of such Sections) incurred by an
Indemnified Party in connection with, arising out of, or by reason of, any suit,
cause of action, claim, arbitration, investigation or settlement, consent decree
or other proceeding (the foregoing referred to herein as an “Indemnity
Proceeding”) which is in any way related directly or indirectly to: (i) this
Agreement or any other Loan Document or the transactions contemplated thereby;
(ii) the making of any Loans hereunder; (iii) any actual or proposed use by the
Borrower of the proceeds of the Loans; (iv) the Administrative Agent’s or any
Lender’s entering into this Agreement; (v) the fact that the Administrative
Agent and the Lenders have established the credit facility evidenced hereby in
favor of the Borrower; (vi) the fact that the Administrative Agent and the
Lenders are creditors of the Borrower and have or are alleged to have
information regarding the financial condition, strategic plans or business
operations of the Parent, the Borrower and the Subsidiaries; (vii) the fact that
the Administrative Agent and the Lenders are material creditors of the Borrower
and are alleged to influence directly or indirectly the business decisions or
affairs of the Parent, the Borrower and the Subsidiaries or their financial
condition; (viii) the exercise of any right or remedy the Administrative Agent
or the Lenders may have under this Agreement or the other Loan Documents; (ix)
any civil penalty or fine assessed by the OFAC against, and all costs and
expenses (including out-of-pocket counsel fees and disbursements) incurred in
connection with defense thereof by,

-80-



--------------------------------------------------------------------------------



 



the Administrative Agent or any Lender as a result of conduct of the Parent, the
Borrower, any other Loan Party or any other Subsidiary that violates a sanction
administered or enforced by the OFAC; or (x) any violation or non-compliance by
the Parent, the Borrower, any other Loan Party or any other Subsidiary of any
Applicable Law (including any Environmental Law) including, but not limited to,
any Indemnity Proceeding commenced by (A) the Internal Revenue Service or state
taxing authority or (B) any Governmental Authority or other Person under any
Environmental Law, including any Indemnity Proceeding commenced by a
Governmental Authority or other Person seeking remedial or other action to cause
the Parent or its Subsidiaries (or its respective properties) (or the
Administrative Agent and/or the Lenders as successors to the Borrower) to be in
compliance with such Environmental Laws; provided, however, that the Borrower
shall not be obligated to indemnify any Indemnified Party for any acts or
omissions of such Indemnified Party in connection with matters described in this
subsection to the extent arising from the gross negligence, bad faith or willful
misconduct of such Indemnified Party, as determined by a court of competent
jurisdiction in a final, non-appealable judgment.
     (b) The Borrower’s indemnification obligations under this Section shall
apply to all Indemnity Proceedings arising out of, or related to, the foregoing
whether or not an Indemnified Party is a named party in such Indemnity
Proceeding. In this connection, this indemnification shall cover all Indemnified
Costs of any Indemnified Party in connection with any deposition of any
Indemnified Party or compliance with any subpoena (including any subpoena
requesting the production of documents). This indemnification shall, among other
things, apply to any Indemnity Proceeding commenced by other creditors of the
Parent, the Borrower or any Subsidiary, any shareholder of the Parent or any
Subsidiary (whether such shareholder(s) are prosecuting such Indemnity
Proceeding in their individual capacity or derivatively on behalf of the
Borrower), any account debtor of the Parent, the Borrower or any Subsidiary or
by any Governmental Authority.
     (c) This indemnification shall apply to any Indemnity Proceeding arising
during the pendency of any bankruptcy proceeding filed by or against the Parent,
the Borrower and/or any Subsidiary.
     (d) An Indemnified Party may conduct its own investigation and defense of,
and may formulate its own strategy with respect to, any Indemnity Proceeding
covered by this Section and, as provided above, all Indemnified Costs incurred
by such Indemnified Party shall be reimbursed by the Borrower. No action taken
by legal counsel chosen by an Indemnified Party in investigating or defending
against any such Indemnity Proceeding shall vitiate or in any way impair the
obligations and duties of the Borrower hereunder to indemnify and hold harmless
each such Indemnified Party; provided, however, that if (i) the Borrower is
required to indemnify an Indemnified Party pursuant hereto and (ii) the Borrower
has provided evidence reasonably satisfactory to such Indemnified Party that the
Borrower has the financial wherewithal to reimburse such Indemnified Party for
any amount paid by such Indemnified Party with respect to such Indemnity
Proceeding, such Indemnified Party shall not settle or compromise any such
Indemnity Proceeding without the prior written consent of the Borrower (which
consent shall not be unreasonably withheld or delayed). Notwithstanding the
foregoing, an Indemnified Party may settle or compromise any such Indemnity
Proceeding without the prior written consent of the Borrower where (x) no
monetary relief is sought against such Indemnified Party in such Indemnity
Proceeding or (y) there is an allegation of a violation of law by such
Indemnified Party.
     (e) If and to the extent that the obligations of the Borrower under this
Section are unenforceable for any reason, the Borrower hereby agrees to make the
maximum contribution to the payment and satisfaction of such obligations which
is permissible under Applicable Law.
     (f) The Borrower’s obligations under this Section shall survive any
termination of this Agreement and the other Loan Documents and the payment in
full in cash of the Obligations, and are in

-81-



--------------------------------------------------------------------------------



 



addition to, and not in substitution of, any of the other obligations set forth
in this Agreement or any other Loan Document to which it is a party.
References in this Section 12.10. to “Lender” or “Lenders” shall be deemed to
include such Persons (and their Affiliates) in their capacity as Specified
Derivatives Providers.
Section 12.11. Termination; Survival.
     This Agreement shall terminate at such time as all Obligations (other than
obligations which survive as provided in the following sentence) have been paid
and satisfied in full. The indemnities to which the Administrative Agent and the
Lenders are entitled under the provisions of Sections 3.10., 4.1., 4.4., 11.6.,
12.2. and 12.10. and any other provision of this Agreement and the other Loan
Documents, and the provisions of Section 12.5., shall continue in full force and
effect and shall protect the Administrative Agent and the Lenders
(i) notwithstanding any termination of this Agreement, or of the other Loan
Documents, against events arising after such termination as well as before and
(ii) at all times after any such party ceases to be a party to this Agreement
with respect to all matters and events existing on or prior to the date such
party ceased to be a party to this Agreement.
Section 12.12. Severability of Provisions.
     If any provision of this Agreement or the other Loan Documents shall be
determined by a court of competent jurisdiction to be invalid or unenforceable,
that provision shall be deemed severed from the Loan Documents, and the
validity, legality and enforceability of the remaining provisions shall remain
in full force as though the invalid, illegal, or unenforceable provision had
never been part of the Loan Documents.
Section 12.13. GOVERNING LAW.
     THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.
Section 12.14. Counterparts.
     To facilitate execution, this Agreement and any amendments, waivers,
consents or supplements may be executed in any number of counterparts as may be
convenient or required (which may be effectively delivered by facsimile, in
portable document format (“PDF”) or other similar electronic means). It shall
not be necessary that the signature of, or on behalf of, each party, or that the
signature of all persons required to bind any party, appear on each counterpart.
All counterparts shall collectively constitute a single document. It shall not
be necessary in making proof of this document to produce or account for more
than a single counterpart containing the respective signatures of, or on behalf
of, each of the parties hereto.
Section 12.15. Obligations with Respect to Loan Parties.
     The obligations of the Parent and the Borrower to direct or prohibit the
taking of certain actions by the other Loan Parties as specified herein shall be
absolute and not subject to any defense the Parent or the Borrower may have that
the Parent or the Borrower does not control such Loan Parties.

-82-



--------------------------------------------------------------------------------



 



Section 12.16. Independence of Covenants.
     All covenants hereunder shall be given in any jurisdiction independent
effect so that if a particular action or condition is not permitted by any of
such covenants, the fact that it would be permitted by an exception to, or be
otherwise within the limitations of, another covenant shall not avoid the
occurrence of a Default or an Event of Default if such action is taken or
condition exists.
Section 12.17. Limitation of Liability.
     None of the Administrative Agent, any Lender or any of their respective
Affiliates or any officer, director, employee, attorney, or agent of the
Administrative Agent, any Lender or any such Affiliate shall have any liability
with respect to, and each of the Parent and the Borrower hereby waives,
releases, and agrees not to sue any of them upon, any claim for any special,
indirect, incidental, or consequential damages suffered or incurred by the
Parent or the Borrower in connection with, arising out of, or in any way related
to, this Agreement, any of the other Loan Documents or the Fee Letter, or any of
the transactions contemplated by this Agreement or any of the other Loan
Documents. Each of the Parent and the Borrower hereby waives, releases, and
agrees not to sue the Administrative Agent, any Lender or any of their
respective Affiliates or any officer, director, employee, attorney, or agent of
the Administrative Agent, any Lender or any such Affiliate for punitive damages
in respect of any claim in connection with, arising out of, or in any way
related to, this Agreement, any of the other Loan Documents, the Fee Letter, or
any of the transactions contemplated by this Agreement or financed hereby.
Section 12.18. Entire Agreement.
     This Agreement, the Notes, the other Loan Documents and the Fee Letter
embody the final, entire agreement among the parties hereto and supersede any
and all prior commitments, agreements, representations, and understandings,
whether written or oral, relating to the subject matter hereof and thereof and
may not be contradicted or varied by evidence of prior, contemporaneous, or
subsequent oral agreements or discussions of the parties hereto. There are no
oral agreements among the parties hereto.
Section 12.19. Construction.
     The Administrative Agent, each Lender, the Parent and the Borrower
acknowledge that each of them has had the benefit of legal counsel of its own
choice and has been afforded an opportunity to review this Agreement and the
other Loan Documents with its legal counsel and agree that this Agreement and
the other Loan Documents shall be construed as if jointly drafted by the
Administrative Agent, each Lender, the Parent and the Borrower.
Section 12.20. Headings.
     The paragraph and section headings in this Agreement are provided for
convenience of reference only and shall not affect its construction or
interpretation.
[Signatures on Following Pages]

-83-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Term Loan Agreement
to be executed by their authorized officers all as of the day and year first
above written.

            BORROWER:

MHC OPERATING LIMITED PARTNERSHIP
      By:   MHC Trust, its General Partner             By:   Equity Lifestyle
Properties, Inc., its Sole Voting Shareholder             By:   /s/ Paul Seavey
        Name:   Paul Seavey        Title:   Vice President and Treasurer       
PARENT:

EQUITY LIFESTYLE PROPERTIES, INC.
      By:   /s/ Paul Seavey         Name:   Paul Seavey        Title:   Vice
President and Treasurer     

[Signatures Continued on Next Page]

 



--------------------------------------------------------------------------------



 



[Signature Page to Term Loan Agreement
with MHC Operating Limited Partnership]

            WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent and
as a Lender
      By:   /s/ Marla S. Bergrin         Name:   Marla S. Bergrin       
Title:   Vice President     

[Signatures Continued on Next Page]

 



--------------------------------------------------------------------------------



 



[Signature Page to Term Loan Agreement
with MHC Operating Limited Partnership]

            BANK OF AMERICA, N.A., as a Syndication Agent and as a Lender
      By:   /s/ Ann E. Superfisky         Name:   Ann E. Superfisky       
Title:   Vice President     

[Signatures Continued on Next Page]

 



--------------------------------------------------------------------------------



 



[Signature Page to Term Loan Agreement
with MHC Operating Limited Partnership]

            U.S. BANK NATIONAL ASSOCIATION, as a Lender
      By:   /s/ Curt M. Steiner         Name:   Curt M. Steiner        Title:  
Senior Vice President     

[Signatures Continued on Next Page]

 



--------------------------------------------------------------------------------



 



[Signature Page to Term Loan Agreement
with MHC Operating Limited Partnership]

            ROYAL BANK OF CANADA, as a Lender
      By:   /s/ Dan LePage         Name:   Dan LePage        Title:   Authorized
Signatory   

 



--------------------------------------------------------------------------------



 



         

SCHEDULE I
Commitments

          Lender   Commitment Amount  
WELLS FARGO BANK, NATIONAL ASSOCIATION
  $ 75,000,000  
BANK OF AMERICA, N.A.
  $ 50,000,000  
U.S. BANK NATIONAL ASSOCIATION
  $ 50,000,000  
ROYAL BANK OF CANADA
  $ 25,000,00  
 
     
Total:
  $ 200,000,000  
 
     

 



--------------------------------------------------------------------------------



 



Schedule A
Acquired Assets

      Property Name   Address of Property
Apache East
  3500 South Tomahawk Dr.
 
  Apache Junction, AZ 85219
 
  County of Pinal
 
   
Avon
  2600 West Auburn Road
 
  Rochester Hills, MI 48309-4064
 
  County of Oakland
 
   
Buena Vista
  4301 El Tora Boulevard
 
  Fargo, ND 58103
 
  County of Cass
 
   
Carefree Village, FL
  8000 Sheldon Road
 
  Tampa, FL 33615
 
  County of Hillsborough
 
   
Clinton, Hometown
  38080 Le Chateau Boulevard
 
  Clinton, MI 48038
 
  County of Macomb
 
   
Cranberry Lake
  9620 Highland Road
 
  White Lake, MI 48386
 
  County of Oakland
 
   
Denali Park
  3405 South Tomahawk Dr.
 
  Apache Junction, AZ 85219
 
  County of Pinal
 
   
Emerald Lake
  24300 Airport Road
 
  Punta Gorda, FL 33950
 
  County of Charlotte
 
   
Foxwood Farms
  4500 NW Blitchton Road
 
  Ocala, FL 34482
 
  County of Marion
 
   
Hidden Valley
  8950 Polynesian Lane
 
  Orlando, FL 32836
 
  County of Orange
 
   
Lake in the Hills
  2700 Shimmons Road
 
  Auburn Hills, MI 48326
 
  County of Oakland
 
   
Lakeland Junction
  202 E Griffin Road
 
  Lakeland, FL 33805
 
  County of Polk
 
   
Lakeside Terrace
  24 Sunrise Lane
 
  Fruitland Park, FL 34731
 
  County of Lake
 
   
Maple Grove Estates
  8597 West Irving Lane
 
  Boise, ID 83704
 
  County of Ada

 



--------------------------------------------------------------------------------



 



      Property Name   Address of Property
Old Orchard
  10500 Lapeer Road
 
  Davison, MI 48423
 
  County of Genesee
 
   
Orange Lake
  15840-32 State Road 50
 
  Clermont, FL 34711
 
  County of Lake
 
   
Palm Beach Colony
  2000 North Congress Ave.
 
  West Palm Beach, FL 33409
 
  County of Palm Beach
 
   
Parkwood Communities
  414 Springlake Road
 
  Wildwood, FL 34785
 
  County of Sumter
 
   
Regency Lakes
  216 Regency Lakes Drive
 
  Winchester, VA 22603
 
  County of Frederick
 
   
Rosemount Woods
  13925 Bunratty Avenue
 
  Rosemount, MN 55068
 
  County of Dakota
 
   
Royal Estates
  8300 Ravine Road
 
  Kalamazoo, MI 49009
 
  County of Kalamazoo
 
   
Shady Lane Oaks
  15777 Bolesta Road #174
 
  Clearwater, FL 33760
 
  County of Pinellas
 
   
Starlight Ranch
  6000 East Pershing Avenue
 
  Orlando, FL 32822
 
  County of Orange
 
   
Swan Creek
  6988 McKean Road
 
  Ypsilanti, MI 48917
 
  County of Washtenaw
 
   
Westpark
  2501 West Wickenburg Way
 
  Wickenburg, AZ 85390
 
  County of Maricopa
 
   
Westpark Expansion (Part of Westpark)
  Expansion parcel related to Westpark
 
   
Cheron Village
  13222 SW 9th Court
 
  Davie, FL 33325-4154
 
  County of Broward
 
   
Chesterfield (a/k/a Hometown Chesterfield)
  49900 Fairchild Road
 
  Chesterfield, MI 48051
 
  County of Macomb
 
   
Coach Royale, ID
  181 and 219 North Liberty Drive
 
  Boise, ID 83704
 
  County of Ada
 
   
Covington Estates
  3942 Glenwick Drive
 
  St. Cloud, Florida 34772
 
  Osceola County

 



--------------------------------------------------------------------------------



 



      Property Name   Address of Property
Crystal Lake-Zephyrhills
  4604 Lake Crystal Blvd.
 
  Zephyrhills, FL 33541-2141
 
  County of Pasco
 
   
Kings and Queens
  2808 North Florida Avenue
 
  Lakeland, FL 33805
 
  County of Polk
 
   
Novi, Hometown
  41875 Carousel Street
 
  Novi, MI 48377
 
  County of Oakland
 
   
Shady Lane Village
  15666 49th Street North
 
  Clearwater, FL 33762
 
  County of Pinellas
 
   
Stonegate Manor
  1 Stonegate Drive
 
  North Windham, Connecticut 06256
 
  Windham County
 
   
Stonegate — Storage
  Self-storage facilities located adjacent and near Stonegate Manor
 
   
Tarpon Glen
  1038 Sparrow Lane
 
  Tarpon Springs, FL 34689
 
  County of Pinellas
 
   
Macomb (a/k/a Hometown Macomb)
  45301 Chateau Thierry Blvd.
 
  Macomb, MI 48044
 
  County of Macomb
 
   
Westbrook
  45013 Catalpa Blvd
 
  Macomb, MI 48044
 
  County of Macomb
 
   
Holly Hills
  16181 Lancaster Way
 
  Holly, MI 48442
[Note: Acquired Assets only
include interest in a loan
secured by this property]
  County of Oakland
Grand Blanc
  8225 Embury Rd
 
  Grand Blanc, MI 48439
[Note: Acquired Assets only
include interest in a loan
secured by this property]
  County of Genesee

 



--------------------------------------------------------------------------------



 



Schedule 1.1
Qualifying
Unencumbered Properties
Currently Qualifying Unencumbered Properties
Apollo
Appalachian
Arrowhead RV
Barrington Hills — Sunburst Port Richey
Bay Lake Estates
Breezy Hill
Bulow Plantation
Carefree Manor
Casa del Sol Resort East III
Contempo Marin
Coquina Crossing
Country Sunshine
Countryside at Vero Beach
Countryside RV
Date Palm Country Club
Fairview Manor
Foothill Village
Fort Myers Beach
Four Seasons
Glen Ellen
Golden Sun RV
Golden Terrace RV
Golden Terrace South
Grand Island Resort
Gulf Air
Gulf View
Hacienda Village
Harbor Lakes — Encore Port Charlotte
Highland Wood Travel Park
Indian Oaks
Laguna Lake
Lake George Escape
Lake George Schroon Valley
Lake Magic
Lake Myers RV
Lakeside
Lakewood — Sunburst Harlingen
Manatee
Meadowbrook
Mesa Verde RV
Mid-Florida Lakes Yacht Club
Mt. Hood
Old Chatham
Paradise Park
Paradise South

 



--------------------------------------------------------------------------------



 



Pasco
Pickwick
Quail Hollow
Robin Hill
Royal Holiday
Royal Oaks
San Francisco RV
Silk Oak
Southern Comfort
Southern Palms
Sun Valley
Sunshadow
Sunshine Holiday — Encore Daytona Beach North
Sunshine RV — Encore Harlingen
Sunshine Travel — Encore Vero Beach
Tahoe Valley
The Mark (Seyena Vista)
The Meadows
Tranquil Timbers
Twin Mills
Vacation Village
Westwinds
Willow Lake Estates
Windmill Manor
Winter Gardens
Woodland Hills
Yukon Trails
Property to become a Qualifying Unencumbered Properties as of 7/1/11
Harbor View Mobile Manor
Qualifying Unencumbered Properties to be acquired in the Hometown America
Acquisition
Apache East
Avon
Buena Vista
Carefree Village
Chesterfield
Clinton
Clover Leaf Forest
Coach Royale
Covington Estates
Cranberry Lake
Crystal Lakes-Zephyrhills
Denali Park
Emerald Lake
Foxwood
Grand Blanc
Holly Hills
Kings & Queens
Lakeland Junction

 



--------------------------------------------------------------------------------



 



Lakeside Terrace
Lil Wolf
Maple Grove
Novi
Old Orchard
Palm Beach Colony
Rosemount Woods
Royal Estates
Shady Village
Starlight Ranch
Tarpon Glen
The Glen
Westpark

 



--------------------------------------------------------------------------------



 



Schedule 6.1(b)
Ownership Structure
Part I
MHC Trust
Capital Ownership in MHC Operating Limited Partnership
As of 5/10/11

                              Number of OP Unit   Value of         equivalents  
partnership units   5/10/2011 Partner OP Units   5/10/2011   5/10/2011  
Ownership
MHC Trust preferred E
    1.00000       250,000       0.0107 %
MHC Trust preferred G
    1.00000       200,000,000       8.5713 %
MHC Trust OP Units
    31,209,453       1,874,127,653       80.3185 %
LP OP Units
    4,312,958       258,993,128       11.0995 %
 
                       
 
                       
 
    35,522,413       2,333,370,781       100.0000 %
 
                       
 
                       
Total MHC Trust
                    88.9005 %
 
                       
ELS NYSE closing price on 5/10/2011
            60.0500          

MHC Operating Partnership
Limited Partner Unit Ownership
As of 5/10/11

          Partner Name   # of Units
 
       
SHELI Z ROSENBERG
    11,530  
ARTHUR A GREENBERG
    8,314  
GERALD A SPECTOR
    320  
BARRY SHEIN
    9,482  
JERRY PEZZELLA JR
    1,118  
S CODY ENGLE
    500  
Evan P Freed
    1,557  
JAMES S HENERSON
    4,316  
ALAN LIPMAN TTEE
    1,475  
MARCIA MEYERSON TTEE, AUBREY &
    8,527  
ROBERT & COLLEEN THOMAS TTEES OF
    1,557  
PINE LAKES VENTURE
    20,730  
BARBARA H TIPPETT REV TR
    2,937  
BOND FAM 1996 REV LIV TR DTD 10/22/96
    33,989  
CHARLES S AND ALICE B KNIGHT
    7,757  
COLVIN REV TR, OLIVER P AND
    33,525  
DAVID ASH JOHNSON LIV TR DTD
    10,800  
DEEL REV TR BOYD B AND
    190,448  

 



--------------------------------------------------------------------------------



 



          Partner Name   # of Units  
DONALD C CHRISTOPHER
    4,162  
FA AND AN CHRISTOPHER TR, FRANK A &
    12,748  
FRANK A CHRISTOPHER
    10,831  
JERRY G BRASSFIELD LIV TR
    345,016  
JO ANN BRASSFIELD LIV TR
    300,000  
JULI LYNN CHRISTOPHER TRUST
    1,203  
KAPP FAMILY TRUST
    14,000  
LISA KAREN CHRISTOPHER TRUST ANNA
    1,203  
LORI ANN CHRISTOPHER TRUST FRANK A
    1,203  
MELISSA BRASSFIELD REV TR
    20,737  
ROBIN J AND ROGER BEST
    12,264  
WILLIAMS LIV TR DTD 09/26/86
    10,000  
REB BRASSFIELD REV TR
    94,410  
ROBERT ANTHONY BRASSFIELD REV TR
    20,737  
SHARON J ATTERMANN
    6,409  
W SCOTT HROZA
    4,848  
WILLIAM C AND MARJORIE A IVERSON
    27,122  
SAMSTOCK LLC
    13,641  
EGI HOLDINGS, INC
    579,873  
EGIL INVESTMENTS, INC
    579,873  
HERBERT C & KAREN E DRIVER
    808  
MAHENDRA R PATEL 1985 REV TR
    1,317  
MARIANNE C SNELL SURVIVORS TRUST
    38,460  
RONDELL B HANSON TRUSTEE
    38,903  
JAMES M KRUEGER TRUSTEE
    44,003  
DAN G OLSEN
    5,750  
HAROLD D AND LAEL N ARBON TRUSTEES
    21,889  
CHARLES E. & CLAIRE JACOBSON,TTEES
    388,108  
Corey C. & Jill A. Anderson
    12,264  
G GERVAISE DAVIS III &
    20,000  
DAVID ASH & ELIZABETH
    7,000  
MONTE VISTA, LLC
    315,000  
WILLIAMS FAMILY REVOCABLE LIVING TRUST
    65,466  
WINBY FAMILY TRUST C
    10,178  
Realty Systems, Inc.
    670  
Equity LifeStyle Properties, Inc.
    10  
MHC T1000 Trust
    10  
MHC Financing Limited Partnership Two
    10  
MHC MT. HOOD VILLAGE, L.L.C.
    10  
BLUE RIBBON COMMUNITIES LIMITED PARTNERSHIP
    10  
MHC BLAZING STAR, L.L.C.
    10  
ROGER HOWARD
    13,495  
STACY HOWARD
    11,000  
ROGER W. A. HOWARD TRUST UA 6/22/01
    9,000  
DON & MICHELE PARMITER LIVING TR DTD 5/8/2009
    48,427  
LINDSAY ANNE WESTON
    4,720  
ELIN M. JOHNSON LIVING TRUST DTD OCTOBER 18, 2006
    6,676  
WINBY FAMILY TRUST
    981  

 



--------------------------------------------------------------------------------



 



          Partner Name   # of Units  
WINBY FAMILY TRUST A UA 05/17/94
    8,466  
JOYCE R CARRIER TRUSTEE
    30,662  
SZKT HOLDINGS, L.L.C.
    98,271  
SZMT HOLDINGS, L.L.C.
    98,274  
SZJT HOLDINGS, L.L.C.
    98,271  
ZFTJT HOLDINGS, L.L.C.
    149,985  
ZFTGT HOLDINGS, L.L.C.
    32,140  
ZFTMT HOLDINGS, L.L.C.
    149,984  
ZFTKT HOLDINGS, L.L.C.
    149,985  
ZELL GENERAL PARTNERSHIP, INC
    12,033  
SANFORD SHKOLNIK, TRUSTEE
    11,530  
MHC-DeAnza Financing Limited Prshp
    10  
MHC Date Palm, LLC
    10  
 
       
Total Limited Partner Units
    4,312,958  

Part II
Equity LifeStyle Properties
Schedule of Unconsolidated Affiliates
As of 5/6/2011

              Legal Name   Type of Entity   Economic interest
Home Associates, L.P.
  Limited Partnership     65 %
Kolb Investors, LLC
  Limited Liability Corporation     50 %
Kolb Sales, LLC
  Limited Liability Corporation     50 %
Long Neck Water Company, L.L.C.
  Limited Liability Corporation     6 %
Plantation Company, L.L.C.
  Limited Liability Corporation     50 %
Plantation Retail, L.L.C.
  Limited Liability Corporation     50 %
Trails Associates, L.L.C.
  Limited Liability Corporation     50 %
Trails West Retail, L.L.C.
  Limited Liability Corporation     50 %
Villa del Sol Associates, LP
  Limited Partnership     65 %
Voyager Kolb Land, L.L.C.
  Limited Liability Corporation     25 %
Voyager Kolb Water, LLC
  Limited Liability Corporation     25 %
Voyager RV Resort, LLC
  Limited Liability Corporation     50 %
Voyager Sales, LLC
  Limited Liability Corporation     50 %
Voyager Water Company
  Chapter C – Corporation     25 %

 



--------------------------------------------------------------------------------



 



Schedule 6.1(h)
Litigation

1.   Suit filed by a group of tenants at Parent’s property in Ceres, California
filed a complaint in California Superior Court for Stanislaus County, on
December 1, 2006, alleging Parent had failed to properly maintain the property
and improperly reduced services provided to the tenants, among other
allegations. Trial began on July 27, 2010 and 6 out of the 72 plaintiffs were
awarded damages. Plaintiffs who were awarded nothing filed a motion for a new
trial or alternatively for judgment notwithstanding the jury’s verdict, which
the Court denied on February 14, 2011. Parent is seeking an attorneys’ fee award
of approximately $2.06 million while plaintiff’s memorandum of costs indicate an
intention to file a motion that seeks an attorneys’ fees award of approximately
$1.09 million.   2.   Suit filed by a group of tenants at the Parent’s property
in San Jose, California filed a complaint on April 30, 2009 in California
Superior Court for Santa Clara County, alleging that the Parent failed to
properly maintain the property and improperly reduced the services provided to
tenants, among other allegations. On October 8, 2009, the court granted the
Parent’s motion to compel arbitration and stayed the court proceedings pending
the outcome of the arbitration. Plaintiffs sought to overturn the trial court’s
arbitration and stay orders, and filed a petition with the Court of Appeal and
the oral arguments were heard on February 22, 2011.   3.   Class action lawsuit
filed by a single named plaintiff on October 16, 2008 in California state court,
alleging that when the Parent acquired substantially all of the assets and
certain liabilities of Privileged Access, LP on August 14, 2008, the Parent and
other named defendants willfully failed to pay former California employees of
Privileged Access and its affiliates (“PA”) who became employees of the Parent
all of the wages they earned during their employment with PA, including accrued
violation time. The complaint seeks, among other relief, compensatory and
statutory damages, restitution, pre-judgment and post-judgment interest,
attorney’s fees, expenses and costs, penalties, and exemplary and punitive
damages, but does not specify a dollar amount. On February 15, 2011, the Court
granted plaintiff’s motion for class certification.   4.   Class action lawsuit
filed by a single named plaintiff on December 16, 2008 in Washington state court
by a single named plaintiff, represented by the same counsel as the plaintiff in
the litigation matter provided in item 2 above, asserting on behalf of a
putative class of Washington employees of PA who became employees of the Parent
substantially similar allegations as are alleged in the California class action
in item 2 above. On April 3, 2009, the Court dismissed some causes of action but
did not dismiss the action for breach of contract, the duty of good faith and
fair dealing and unjust enrichment. On July 30, 2010, the named plaintiff in
this case died as a result of unrelated accident, and plaintiff’s counsel may
attempt to substitute a new plaintiff.

 



--------------------------------------------------------------------------------



 



Schedule 9.10
Transactions with Affiliates
None.

 



--------------------------------------------------------------------------------



 



EXHIBIT A
FORM OF ASSIGNMENT AND ASSUMPTION AGREEMENT
     This Assignment and Assumption Agreement (the “Assignment and Assumption”)
is dated as of the Effective Date set forth below and is entered into by and
between [the][each]1 Assignor identified in item 1 below ([the][each, an]
“Assignor”) and [the][each]2 Assignee identified in item 2 below ([the][each,
an] “Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]3 hereunder are several and not joint.]4
Capitalized terms used but not defined herein shall have the meanings given to
them in the Loan Agreement identified below (as amended, the “Loan Agreement”),
receipt of a copy of which is hereby acknowledged by [the][each] Assignee. The
Standard Terms and Conditions set forth in Annex 1 attached hereto are hereby
agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.
     For an agreed consideration, [the][each] Assignor hereby irrevocably sells
and assigns to [the Assignee][the respective Assignees], and [the][each]
Assignee hereby irrevocably purchases and assumes from [the Assignor][the
respective Assignors], subject to and in accordance with the Standard Terms and
Conditions and the Loan Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Loan Agreement and any
other documents or instruments delivered pursuant thereto to the extent related
to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including without limitation
any guarantees included in such facilities) and (ii) to the extent permitted to
be assigned under applicable law, all claims, suits, causes of action and any
other right of [the Assignor (in its capacity as a Lender)][the respective
Assignors (in their respective capacities as Lenders)] against any Person,
whether known or unknown, arising under or in connection with the Loan
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby or in any way based on or related to any of
the foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause
(i) above (the rights and obligations sold and assigned by [the][any] Assignor
to [the][any] Assignee pursuant to clauses (i) and (ii) above being referred to
herein collectively as [the][an] “Assigned Interest”). Each such sale and
assignment is without recourse to [the][any] Assignor and, except as
 

1   For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.   2   For bracketed language here and elsewhere in
this form relating to the Assignee(s), if the assignment is to a single
Assignee, choose the first bracketed language. If the assignment is to multiple
Assignees, choose the second bracketed language.   3   Select as appropriate.  
4   Include bracketed language if there are either multiple Assignors or
multiple Assignees.

 



--------------------------------------------------------------------------------



 



expressly provided in this Assignment and Assumption, without representation or
warranty by [the][any] Assignor.

         
1.
  Assignor[s]:   ____________________
 
       
 
      ____________________
 
       
2.
  Assignee[s]:   ____________________
 
       
 
      ____________________
 
       
 
      [for each Assignee, indicate [Affiliate][Approved Fund] of [identify
Lender]
 
       
3.
  Borrower(s):   MHC Operating Limited Partnership
 
       
4.
  Administrative Agent:   Wells Fargo Bank, National Association, as
the administrative agent under the Loan
Agreement
 
       
5.
  Loan Agreement:   The $200,000,000.00 Term Loan Agreement dated as of July 1,
2011 among MHC Operating Limited Partnership, the Lenders parties thereto, Wells
Fargo Bank, National Association, as Administrative Agent and the other parties
thereto.
 
       
6.
  Assigned Interest[s]:    

                                          Aggregate                        
Amount of           Percentage             Loans for all   Amount of   Assigned
of   CUSIP Assignor[s]5   Assignee[s]6   Lenders7   Loan Assigned   Loan8  
Number           $       $       %    
 
          $       $       %    
 

         
[7.
  Trade Date:   ______________]9

[Page break]
 

5   List each Assignor, as appropriate.   6   List each Assignee, as
appropriate.   7   Amount to be adjusted by the counterparties to take into
account any payments or prepayments made between the Trade Date and the
Effective Date.   8   Set forth, to at least 9 decimals, as a percentage of the
Commitment/Loans of all Lenders thereunder.   9   To be completed if the
Assignor(s) and the Assignee(s) intend that the minimum assignment amount is to
be determined as of the Trade Date.

A-2



--------------------------------------------------------------------------------



 



Effective Date: _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]
The terms set forth in this Assignment and Assumption are hereby agreed to:

            ASSIGNOR[S]10


[NAME OF ASSIGNOR]
      By:           Name:           Title:           [NAME OF ASSIGNOR]
      By:           Name:           Title:           ASSIGNEE[S]11

[NAME OF ASSIGNEE]
      By:           Name:           Title:           [NAME OF ASSIGNEE]
      By:           Name:           Title:        

[Page Break]
 

10   Add additional signature blocks as needed.   11   Add additional signature
blocks as needed.

A-3



--------------------------------------------------------------------------------



 



[Consented to and]12 Accepted:

          WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent
      By:           Name:           Title:          

[Consented to:]13

          MHC OPERATING LIMITED PARTNERSHIP
      By:   MHC Trust, its General Partner             By:   Equity Lifestyle
Properties, Inc.,         its sole Voting Shareholder            By:          
Name:           Title:          

 

12   To be added only if the consent of the Administrative Agent is required by
the terms of the Loan Agreement.   13   Include signature of the Borrower only
if required under Section 12.6.(b) of the Loan Agreement.

A-4



--------------------------------------------------------------------------------



 



ANNEX 1
[__________________]14
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
     1. Representations and Warranties.
     1.1 Assignor[s]. [The][Each] Assignor (a) represents and warrants that
(i) it is the legal and beneficial owner of [the][the relevant] Assigned
Interest, (ii) [the][such] Assigned Interest is free and clear of any lien,
encumbrance or other adverse claim and (iii) it has full power and authority,
and has taken all action necessary, to execute and deliver this Assignment and
Assumption and to consummate the transactions contemplated hereby; and
(b) assumes no responsibility with respect to (i) any statements, warranties or
representations made in or in connection with the Loan Agreement or any other
Loan Document, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Loan Documents or any collateral
thereunder, (iii) the financial condition of the Parent, the Borrower, any of
their respective Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Parent, the Borrower, any of their respective Subsidiaries or Affiliates or any
other Person of any of their respective obligations under any Loan Document.
     1.2. Assignee[s]. [The][Each] Assignee (a) represents and warrants that
(i) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby and to become a Lender under the Loan
Agreement, (ii) it meets all the requirements to be an Eligible Assignee as
defined in the Loan Agreement (subject to such consents, if any, as may be
required under such definition), (iii) from and after the Effective Date
specified for this Assignment and Assumption, it shall be bound by the
provisions of the Loan Agreement as a Lender thereunder and, to the extent of
[the][the relevant] Assigned Interest, shall have the obligations of a Lender
thereunder, (iv) it is sophisticated with respect to decisions to acquire assets
of the type represented by the Assigned Interest and either it, or the person
exercising discretion in making its decision to acquire the Assigned Interest,
is experienced in acquiring assets of such type, (v) it has received a copy of
the Loan Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section 8.1 or 8.2., as applicable, and such other documents and information as
it deems appropriate to make its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase [the][such] Assigned Interest,
(vi) it has, independently and without reliance upon the Administrative Agent or
any other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase [the][such] Assigned Interest, and
(vii) if it is a Foreign Lender, attached to the Assignment and Assumption is
any documentation required to be delivered by it pursuant to the terms of the
Loan Agreement, duly completed and executed by [the][such] Assignee; and
(b) agrees that (i) it will, independently and without reliance on the
Administrative Agent, [the][any] Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in
 

14   Describe Loan Agreement at option of Administrative Agent.

A-5



--------------------------------------------------------------------------------



 



taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.
     2. Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignee whether such amounts have accrued prior to, on or after the Effective
Date specified for this Assignment and Assumption. The Assignor[s] and the
Assignee[s] shall make all appropriate adjustments in payments by the
Administrative Agent for periods prior to such Effective Date or with respect to
the making of this assignment directly between themselves.
     3. General Provisions. This Assignment and Assumption shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns. This Assignment and Assumption may be executed in any
number of counterparts, which together shall constitute one instrument. Delivery
of an executed counterpart of a signature page of this Assignment and Assumption
by telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.

A-6



--------------------------------------------------------------------------------



 



EXHIBIT B
FORM OF GUARANTY
     THIS GUARANTY dated as of July 1, 2011 executed and delivered by each of
the undersigned and the other Persons from time to time party hereto pursuant to
the execution and delivery of an Accession Agreement in the form of Annex I
hereto (all of the undersigned, together with such other Persons each a
“Guarantor” and collectively, the “Guarantors”) in favor of WELLS FARGO BANK,
NATIONAL ASSOCIATION (“Wells Fargo”), in its capacity as Administrative Agent
(the “Administrative Agent”) for the Lenders under that certain Term Loan
Agreement dated as of July 1, 2011 (as amended, restated, supplemented or
otherwise modified from time to time, the “Loan Agreement”), by and among MHC
Operating Limited Partnership (the “Borrower”), Equity Lifestyle Properties,
Inc. (the “Parent”), the financial institutions party thereto and their
assignees under Section 12.6. thereof (the “Lenders”) and the Administrative
Agent (the Administrative Agent and the Lenders, each individually a “Guarantied
Party” and collectively, the “Guarantied Parties”) and the other parties
thereto.
     WHEREAS, pursuant to the Loan Agreement and the Guarantied Parties have
agreed to make available to the Borrower certain financial accommodations on the
terms and conditions set forth in the Loan Agreement;
     WHEREAS, the Borrower and each of the Guarantors, though separate legal
entities, are mutually dependent on each other in the conduct of their
respective businesses as an integrated operation and have determined it to be in
their mutual best interests to obtain financing from the Administrative Agent
and the Lenders through their collective efforts;
     WHEREAS, each Guarantor acknowledges that it will receive direct and
indirect benefits from the Guarantied Parties making such financial
accommodations available to the Borrower under the Loan Agreement and,
accordingly, each Guarantor is willing to guarantee the Borrower’s obligations
to the Administrative Agent and the Lenders on the terms and conditions
contained herein; and
     WHEREAS, each Guarantor’s execution and delivery of this Guaranty is a
condition to the Administrative Agent and the Lenders making such financial
accommodations to the Borrower.
          NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by each Guarantor, each Guarantor
agrees as follows:
     Section 1. Guaranty. Each Guarantor hereby absolutely, irrevocably and
unconditionally guaranties the due and punctual payment and performance when
due, whether at stated maturity, by acceleration or otherwise, of all of the
following (collectively referred to as the “Guarantied Obligations”): (a) all
Obligations under the Loan Agreement and the other Loan Documents to the
Administrative Agent or any other Guarantied Party thereunder or in connection
therewith; (b) any and all extensions, renewals, modifications, amendments or
substitutions of the foregoing; (c) all reasonable out-of-pocket expenses,
including, without limitation, reasonable attorneys’ fees and disbursements,
that are incurred by the Administrative Agent or any other Guarantied Party in
the enforcement of any of the foregoing or any obligation of such Guarantor
hereunder; and (d) all other Obligations.

B-1



--------------------------------------------------------------------------------



 



     Section 2. Guaranty of Payment and Not of Collection. This Guaranty is a
guaranty of payment, and not of collection, and a debt of each Guarantor for its
own account. Accordingly, the Guarantied Parties shall not be obligated or
required before enforcing this Guaranty against any Guarantor: (a) to pursue any
right or remedy the Guarantied Parties may have against the Borrower, any other
Loan Party or any other Person or commence any suit or other proceeding against
the Borrower, any other Loan Party or any other Person in any court or other
tribunal; (b) to make any claim in a liquidation or bankruptcy of the Borrower,
any other Loan Party or any other Person; or (c) to make demand of the Borrower,
any other Loan Party or any other Person or to enforce or seek to enforce or
realize upon any collateral security held by the Guarantied Parties which may
secure any of the Guarantied Obligations.
     Section 3. Guaranty Absolute. Each Guarantor guarantees that the Guarantied
Obligations will be paid strictly in accordance with the terms of the documents
evidencing the same, regardless of any Applicable Law now or hereafter in effect
in any jurisdiction affecting any of such terms or the rights of the Guarantied
Parties with respect thereto. The liability of each Guarantor under this
Guaranty shall be absolute, irrevocable and unconditional in accordance with its
terms and shall remain in full force and effect without regard to, and shall not
be released, suspended, discharged, terminated or otherwise affected by, any
circumstance or occurrence whatsoever, including without limitation, the
following (whether or not such Guarantor consents thereto or has notice
thereof):
     (a) (i) any change in the amount, interest rate or due date or other term
of any of the Guarantied Obligations, (ii) any change in the time, place or
manner of payment of all or any portion of the Guarantied Obligations, (iii) any
amendment or waiver of, or consent to the departure from or other indulgence
with respect to, the Loan Agreement, any other Loan Document, or any other
document or instrument evidencing or relating to any Guarantied Obligations, or
(iv) any waiver, renewal, extension, addition, or supplement to, or deletion
from, or any other action or inaction under or in respect of, the Loan
Agreement, any of the other Loan Documents, or any other documents, instruments
or agreements relating to the Guarantied Obligations or any other instrument or
agreement referred to therein or evidencing any Guarantied Obligations or any
assignment or transfer of any of the foregoing;
     (b) any lack of validity or enforceability of the Loan Agreement, any of
the other Loan Documents or any other document, instrument or agreement referred
to therein or evidencing any Guarantied Obligations or any assignment or
transfer of any of the foregoing;
     (c) any furnishing to the Guarantied Parties of any security for the
Guarantied Obligations, or any sale, exchange, release or surrender of, or
realization on, any collateral securing any of the Obligations;
     (d) any settlement or compromise of any of the Guarantied Obligations, any
security therefor, or any liability of any other party with respect to the
Guarantied Obligations, or any subordination of the payment of the Guarantied
Obligations to the payment of any other liability of the Borrower or any other
Loan Party;
     (e) any bankruptcy, insolvency, reorganization, composition, adjustment,
dissolution, liquidation or other like proceeding relating to such Guarantor,
the Borrower, any other Loan Party or any other Person, or any action taken with
respect to this Guaranty by any trustee or receiver, or by any court, in any
such proceeding;

B-2



--------------------------------------------------------------------------------



 



     (f) any act or failure to act by the Borrower, any other Loan Party or any
other Person which may adversely affect such Guarantor’s subrogation rights, if
any, against the Borrower to recover payments made under this Guaranty;
     (g) any nonperfection or impairment of any security interest or other Lien
on any collateral, if any, securing in any way any of the Obligations;
     (h) any application of sums paid by the Borrower, any other Guarantor or
any other Person with respect to the liabilities of the Borrower to the
Guarantied Parties, regardless of what liabilities of the Borrower remain
unpaid;
     (i) any defect, limitation or insufficiency in the borrowing powers of the
Borrower or in the exercise thereof;
     (j) any defense, set off, claim or counterclaim (other than payment and
performance in full of the Guarantied Obligations) which any at any time be
available to or be asserted by the Borrower, any other Loan party or any other
Person against the Administrative Agent or any other Guarantied Party;
     (k) any change in corporate existence, structure or ownership of the
Borrower or any other Loan Party;
     (l) any statement, representation or warranty made or deemed made by or on
behalf of the Borrower, any other Guarantor or any other Loan Party under any
Loan Document, or any amendment hereto or thereto, proves to have been incorrect
or misleading in any respect; or
     (m) any other circumstance which might otherwise constitute a defense
available to, or a discharge of, a Guarantor hereunder (other than payment and
performance in full or release or termination of the obligations of any
Guarantor hereunder as provided by the terms of the Loan Agreement).
     Section 4. Action with Respect to Guarantied Obligations. The Guaranteed
Parties may, at any time and from time to time, without the consent of, or
notice to, any Guarantor, and without discharging any Guarantor from its
obligations hereunder, take any and all actions described in Section 3. and may
otherwise: (a) amend, modify, alter or supplement the terms of any of the
Guarantied Obligations, including, but not limited to, extending or shortening
the time of payment of any of the Guarantied Obligations or changing the
interest rate that may accrue on any of the Guarantied Obligations; (b) amend,
modify, alter or supplement the Loan Agreement or any other Loan Document;
(c) sell, exchange, release or otherwise deal with all, or any part, of any
collateral securing any of the Guarantied Obligations; (d) release any Loan
Party or other Person liable in any manner for the payment or collection of the
Guarantied Obligations; (e) exercise, or refrain from exercising, any rights
against the Borrower, any other Loan Party or any other Person; and (f) apply
any sum, by whomsoever paid or however realized, to the Guarantied Obligations
in such order as the Guarantied Parties shall elect.
     Section 5. Representations and Warranties. Each Guarantor hereby makes to
the Administrative Agent and the other Guarantied Parties all of the
representations and warranties made

B-3



--------------------------------------------------------------------------------



 



by the Borrower with respect to or in any way relating to such Guarantor in the
Loan Agreement and the other Loan Documents, as if the same were set forth
herein in full.
     Section 6. Covenants. Each Guarantor will comply with all covenants that
which the Borrower is to cause such Guarantor to comply with under the terms of
the Loan Agreement or any of the other Loan Documents.
     Section 7. Waiver. Each Guarantor, to the fullest extent permitted by
Applicable Law, hereby waives notice of acceptance hereof or any presentment,
demand, protest or notice of any kind, and any other act or thing, or omission
or delay to do any other act or thing, which in any manner or to any extent
might vary the risk of such Guarantor or which otherwise might operate to
discharge such Guarantor from its obligations hereunder.
     Section 8. Inability to Accelerate Loan. If the Guarantied Parties or any
of them are prevented under Applicable Law or otherwise from demanding or
accelerating payment of any one of the Guarantied Obligations by reason of any
automatic stay or otherwise, the Administrative Agent and/or the other
Guarantied Parties shall be entitled to receive from each Guarantor, upon demand
therefor, the sums which otherwise would have been due had such demand or
acceleration occurred.
     Section 9. Reinstatement of Guarantied Obligations. If claim is ever made
on the Administrative Agent or any other Guarantied Party for repayment or
recovery of any amount or amounts received in payment or on account of any of
the Guarantied Obligations, and the Administrative Agent or such other
Guarantied Party repays all or part of said amount by reason of (a) any
judgment, decree or order of any court or administrative body of competent
jurisdiction, or (b) any settlement or compromise of any such claim effected by
the Administrative Agent or such other Guarantied Party with any such claimant
(including the Borrower or a trustee in bankruptcy for the Borrower), then and
in such event each Guarantor agrees that any such judgment, decree, order,
settlement or compromise shall be binding on it, notwithstanding any revocation
hereof or the cancellation of the Loan Agreement, any of the other Loan
Documents, or any other instrument evidencing any liability of the Borrower, and
such Guarantor shall be and remain liable to the Administrative Agent or such
other Guarantied Party for the amounts so repaid or recovered to the same extent
as if such amount had never originally been paid to the Administrative Agent or
such other Guarantied Party.
     Section 10. Subrogation. Upon the making by any Guarantor of any payment
hereunder for the account of the Borrower, such Guarantor shall be subrogated to
the rights of the payee against the Borrower; provided, however, that such
Guarantor shall not enforce any right or receive any payment by way of
subrogation or otherwise take any action in respect of any other claim or cause
of action such Guarantor may have against the Borrower arising by reason of any
payment or performance by such Guarantor pursuant to this Guaranty, unless and
until all of the Guarantied Obligations have been paid and performed in full. If
any amount shall be paid to such Guarantor on account of or in respect of such
subrogation rights or other claims or causes of action, such Guarantor shall
hold such amount in trust for the benefit of the Guarantied Parties and shall
forthwith pay such amount to the Administrative Agent to be credited and applied
against the Guarantied Obligations, whether matured or unmatured, in accordance
with the terms of the Loan Agreement.
     Section 11. Payments Free and Clear. All sums payable by each Guarantor
hereunder, whether of principal, interest, fees, expenses, premiums or
otherwise, shall be paid in full, without set-off or counterclaim or any
deduction or withholding whatsoever (including any Taxes, subject to

B-4



--------------------------------------------------------------------------------



 



Section 3.10. of the Loan Agreement), and if such Guarantor is required by
Applicable Law or by any Governmental Authority to make any such deduction or
withholding, subject to Section 3.10. of the Loan Agreement, such Guarantor
shall pay to the Administrative Agent and the Lenders such additional amount as
will result in the receipt by the Administrative Agent and the Lenders of the
full amount payable hereunder had such deduction or withholding not occurred or
been required.
     Section 12. Set-off. In addition to any rights now or hereafter granted
under any of the other Loan Documents or Applicable Law and not by way of
limitation of any such rights, each Guarantor hereby authorizes each Guarantied
Party and each Participant, at any time while an Event of Default exists,
subject to and pursuant to Section 12.4 of the Loan Agreement, without any prior
notice to such Guarantor or to any other Person, any such notice being hereby
expressly waived, but in the case of a Lender or a Participant subject to
receipt of the prior written consent of the Administrative Agent and Requisite
Lenders, exercised in their sole discretion, to set-off and to appropriate and
to apply any and all deposits (general or special, including, but not limited
to, indebtedness evidenced by certificates of deposit, whether matured or
unmatured) and any other indebtedness at any time held or owing by the
Administrative Agent, such Lender, or such Participant or any affiliate of the
Administrative Agent, or such Lender to or for the credit or the account of such
Guarantor against and on account of any of the Guarantied Obligations, although
such obligations shall be contingent or unmatured. Each Guarantor agrees, to the
fullest extent permitted by Applicable Law, that any Participant may exercise
rights of setoff or counterclaim and other rights with respect to its
participation as fully as if such Participant were a direct creditor of such
Guarantor in the amount of such participation, to the extent permitted under the
Loan Agreement.
     Section 13. Subordination. Each Guarantor hereby expressly covenants and
agrees for the benefit of the Guarantied Parties that all obligations and
liabilities of the Borrower to such Guarantor of whatever description, including
without limitation, all intercompany receivables of such Guarantor from the
Borrower (collectively, the “Junior Claims”) shall be subordinate and junior in
right of payment to all Guarantied Obligations. If an Event of Default shall
exist, then no Guarantor shall accept any direct or indirect payment (in cash,
property or securities, by setoff or otherwise) from the Borrower on account of
or in any manner in respect of any Junior Claim until all of the Guarantied
Obligations have been paid in full.
     Section 14. Avoidance Provisions. It is the intent of each Guarantor, the
Administrative Agent and the other Guarantied Parties that in any Proceeding,
such Guarantor’s maximum obligation hereunder shall equal, but not exceed, the
maximum amount which would not otherwise cause the obligations of such Guarantor
hereunder (or any other obligations of such Guarantor to the Guarantied Parties)
to be avoidable or unenforceable against such Guarantor in such Proceeding as a
result of Applicable Law, including without limitation, (a) Section 548 of the
Bankruptcy Code of 1978, as amended (the “Bankruptcy Code”) and (b) any state
fraudulent transfer or fraudulent conveyance act or statute applied in such
Proceeding, whether by virtue of Section 544 of the Bankruptcy Code or
otherwise. The Applicable Laws under which the possible avoidance or
unenforceability of the obligations of such Guarantor hereunder (or any other
obligations of such Guarantor to the Guarantied Parties) shall be determined in
any such Proceeding are referred to as the “Avoidance Provisions”. Accordingly,
to the extent that the obligations of any Guarantor hereunder would otherwise be
subject to avoidance under the Avoidance Provisions, the maximum Guarantied
Obligations for which such Guarantor shall be liable hereunder shall be reduced
to that amount which, as of the time any of the Guarantied Obligations are
deemed to have been incurred under the Avoidance Provisions, would not cause the
obligations of any Guarantor hereunder (or any other obligations of such
Guarantor to the Guarantied Parties), to be subject to avoidance under the

B-5



--------------------------------------------------------------------------------



 



Avoidance Provisions. This Section is intended solely to preserve the rights of
the Administrative Agent and the other Guarantied Parties hereunder to the
maximum extent that would not cause the obligations of any Guarantor hereunder
to be subject to avoidance under the Avoidance Provisions, and no Guarantor or
any other Person shall have any right or claim under this Section as against the
Guarantied Parties that would not otherwise be available to such Person under
the Avoidance Provisions.
     Section 15. Right of Contribution. The Guarantors hereby agree as among
themselves that, if any Guarantor shall make an Excess Payment (as defined
below), such Guarantor shall have a right of contribution from each other
Guarantor in an amount equal to such other Guarantor’s Contribution Share (as
defined below) of such Excess Payment. The payment obligations of any Guarantor
under this Section shall be subordinate and subject in right of payment to the
Obligations until such time as the Obligations have been paid in full and the
Commitments have expired or terminated, and none of the Guarantors shall
exercise any right or remedy under this Section against any other Guarantor
until such Obligations have been paid in full and the Commitments have expired
or terminated. This Section shall not be deemed to affect any right of
subrogation, indemnity, reimbursement or contribution that any Guarantor may
have under Applicable Law against the Borrower in respect of any payment of
Guarantied Obligations. Notwithstanding the foregoing, all rights of
contribution against any Guarantor shall terminate from and after such time, if
ever, that such Guarantor shall cease to be a Guarantor in accordance with the
applicable provisions of the Loan Documents. For purposes of this Section, the
following terms have the indicated meanings:
     (a) “Excess Payment” means the amount paid by any Guarantor in excess of
its Ratable Share of any Guarantied Obligations.
     (b) “Ratable Share” means, for any Guarantor in respect of any payment of
Obligations, the ratio (expressed as a percentage) as of the date of such
payment of Guarantied Obligations of (i) the amount by which the aggregate
present fair salable value of all of its assets and properties exceeds the
amount of all debts and liabilities of such Guarantor (including contingent,
subordinated, unmatured, and unliquidated liabilities, but excluding the
obligations of such Guarantor hereunder) to (ii) the amount by which the
aggregate present fair salable value of all assets and other properties of all
of the Loan Parties exceeds the amount of all of the debts and liabilities
(including contingent, subordinated, unmatured, and unliquidated liabilities,
but excluding the obligations of the Loan Parties hereunder) of the Loan
Parties; provided, however, that, for purposes of calculating the Ratable Shares
of the Guarantors in respect of any payment of Obligations, any Guarantor that
became a Guarantor subsequent to the date of any such payment shall be deemed to
have been a Guarantor on the date of such payment and the financial information
for such Guarantor as of the date such Guarantor became a Guarantor shall be
utilized for such Guarantor in connection with such payment.
     (c) “Contribution Share” means, for any Guarantor in respect of any Excess
Payment made by any other Guarantor, the ratio (expressed as a percentage) as of
the date of such Excess Payment of (i) the amount by which the aggregate present
fair salable value of all of its assets and properties exceeds the amount of all
debts and liabilities of such Guarantor (including contingent, subordinated,
unmatured, and unliquidated liabilities, but excluding the obligations of such
Guarantor hereunder) to (ii) the amount by which the aggregate present fair
salable value of all assets and other properties of the Loan Parties other than
the maker of such Excess Payment exceeds the amount of all of the debts and
liabilities (including contingent, subordinated, unmatured, and unliquidated
liabilities, but excluding the obligations of the Loan Parties) of the Loan
Parties other than the maker of such Excess Payment; provided, however, that,
for purposes of calculating the Contribution Shares of the Guarantors in respect

B-6



--------------------------------------------------------------------------------



 



of any Excess Payment, any Guarantor that became a Guarantor subsequent to the
date of any such Excess Payment shall be deemed to have been a Guarantor on the
date of such Excess Payment and the financial information for such Guarantor as
of the date such Guarantor became a Guarantor shall be utilized for such
Guarantor in connection with such Excess Payment.
     Section 16. Information. Each Guarantor assumes all responsibility for
being and keeping itself informed of the financial condition of the Borrower and
the other Loan Parties, and of all other circumstances bearing upon the risk of
nonpayment of any of the Guarantied Obligations and the nature, scope and extent
of the risks that such Guarantor assumes and incurs hereunder, and agrees that
neither of the Administrative Agent nor any other Guarantied Party shall have
any duty whatsoever to advise any Guarantor of information regarding such
circumstances or risks.
     Section 17. Governing Law. THIS GUARANTY SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.
     SECTION 18. WAIVER OF JURY TRIAL.
     (a) EACH GUARANTOR, AND EACH OF THE ADMINISTRATIVE AGENT AND THE OTHER
GUARANTIED PARTIES BY ACCEPTING THE BENEFITS HEREOF, ACKNOWLEDGES THAT ANY
DISPUTE OR CONTROVERSY BETWEEN SUCH GUARANTOR, THE ADMINISTRATIVE AGENT OR ANY
OF THE OTHER GUARANTIED PARTIES WOULD BE BASED ON DIFFICULT AND COMPLEX ISSUES
OF LAW AND FACT AND WOULD RESULT IN DELAY AND EXPENSE TO THE PARTIES.
ACCORDINGLY, TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH OF THE GUARANTORS,
THE ADMINISTRATIVE AGENT AND THE OTHER GUARANTIED PARTIES HEREBY WAIVES ITS
RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING OF ANY KIND OR NATURE IN
ANY COURT OR TRIBUNAL IN WHICH AN ACTION MAY BE COMMENCED BY OR AGAINST ANY
PARTY HERETO ARISING OUT OF THIS GUARANTY OR ANY OTHER LOAN DOCUMENT OR BY
REASON OF ANY OTHER SUIT, CAUSE OF ACTION OR DISPUTE WHATSOEVER BETWEEN OR AMONG
ANY GUARANTOR, THE AGENT OR ANY OF THE LENDERS OF ANY KIND OR NATURE RELATING TO
ANY OF THE LOAN DOCUMENTS.
     (B) EACH GUARANTOR, AND EACH OF THE ADMINISTRATIVE AGENT AND THE OTHER
GUARANTIED PARTIES BY ACCEPTING THE BENEFITS HEREOF, HEREBY AGREES THAT THE
FEDERAL DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK AND ANY STATE COURT
LOCATED IN THE BOROUGH OF MANHATTAN, NEW YORK, NEW YORK SHALL HAVE JURISDICTION
TO HEAR AND DETERMINE ANY CLAIMS OR DISPUTES BETWEEN OR AMONG THE GUARANTORS,
THE ADMINISTRATIVE AGENT OR ANY OF THE OTHER GUARANTIED PARTIES, PERTAINING
DIRECTLY OR INDIRECTLY TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT OR TO ANY
MATTER ARISING HEREFROM OR THEREFROM. EACH GUARANTOR AND EACH OF THE GUARANTIED
PARTIES EXPRESSLY SUBMITS AND CONSENTS IN ADVANCE TO SUCH JURISDICTION IN ANY
ACTION OR PROCEEDING COMMENCED IN SUCH COURTS WITH RESPECT TO SUCH CLAIMS OR
DISPUTES. EACH PARTY FURTHER WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER
HAVE TO THE VENUE OF ANY SUCH ACTION OR PROCEEDING IN ANY SUCH COURT

B-7



--------------------------------------------------------------------------------



 



OR THAT SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN INCONVENIENT FORUM AND EACH
AGREES NOT TO PLEAD OR CLAIM THE SAME. THE CHOICE OF FORUM SET FORTH IN THIS
SECTION SHALL NOT BE DEEMED TO PRECLUDE THE BRINGING OF ANY ACTION BY THE
ADMINISTRATIVE AGENT OR ANY OTHER GUARANTIED PARTY OR THE ENFORCEMENT BY THE
ADMINISTRATIVE AGENT OR ANY OTHER GUARANTIED PARTY OF ANY JUDGMENT OBTAINED IN
SUCH FORUM IN ANY OTHER APPROPRIATE JURISDICTION.
     (C) THE PROVISIONS OF THIS SECTION HAVE BEEN CONSIDERED BY EACH PARTY WITH
THE ADVICE OF COUNSEL AND WITH A FULL UNDERSTANDING OF THE LEGAL CONSEQUENCES
THEREOF, AND SHALL SURVIVE THE PAYMENT OF THE LOANS AND ALL OTHER AMOUNTS
PAYABLE HEREUNDER OR UNDER THE OTHER LOAN DOCUMENTS, AND THE TERMINATION OF THIS
GUARANTY.
     Section 19. Loan Accounts. The Administrative Agent and each other
Guarantied Party may maintain books and accounts setting forth the amounts of
principal, interest and other sums paid and payable with respect to the
Guarantied Obligations arising under or in connection with the Loan Agreement,
and in the case of any dispute relating to any of the outstanding amount,
payment or receipt of any of such Guarantied Obligations or otherwise, the
entries in such books and accounts shall be deemed conclusive evidence of
amounts and other matters set forth herein, absent manifest error. The failure
of the Administrative Agent or other Guarantied Party to maintain such books and
accounts shall not in any way relieve or discharge any Guarantor of any of its
obligations hereunder.
     Section 20. Waiver of Remedies. No delay or failure on the part of the
Administrative Agent or any other Guarantied Party in the exercise of any right
or remedy it may have against any Guarantor hereunder or otherwise shall operate
as a waiver thereof, and no single or partial exercise by the Administrative
Agent or any other Guarantied Party of any such right or remedy shall preclude
any other or further exercise thereof or the exercise of any other such right or
remedy.
     Section 21. Termination. Notwithstanding any provision contained herein to
the contrary, except as provided in Section 9, this Guaranty shall remain in
full force and effect with respect to each Guarantor until payment in full of
the Guarantied Obligations and the termination of the Loan Agreement in
accordance with Section 12.11 thereof, in each case other than contingent
indemnification obligations for which no claim has been made, and the
termination or cancellation of the Loan Agreement in accordance with its terms.
     Section 22. Successors and Assigns. Each reference herein to the
Administrative Agent or any other Guarantied Party shall be deemed to include
such Person’s respective successors and assigns (including, but not limited to,
any holder of the Guarantied Obligations) in whose favor the provisions of this
Guaranty also shall inure, and each reference herein to each Guarantor shall be
deemed to include such Guarantor’s successors and assigns, upon whom this
Guaranty also shall be binding. The Guarantied Parties may, in accordance with
the applicable provisions of the Loan Agreement, assign, transfer or sell any
Guarantied Obligation, or grant or sell participations in any Guarantied
Obligations, to any Person without the consent of, or notice to, any Guarantor
and without releasing, discharging or modifying any Guarantor’s obligations
hereunder. Subject to Section 12.9. of the Loan Agreement, each Guarantor hereby
consents to the delivery by the Administrative Agent and any other Guarantied
Party to any Assignee or Participant (or any prospective Assignee or
Participant) of any financial or other information regarding the Borrower or any
Guarantor. No Guarantor may assign or transfer its obligations hereunder to any
Person without

B-8



--------------------------------------------------------------------------------



 



the prior written consent of all Lenders and any such assignment or other
transfer to which all of the Lenders have not so consented shall be null and
void.
     Section 23. Joint and Several Obligations. The Obligations of the
Guarantors hereunder shall be joint and several, and accordingly, each guarantor
confirms that it is liable for the full amount of the “Guarantied Obligations”
and all of the obligations and liabilities of each of the other Guarantors
hereunder.
     Section 24. Amendments. This Guaranty may not be amended except in writing
signed by the Administrative Agent and each Guarantor, subject to Section 12.7
of the Loan Agreement.
     Section 25. Payments. All payments to be made by any Guarantor pursuant to
this Guaranty shall be made in Dollars, in immediately available funds to the
Administrative Agent at its Principal Office, not later than 1:00 p.m. Central
time on the date of demand therefor.
     Section 26. Notices. All notices, requests and other communications
hereunder shall be in writing (including facsimile transmission or similar
writing) and shall be given (a) to each Guarantor at its address set forth below
its signature hereto, (b) to the Administrative Agent or any other Guarantied
Party at its respective address for notices provided for in the Loan Agreement,
or (c) as to each such party at such other address as such party shall designate
in a written notice to the other parties. Each such notice, request or other
communication shall be effective (i) if mailed, when received; (ii) if
telecopied, when transmitted; or (iii) if hand delivered, when delivered;
provided, however, that any notice of a change of address for notices shall not
be effective until received.
     Section 27. Severability. In case any provision of this Guaranty shall be
invalid, illegal or unenforceable in any jurisdiction, the validity, legality
and enforceability of the remaining provisions shall not in any way be affected
or impaired thereby.
     Section 28. Headings. Section headings used in this Guaranty are for
convenience only and shall not affect the construction of this Guaranty.
     Section 29. Limitation of Liability. Neither the Administrative Agent nor
any other Guarantied Party, nor any affiliate, officer, director, employee,
attorney, or agent of the Administrative Agent or any other Guarantied Party,
shall have any liability with respect to, and each Guarantor hereby waives,
releases, and agrees not to sue any of them upon, any claim for any special,
indirect, incidental, or consequential damages suffered or incurred by a
Guarantor in connection with, arising out of, or in any way related to, this
Guaranty or any of the other Loan Documents, or any of the transactions
contemplated by this Guaranty, the Loan Agreement or any of the other Loan
Documents. Each Guarantor hereby waives, releases, and agrees not to sue the
Administrative Agent or any other Guarantied Party or any of the Administrative
Agent’s or any other Guarantied Party’s affiliates, officers, directors,
employees, attorneys, or agents for punitive damages in respect of any claim in
connection with, arising out of, or in any way related to, this Guaranty, the
Loan Agreement or any of the other Loan Documents, or any of the transactions
contemplated by hereby or thereby.
     Section 30. Electronic Delivery of Certain Information. Each Guarantor
acknowledges and agrees that information regarding the Guarantor may be
delivered electronically pursuant to Section 8.6 of the Loan Agreement.
     Section 31. Definitions. (a) For the purposes of Section 14 of this
Guaranty:

B-9



--------------------------------------------------------------------------------



 



     “Proceeding” means any of the following: (i) a voluntary or involuntary
case concerning any Guarantor shall be commenced under the Bankruptcy Code of
1978, as amended; (ii) a custodian (as defined in such Bankruptcy Code or any
other applicable bankruptcy laws) is appointed for, or takes charge of, all or
any substantial part of the property of any Guarantor; (iii) any other
proceeding under any Applicable Law, domestic or foreign, relating to
bankruptcy, insolvency, reorganization, winding-up or composition for adjustment
of debts, whether now or hereafter in effect, is commenced relating to any
Guarantor; (iv) any Guarantor is adjudicated insolvent or bankrupt; (v) any
order of relief or other order approving any such case or proceeding is entered
by a court of competent jurisdiction; (vi) any Guarantor makes a general
assignment for the benefit of creditors; (vii) any Guarantor shall fail to pay,
or shall state that it is unable to pay, or shall be unable to pay, its debts
generally as they become due; (viii) any Guarantor shall call a meeting of its
creditors with a view to arranging a composition or adjustment of its debts;
(ix) any Guarantor shall by any act or failure to act indicate its consent to,
approval of or acquiescence in any of the foregoing; or (x) any corporate action
shall be taken by any Guarantor for the purpose of effecting any of the
foregoing.
     (b) Terms not otherwise defined herein are used herein with the respective
meanings given them in the Loan Agreement.
[Signatures on Following Page]

B-10



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each Guarantor has duly executed and delivered this
Guaranty as of the date and year first written above.

            MHC TRUST
      By:   Equity Lifestyle Properties, Inc.,         Its sole Voting
Shareholder        By:           Name:           Title:           MHC T1000
TRUST
      By:   MHC Operating Limited Partnership,         its sole Voting
Shareholder            By:   MHC Trust, its General Partner         By:   Equity
Lifestyle Properties, Inc.,         its sole Voting Shareholder        By:      
    Name:           Title:           EQUITY LIFESTYLE PROPERTIES, INC.
      By:           Name:           Title:           Address for Notices for all
Guarantors:

c/o MHC Operating Limited Partnership
130 N. Wacker Drive
Chicago, Illinois 60606
Attention:  _____________
Telecopy:        (____) __________
Telephone:      (____) __________
                     

B-11



--------------------------------------------------------------------------------



 



         

ANNEX I
FORM OF ACCESSION AGREEMENT
     THIS ACCESSION AGREEMENT dated as of ____________, ____, executed and
delivered by ______________________, a _____________ (the “New Guarantor”) in
favor of WELLS FARGO BANK, NATIONAL ASSOCIATION (“Wells Fargo”), in its capacity
as Administrative Agent (the “Administrative Agent”) for the Lenders under that
certain Term Loan Agreement dated as of July 1, 2011 (as amended, restated,
supplemented or otherwise modified from time to time, the “Loan Agreement”), by
and among MHC Operating Limited Partnership (the “Borrower”), Equity Lifestyle
Properties, Inc. (the “Parent”), the financial institutions party thereto and
their assignees under Section 12.6. thereof (the “Lenders”), Administrative
Agent, (the Administrative Agent and the Lenders, each individually a
“Guarantied Party” and collectively, the “Guarantied Parties”), and the other
parties thereto.
     WHEREAS, pursuant to the Loan Agreement, the Guarantied Parties have agreed
to make available to the Borrower certain financial accommodations on the terms
and conditions set forth in the Loan Agreement;
     WHEREAS, the Borrower, the New Guarantor and the existing Guarantors,
though separate legal entities, are mutually dependent on each other in the
conduct of their respective businesses as an integrated operation and have
determined it to be in their mutual best interests to obtain financing from the
Guarantied Parties through their collective efforts;
     WHEREAS, the New Guarantor acknowledges that it will receive direct and
indirect benefits from the Guarantied Parties making such financial
accommodations available to the Borrower under the Loan Agreement and,
accordingly, the New Guarantor is willing to guarantee the Borrower’s
obligations to the Guarantied Parties on the terms and conditions contained
herein; and
     WHEREAS, the New Guarantor’s execution and delivery of this Agreement is a
condition to the Administrative Agent and the other Guarantied Parties
continuing to make such financial accommodations to the Borrower.
     NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by the New Guarantor, the New
Guarantor agrees as follows:
     Section 1. Accession to Guaranty. The New Guarantor hereby agrees that it
is a “Guarantor” under that certain Guaranty dated as of July 1, 2011 (as
amended, supplemented, restated or otherwise modified from time to time, the
“Guaranty”), made by the Guarantors party thereto in favor of the Administrative
Agent, for its benefit and the benefit of Guarantied Parties and assumes all
obligations of a “Guarantor” thereunder and agrees to be bound thereby, all as
if the New Guarantor had been an original signatory to the Guaranty. Without
limiting the generality of the foregoing, the New Guarantor hereby:
     (a) irrevocably and unconditionally guarantees the due and punctual payment
and performance when due, whether at stated maturity, by acceleration or
otherwise, of all Guarantied Obligations (as defined in the Guaranty);

B-12



--------------------------------------------------------------------------------



 



     (b) makes to the Administrative Agent and the other Guarantied Parties as
of the date hereof each of the representations and warranties contained in
Section 5 of the Guaranty and agrees to be bound by each of the covenants
contained in Section 6 of the Guaranty; and
     (c) consents and agrees to each provision set forth in the Guaranty.
     SECTION 2. GOVERNING LAW. THIS ACCESSION AGREEMENT SHALL BE GOVERNED BY,
AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.
     Section 3. Definitions. Capitalized terms used herein and not otherwise
defined herein shall have their respective defined meanings given them in the
Loan Agreement.
     IN WITNESS WHEREOF, the New Guarantor has caused this Accession Agreement
to be duly executed and delivered under seal by its duly authorized officers as
of the date first written above.

            [NEW GUARANTOR]
      By:           Name:           Title:           Address for Notices:

c/o MHC Operating Limited Partnership
          Attention:       _____________________ 
Telecopier:      (___)_________________ 
Telephone:      (___) _______________   

          Accepted:

WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Administrative Agent
      By:           Name:           Title:        

B-13



--------------------------------------------------------------------------------



 



EXHIBIT C
FORM OF NOTICE OF BORROWING
                    , 20__

      Wells Fargo Bank, National Association Minneapolis Loan Center 608 2nd
Avenue South, 11th Floor Minneapolis, Minnesota 55402 Attention: Scott Solis
Telecopy:
  (312) 782-0969
Telephone:
  (312) 269-4818

Ladies and Gentlemen:
     Reference is made to that certain Term Loan Agreement dated as of July 1,
2011 (as amended, restated, supplemented or otherwise modified from time to
time, the “Loan Agreement”), by and among MHC Operating Limited Partnership (the
“Borrower”), the financial institutions party thereto and their assignees under
Section 12.6. thereof (the “Lenders”), Wells Fargo Bank, National Association,
as Administrative Agent (the “Administrative Agent”), and the other parties
thereto. Capitalized terms used herein, and not otherwise defined herein, have
their respective meanings given them in the Loan Agreement.

  1.   Pursuant to Section 2.1.(b) of the Loan Agreement, the Borrower hereby
requests that the Lenders make Loans to the Borrower in an aggregate principal
amount equal to $                                         (net of all fees and
expenses).     2.   The Borrower requests that such Loans be made available to
the Borrower on July 1, 2011.     3.   The Borrower hereby requests that the
requested Loans all be of the following Type:         [Check one box only]

      o Base Rate Loans         o LIBOR Loans, each with an initial Interest
Period for a duration of:

         
[Check one box only]
  o   1 month
 
  o   2 months
 
  o   3 months
 
  o   6 months

  4.   The proceeds of this borrowing of Loans will be used for the following
purpose:                

C-1



--------------------------------------------------------------------------------



 



  5.   The Borrower requests that the proceeds of this borrowing of Loans be
made available to the Borrower by wire transfer in immediately available funds
to:

     [insert wire instructions for Borrower’s account].
     The Borrower hereby certifies to the Administrative Agent and the Lenders
that as of the date hereof and as of the date of the making of the requested
Loans and immediately after giving effect thereto, (a) no Default or Event of
Default exists or shall exist, and (b) the representations and warranties made
or deemed made by the Borrower and each other Loan Party in the Loan Documents
to which any of them is a party are and shall be true and correct in all
material respects, except to the extent that such representations and warranties
expressly relate solely to an earlier date (in which case such representations
and warranties shall have been true and correct on and as of such earlier date)
and except for changes in factual circumstances not prohibited under the Loan
Documents. In addition, the Borrower certifies to the Administrative Agent and
the Lenders that all conditions to the making of the Loans contained in
Article V. of the Loan Agreement will have been satisfied (or waived in
accordance with the applicable provisions of the Loan Documents) at the time
such Loans are made.
     IN WITNESS WHEREOF, the undersigned has duly executed and delivered this
Notice of Borrowing as of the date first written above.

            MHC OPERATING LIMITED PARTNERSHIP
      By:   MHC Trust, its General Partner             By:   Equity Lifestyle
Properties, Inc.,
its sole Voting Shareholder             By:           Name:           Title:    
 

C-2



--------------------------------------------------------------------------------



 



         

EXHIBIT D
FORM OF NOTICE OF CONTINUATION
                    , 20__

      Wells Fargo Bank, National Association Minneapolis Loan Center 608 2nd
Avenue South, 11th Floor Minneapolis, Minnesota 55402 Attention: Scott Solis
Telecopy:
  (312) 782-0969
Telephone:
  (312) 269-4818

Ladies and Gentlemen:
     Reference is made to that certain Term Loan Agreement dated as of July 1,
2011 (as amended, restated, supplemented or otherwise modified from time to
time, the “Loan Agreement”), by and among MHC Operating Limited Partnership (the
“Borrower”), the financial institutions party thereto and their assignees under
Section 12.6. thereof (the “Lenders”), Wells Fargo Bank, National Association,
as Administrative Agent (the “Administrative Agent”), and the other parties
thereto. Capitalized terms used herein, and not otherwise defined herein, have
their respective meanings given them in the Loan Agreement.
     Pursuant to Section 2.6. of the Loan Agreement, the Borrower hereby
requests a Continuation of a borrowing of Loans under the Loan Agreement, and in
connection with such a request, sets forth below the information relating to
such Continuation as required by such Section of the Loan Agreement:

  1.   The proposed date of such Continuation is                     , 20_.    
2.   The aggregate principal amount of Loans subject to the requested
Continuation is $                                         and was originally
borrowed by the Borrower on                     , 20_.     3.   The portion of
such principal amount subject to such Continuation is
$                                                            .     4.   The
current Interest Period for each of the Loans subject to such Continuation ends
on                     , 20_.     5.   The duration of the new Interest Period
for each of such Loans or portion thereof subject to such Continuation is:

         
[Check one box only]
  o   1 month
 
  o   2 months

D-1



--------------------------------------------------------------------------------



 



         
 
  o   3 months
 
  o   6 months

     The Borrower hereby certifies to the Administrative Agent and the Lenders
that as of the date hereof and as of the proposed date of the requested
Continuation and after immediately giving effect thereto, no Event of Default
exists or will exist.
     If notice of the requested Continuation was given previously by telephone,
this notice is to be considered the written confirmation of such telephone
notice required by Section 2.7. of the Loan Agreement.
     IN WITNESS WHEREOF, the undersigned has duly executed and delivered this
Notice of Continuation as of the date first written above.

            MHC OPERATING LIMITED PARTNERSHIP
      By:   MHC Trust, its General Partner             By:   Equity Lifestyle
Properties, Inc.,         its sole Voting Shareholder            By:          
Name:           Title:      

D-2



--------------------------------------------------------------------------------



 



         

EXHIBIT E
FORM OF NOTICE OF CONVERSION
                    , 20__

      Wells Fargo Bank, National Association Minneapolis Loan Center 608 2nd
Avenue South, 11th Floor Minneapolis, Minnesota 55402 Attention: Scott Solis
Telecopy:
  (312) 782-0969
Telephone:
  (312) 269-4818

Ladies and Gentlemen:
     Reference is made to that certain Term Loan Agreement dated as of July 1,
2011 (as amended, restated, supplemented or otherwise modified from time to
time, the “Loan Agreement”), by and among MHC Operating Limited Partnership (the
“Borrower”), the financial institutions party thereto and their assignees under
Section 12.6. thereof (the “Lenders”), Wells Fargo Bank, National Association,
as Administrative Agent (the “Administrative Agent”), and the other parties
thereto. Capitalized terms used herein, and not otherwise defined herein, have
their respective meanings given them in the Loan Agreement.
     Pursuant to Section 2.7. of the Loan Agreement, the Borrower hereby
requests a Conversion of a borrowing of Loans of one Type into Loans of another
Type under the Loan Agreement, and in connection with such a request, sets forth
below the information relating to such Conversion as required by such Section of
the Loan Agreement:

  1.   The proposed date of such Conversion is                     , 20_.     2.
  The Loans to be Converted pursuant hereto are currently:

         
[Check one box only]
  o   Base Rate Loans
 
  o   LIBOR Loans

  3.   The aggregate principal amount of Loans subject to the requested
Conversion is $                                         and was originally
borrowed by the Borrower on                     , 20_.     4.   The portion of
such principal amount subject to such Conversion is
$                                        .

E-1



--------------------------------------------------------------------------------



 



  5.   The amount of such Loans to be so Converted is to be converted into Loans
of the following Type:

         
[Check one box only]
  o   Base Rate Loans
 
  o   LIBOR Loans, each with an initial Interest Period for a duration of:

         
[Check one box only]
  o   1 month
 
  o   2 months
 
  o   3 months
 
  o   6 months

     The Borrower hereby certifies to the Administrative Agent and the Lenders
that as of the date hereof and as of the proposed date of the requested
Continuation and immediately after giving effect thereto, no [Default or]1 Event
of Default exists or will exist.
     If notice of the requested Conversion was given previously by telephone,
this notice is to be considered the written confirmation of such telephone
notice required by Section 2.8. of the Loan Agreement.
     IN WITNESS WHEREOF, the undersigned has duly executed and delivered this
Notice of Conversion as of the date first written above.

            MHC OPERATING LIMITED PARTNERSHIP
      By:   Equity Lifestyle Properties, Inc.,         its sole Voting
Shareholder            By:           Name:           Title:        

 

1   Insert this language if a conversion from a Base Rate Loan to a LIBOR Loan
is being requested.

E-2



--------------------------------------------------------------------------------



 



EXHIBIT F
FORM OF TERM LOAN NOTE

      $                                                               , 20__

     FOR VALUE RECEIVED, the undersigned, MHC OPERATING LIMITED PARTNERSHIP, a
limited partnership formed under the laws of the State of Illinois (the
“Borrower”) hereby unconditionally promises to pay to the order of
___________________________ (the “Lender”), in care of Wells Fargo Bank,
National Association, as Administrative Agent (the “Administrative Agent”), to
Wells Fargo Bank, National Association, NorthStar East Building, MAC:N9303-110,
608 Second Avenue S., Minneapolis, Minnesota 55402, or at such other address as
may be specified in writing by the Administrative Agent to the Borrower, the
principal sum of ___________________ AND ___/100 DOLLARS ($_____________) (or
such lesser amount as shall equal the aggregate unpaid principal amount of Loans
made by the Lender to the Borrower under the Loan Agreement (as herein
defined)), on the dates and in the principal amounts provided in the Loan
Agreement, and to pay interest on the unpaid principal amount owing hereunder,
at the rates and on the dates provided in the Loan Agreement.
     The date, amount of each Loan made by the Lender to the Borrower, and each
payment made on account of the principal thereof, shall be recorded by the
Lender on its books and, prior to any transfer of this Note, endorsed by the
Lender on the schedule attached hereto or any continuation thereof, provided
that the failure of the Lender to make any such recordation or endorsement shall
not affect the obligations of the Borrower to make a payment when due of any
amount owing under the Loan Agreement or hereunder in respect of the Loans made
by the Lender.
     This Note is one of the “Notes” referred to in the Term Loan Agreement
dated as of July 1, 2011 (as amended, restated, supplemented or otherwise
modified from time to time, the “Loan Agreement”), by and among the Borrower,
Equity Lifestyle Properties, Inc. (the “Parent”), the financial institutions
party thereto and their assignees under Section 12.6. thereof, the
Administrative Agent, and the other parties thereto, and is subject to, and
entitled to, all provisions and benefits thereof. Capitalized terms used herein
and not defined herein shall have the respective meanings given to such terms in
the Loan Agreement.
     The Loan Agreement, among other things, (a) permits the prepayment of the
Loans evidenced by this Note by the Borrower subject to certain terms and
conditions and (c) provides for the acceleration of the maturity of the Loans
evidenced by this Note upon the occurrence of certain specified events.
     Except as permitted by Section 12.6. of the Loan Agreement, this Note may
not be assigned by the Lender to any other Person.
     THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.

G-1



--------------------------------------------------------------------------------



 



     The Borrower hereby waives presentment for payment, demand, notice of
demand, notice of non-payment, protest, notice of protest and all other similar
notices.
     Time is of the essence for this Note.
     IN WITNESS WHEREOF, the undersigned has executed and delivered this Note
under seal as of the date first written above.

            MHC OPERATING LIMITED PARTNERSHIP
      By:   MHC Trust, its General Partner             By:   Equity Lifestyle
Properties, Inc.,
its sole Voting Shareholder             By:           Name:           Title:    
 

G-2



--------------------------------------------------------------------------------



 



         

SCHEDULE OF LOANS
     This Note evidences Loans made under the within-described Loan Agreement to
the Borrower, on the dates, in the principal amounts, bearing interest at the
rates and maturing on the dates set forth below, subject to the payments and
prepayments of principal set forth below:

                      Principal Amount   Amount Paid or   Unpaid   Notation Date
of Loan   of Loan   Prepaid   Principal Amount   Made By                        
           

G-1



--------------------------------------------------------------------------------



 



EXHIBIT I
TRANSFER AUTHORIZER DESIGNATION
(For Disbursement of Loan Proceeds by Funds Transfer)
o NEW   o REPLACE PREVIOUS DESIGNATION   o ADD   o CHANGE    o DELETE LINE
NUMBER   _____
The following representatives of MHC Operating Limited Partnership (“Borrower”)
are authorized to request the disbursement of Loan Proceeds and initiate funds
transfers for Loan Number 104239 assigned to the unsecured term loan facility
evidenced by the Term Loan Agreement dated July 1, 2011 among the Borrower,
Equity Lifestyle Properties, Inc., each of the financial institutions initially
a signatory thereto together with their assignees under Section 12.6. thereof
(the “Lenders”), Wells Fargo Bank, National Association, as the Administrative
Agent for the Lenders (the “Administrative Agent”) and the other parties
thereto. The Administrative Agent is authorized to rely on this Transfer
Authorizer Designation until it has received a new Transfer Authorizer
Designation signed by Borrower, even in the event that any or all of the
foregoing information may have changed.

                                  Maximum                 Wire Name   Title  
Amount1

[Continued on next page]
 

1    Maximum Wire Amount may not exceed the Loan Amount.

I-1



--------------------------------------------------------------------------------



 



Beneficiary Bank and Account Holder Information

         
1.
       
 
            Transfer Funds to (Receiving Party Account Name):
 
            Receiving Party Account Number:
 
       
 
  Receiving Bank Name, City and State:   Receiving Bank Routing (ABA)
Number
 
            Maximum Transfer Amount:
 
            Further Credit Information/Instructions:

         
2.
       
 
            Transfer Funds to (Receiving Party Account Name):
 
            Receiving Party Account Number:
 
       
 
  Receiving Bank Name, City and State:   Receiving Bank Routing (ABA)
Number
 
            Maximum Transfer Amount:
 
            Further Credit Information/Instructions:

         
3.
       
 
            Transfer Funds to (Receiving Party Account Name):
 
            Receiving Party Account Number:
 
       
 
  Receiving Bank Name, City and State:   Receiving Bank Routing (ABA)
Number
 
            Maximum Transfer Amount:
 
            Further Credit Information/Instructions:

I-2



--------------------------------------------------------------------------------



 



Date:                     , 2011

          MHC OPERATING LIMITED PARTNERSHIP
     By:   MHC Trust, its General Partner            By:   Equity Lifestyle
Properties, Inc.,         its sole Voting Shareholder           By:          
Name:           Title:       

I-3



--------------------------------------------------------------------------------



 



         

EXHIBIT J
FORM OF OPINION OF COUNSEL

J-1



--------------------------------------------------------------------------------



 



(PAULHASTINGS LOGO) [c65311c6531102.gif]
Paul, Hastings, Janofsky & Walker LLP
Park Avenue Tower
75 East 55th Street
First Floor
New York, NY 10022
telephone 212-318-6000 • facsimile 212-319-4090 • www.paulhastings.com
Atlanta
Beijing
Brussels
Chicago
Frankfurt
Hong Kong
London
Los Angeles
Milan
New York
Orange County
Palo Alto
Paris
San Diego
San Francisco
Shanghai
Tokyo
Washington, DC

      July 1, 2011   72869.00095

To the Agent and the Lenders
identified below:
Ladies and Gentlemen:
We have acted as counsel to MHC Operating Limited Partnership, a limited
partnership formed under the laws of the State of Illinois (the “Borrower”).
Equity Lifestyle Properties, Inc., a Maryland, corporation (the “Parent”), MHC
Trust, a Maryland real estate investment trust (“MHC Trust”), and MHC T1000
Trust, a Maryland real estate investment trust (“T1000 Trust”), in connection
with the Term Loan Agreement dated as of July 1, 2011 (the “Loan Agreement”),
among the Borrower, Parent, the lending institutions party thereto (each a
“Lender” and, collectively, the “Lenders”) and Wells Fargo Bank, National
Association, as Administrative Agent for the Lenders (in such capacity, the
“Agent” and together with the Lenders, referred to herein as “you”). The
Borrower, Parent, MHC Trust and T1000 Trust are referred to herein individually
as a “Credit Party” and collectively as the “Credit Parties”. This opinion is
being delivered at the request of the Credit Parties pursuant to
Section 5.1(a)(iv) of the Loan Agreement. Capitalized terms used herein and not
otherwise defined herein shall have the meanings assigned to them in the Loan
Agreement.
As such counsel and for purposes of our opinions set forth below, we have
examined originals or copies, certified or otherwise identified to our
satisfaction, of such documents, corporate records, certificates of public
officials and other instruments as we have deemed necessary or appropriate as a
basis for the opinions set forth herein, including, without limitation:

  (i)   the Loan Agreement;     (ii)   the Notes of even date herewith (the
“Notes”) by the Borrower in favor of the Lenders;     (iii)   the Guaranty;    
(iv)   the certificate of limited partnership of the Borrower, certified as of
June 8, 2011 by the Secretary of State of the State of Illinois, and the limited
partnership agreement of the Borrower as certified by the Secretary of the
Borrower as of the date hereof (collectively, the “Charter Documents”);

J-2



--------------------------------------------------------------------------------



 



(PAULHASTINGS LOGO) [c65311c6531102.gif]
July 1, 2011
Page 2

  (v)   a certificate of the Secretary of State of the State of Illinois as to
the formation and good standing of the Borrower under the laws of the State of
Illinois as of June 7, 2011 (the “Good Standing Certificate”);     (vi)  
resolutions adopted by the Borrower’s general partner on July 1, 2011, certified
by the Secretary of the Borrower, relating to the execution and delivery of, and
the performance by the Borrower of its obligations under, the Loan Documents (as
defined below) to which it is a party; and     (vii)   certificates of officers
and other representatives of each of the Credit Parties certifying the
incumbency, authority and true signatures of the officers or representatives of
each of the Credit Parties authorized to sign the Loan Documents to which such
Credit Party is a party and the certificates and other documents and instruments
being delivered by such Credit Party pursuant to such Loan Documents and
certifying as to other factual matters.

The Loan Agreement, the Notes and the Guaranty are referred to herein,
individually, as a “Loan Document” and, collectively, as the “Loan Documents”.
In addition, we have made such investigations of law as we have deemed relevant
and necessary as a basis for the opinions expressed below.
In such examination and in rendering the opinions expressed below, we have
assumed; (i) the due authorization, execution and delivery of each Loan Document
(other than the due authorization, execution and delivery of the Loan Documents
by the Borrower), and each other document referred to above by all of the
patties thereto; (ii) the genuineness of all signatures on all documents
submitted to us; (iii) the authenticity and completeness of all documents,
corporate records, certificates and other instruments reviewed by us; (iv) that
photocopy, electronic, certified, conformed, facsimile and other copies of
original documents, corporate records, certificates and other instruments
reviewed by us conform to such original documents, corporate records,
certificates and other instruments; (v) the legal capacity of all individuals
executing documents; (vi) that the Loan Documents are the valid and binding
obligations of each of the parties thereto (other than the Credit Parties) under
New York law, enforceable against such parties (other than the Credit Parties)
under New York law in accordance with their respective terms and have not been
amended or terminated orally or in writing except as disclosed to us; (vii) that
the statements contained in the certificates and comparable documents of public
officials, officers and representatives of the Credit Parties and other Persons
on which we have relied for the purposes of this opinion (including, without
limitation, the Good Standing Certificate) are true and correct on and as of the
date hereof; (viii) that the rights and remedies set forth in the Loan Documents
will be exercised reasonably and in good faith

J-3



--------------------------------------------------------------------------------



 



(PAULHASTINGS LOGO) [c65311c6531102.gif]
July 1, 2011
Page 3
and were granted without fraud or duress and for good, valuable and adequate
consideration and without intent to hinder, delay or defeat any rights of any
creditors or stockholders of, or other holders of equity interests in, any of
the Credit Parties; (ix) that each of Parent, MHC Trust and T1000 Trust is a
validly existing corporation or real estate investment trust, as applicable, in
good standing under the laws of the State of Maryland; (x) that each of Parent,
MHC Trust and T1000 Trust has the power and authority to enter into and carry
out its obligations under the Loan Documents to which it is a party; (xi) that
each of Parent, MHC Trust and T1000 Trust has taken all necessary action on its
part to be taken by it in order to authorize the execution, delivery and
performance of the Loan Documents to which it is a party; (xii) that each of
Parent, MHC Trust and T1000 Trust has duly executed and delivered each of the
Loan Document to which it is a party; and (xiii) that the execution and delivery
by each of Parent, MHC Trust and T1000 Trust of the Loan Documents to which it
is a party and the performance by such Credit Party of its obligations under the
Loan Documents to which it is a party do not violate any provision of the
articles of incorporation or certificate of declaration of trust (or equivalent
governing document) of such Credit Party or the bylaws (or equivalent governing
document) of such Credit Party. As to all questions of fact material to this
opinion, we have relied (without independent investigation, except as expressly
indicated herein) upon certificates or comparable documents of officers and
representatives of the Credit Parties and upon the representations and
warranties of the Credit Parties contained in the Loan Documents and the Loan
Agreement.
Statements in this opinion which are qualified by the expression “to our
knowledge”, “of which we have knowledge”, “known to us” or “we have no reason to
believe” or other expressions of like import are limited solely to the current
actual knowledge of Louis R. Hernandez, III, Kimberly Edsenga and Sheila Kang,
who are the attorneys in this Firm who have devoted substantive attention to the
representation of the Credit Parties in connection with the preparation,
negotiation, execution and delivery of the Loan Documents (and expressly exclude
the knowledge of any other person in this Firm and any constructive or imputed
knowledge of any information, whether by reason of our representation of the
Credit Parties or otherwise). We have not undertaken any independent
investigation to determine the accuracy of any such statement, and any limited
inquiry undertaken by us during the preparation of this opinion should not be
regarded as such an investigation.
Based upon the foregoing, and in reliance thereon, and subject to the
assumptions, limitations, qualifications and exceptions set forth herein, we are
of the following opinion:
          1. The Borrower is a validly existing limited partnership in good
standing under the laws of the State of Illinois; and the Borrower has the
limited partnership power and authority to enter into and carry out its
obligations under the Loan Documents to which it is a party.

J-4



--------------------------------------------------------------------------------



 



(PAUL HASTINGS LOGO) [c65311c6531103.gif]
July 1, 2011
Page 4
          2. The Borrower has taken all necessary limited partnership action on
its part to be taken by it in order to authorize the execution, delivery and
performance of the Loan Documents to which it is a party; and the Borrower has
duly executed and delivered each of the Loan Documents to which it is a party.
          3. Each of the Loan Documents constitutes the valid and binding
obligation of each Credit Party which is a party thereto, enforceable against
such Credit Party in accordance with its terms.
          4. The execution and delivery by each Credit Party of the Loan
Documents to which it is a party and the incurring and repayment by the Borrower
of the borrowings under the Loan Agreement and the guaranteeing by each other
Credit Party of such borrowings pursuant to the Loan Documents to which it is a
party do not (i) cause such Credit Party to violate any federal or New York
State law, rule or regulation, or (ii) cause such Credit Party to violate any
order, judgment or decree of any federal or New York state court or governmental
body or authority which by its terms names and is applicable to such Credit
Party and which is known to us, or (iii) with respect to the Borrower, violate
any provision of the Charter Documents.
          5. No consent, approval or authorization of, or filing with, any
federal or New York State governmental body or authority is required to be
obtained or made by the Credit Parties to authorize, or is otherwise required to
be obtained or made by the Credit Parties in connection with, the execution and
delivery of the Loan Documents by the Credit Parties which are parties thereto
and the incurring and repayment by the Borrower of the borrowings under the Loan
Agreement and the guaranteeing by each other Credit Party of such borrowings
pursuant to the Loan Documents to which it is a party, other than consents,
approvals and authorizations, which have been obtained and are in full force and
effect.
          6. The making of the Loans and the application of the proceeds thereof
as provided in the Loan Agreement do not violate Regulation U or X of the Board
of Governors of the Federal Reserve System.
          7. No Credit Party is, and after giving effect to the application of
the proceeds of the Loans for the purposes permitted by the Loan Agreement, no
Credit Party will then be (solely as a result of such application), required to
register as an “investment company” as defined in the Investment Company Act of
1940, as amended.
The foregoing opinions are subject to the following exceptions, qualifications
and limitations:

J-5



--------------------------------------------------------------------------------



 



(PAUL HASTINGS LOGO) [c65311c6531103.gif]
July 1, 2011
Page 5
     A. We express no opinion with respect to any of the following
(collectively, the “Excluded Laws”): (i) anti-fraud laws or except as set forth
in opinion paragraph 7, other federal and state securities laws; (ii) except as
set forth in opinion paragraph 6, Federal Reserve Board margin regulations;
(iii) pension and employee benefit laws, e.g., ERISA; (iv) federal and state
antitrust and unfair competition laws, including, without limitation, the
Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended; (v) federal
and state trade laws, including, without limitation, the Exon-Florio Act;
(vi) the statutes, ordinances, administrative decisions and rules and
regulations of counties, towns, municipalities and other political subdivisions
(whether created or enabled through legislative action at the federal, state or
regional level); (vii) federal and state environmental laws; (viii) federal and
state land use and subdivision laws; (ix) federal and state tax laws;
(x) federal and state laws relating to communications (including, without
limitation, the Communications Act of 1934, as amended, and the
Telecommunications Act of 1996, as amended); (xi) federal patent, copyright and
trademark, state trademark and other federal and state intellectual property
laws; (xii) federal and state racketeering laws, e.g., RICO; (xiii) federal and
state health care laws and federal and state safety laws, e.g., OSHA;
(xiv) federal and state laws concerning aviation, vessels, railways or other
means of transportation; (xv) federal and state laws concerning public
utilities; (xvi) federal and state labor or employment laws; (xvii) federal and
state laws and policies concerning (A) national and local emergencies,
(B) possible judicial deference to acts of sovereign states including judicial
acts, and (C) criminal and civil forfeiture laws; (xviii) federal and state
banking and insurance laws; (xix) export, import and customs laws;
(xx) anti-terrorism orders, as the same may be renewed, extended, amended or
replaced, and all federal, state and local laws, statutes, ordinances, orders,
governmental rules, regulations, licensing requirements and policies relating to
the same, including, without limitation, Executive Order 13224, effective
September 24, 2001; (xxi) the USA Patriot Improvement and Reauthorization Act of
2005, its successor statutes and similar statutes in effect from time to time,
and the policies promulgated thereunder and any foreign assets control
regulations of the United States Treasury Department or any enabling legislation
or order relating thereto; (xxii) federal and state laws concerning bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting creditors’
rights generally, including, without limitation, fraudulent transfer or
fraudulent conveyance laws; and (xxiii) other federal and state statutes of
general application to the extent they provide for criminal prosecution (e.g.,
mail fraud and wire fraud statutes); and in the case of each of the foregoing,
all rules and regulations promulgated thereunder or administrative or judicial
decisions with respect thereto.
     B. We express no opinion with respect to (i) the truth of the factual
representations and warranties contained in the Loan Documents, (ii) the effect
of the law of any jurisdiction other than the State of New York which limits the
rates of

J-6



--------------------------------------------------------------------------------



 



(PAUL HASTINGS LOGO) [c65311c6531103.gif]
July 1, 2011
Page 6
interest legally chargeable or collectible, or (iii) any document or agreement
other than the Loan Documents regardless of whether such document or agreement
is referred to in the Loan Documents.
     C. We express no opinion with respect to the effect which the introduction
of extrinsic evidence as to the meaning of any Loan Document may have on the
opinions expressed herein.
     D. We express no opinion as to the effect on our opinions regarding the
Loan Documents arising out of the status or activities of, or laws applicable
to, the Agent (except to the extent such laws are also applicable to the Credit
Parties under federal or New York State law and only as such laws relate to the
Credit Parties), the Lenders (except to the extent such laws are also applicable
to the Credit Parties under federal or New York State law and only as such laws
relate to the Credit Parties) or any other party, if any, to the Loan Documents
(other than the Credit Parties under federal or New York State law), and,
without limiting the foregoing, we are not expressing any opinion as to the
effect of compliance or non-compliance by such parties with any state or federal
laws or regulations applicable to the transactions contemplated by the Loan
Documents because of the nature of any of their businesses.
     E. With respect to our opinions set forth in opinion paragraph 1 above,
with your permission, we are relying solely and without independent
investigation on our review and examination of with respect to the valid
existence and good standing of the Borrower, the Good Standing Certificate.
     F. In giving our opinion set forth in opinion paragraph 2 above, with
respect to the due execution of the Loan Documents, we have relied solely upon
the incumbency and signature certificates referred to above with respect to the
identity and signatures of the signatories.
     G. Our opinion set forth in opinion paragraph 3 above is subject to (i) the
effect of any applicable bankruptcy, insolvency, reorganization, moratorium or
similar law affecting creditors’ rights generally, including, without
limitation, fraudulent transfer or fraudulent conveyance laws; (ii) the effect
of public policy considerations, statutes or court decisions which may limit
rights to obtain exculpation, indemnification or contribution (including,
without limitation, indemnification regarding violations of the securities laws
and indemnification for losses resulting from a judgment for the payment of any
amount other than in United States dollars); and (iii) the effect of general
principles of equity (including, without limitation, concepts of materiality,
reasonableness, good faith and fair dealing) and the availability of equitable
remedies (including, without limitation, specific performance and equitable
relief), regardless of whether considered in a proceeding in equity or at law.

J-7



--------------------------------------------------------------------------------



 



(PAULHASTINGS LOGO) [c65311c6531103.gif]
July 1, 2011
Page 7
     H. No opinion is expressed herein with respect to the validity, binding
effect or enforceability of (i) any provision contained in the Loan Documents
allowing any party to exercise any remedial rights without notice to any Credit
Party; (ii) any waiver of demand or notice by any Credit Party, or any waiver of
any rights or any defense which as a matter of law or public policy cannot be
waived, in either case to the extent contained in the Loan Documents; (iii) any
provision contained in the Loan Documents purporting to prohibit, restrict or
condition the assignment of any agreement or instrument to the extent the same
is rendered ineffective by Sections 9-406 through 9-409 of the Uniform
Commercial Code as in effect in a relevant jurisdiction; (iv) any provision
contained in the Loan Documents purporting to establish evidentiary standards;
(v) any provision of the Loan Documents which purports to establish the subject
matter jurisdiction of the United States District Court to adjudicate any
controversy related to any of the Loan Documents; (vi) any provision of the Loan
Documents which purports to entitle the Agent, any Lender or any other Person to
specific performance of any provision thereof; (vii) any provision of the Loan
Documents which requires a Person to cause another Person to take or to refrain
from taking action under circumstances in which such Person does not control
such other Person; (viii) any provision of the Loan Documents providing for the
effectiveness of service of process by mail in any suit, action or proceeding of
any nature arising in connection with or in any way relating to any Loan
Document; (ix) any provision of the Loan Documents that requires waivers or
amendments to be in writing insofar as such provision suggests that oral or
other modifications, amendments or waivers could not be effectively agreed upon
by the parties or that the doctrine of promissory estoppel might not apply;
(x) any provision of the Loan Documents that states that rights or remedies are
not exclusive, that every right or remedy is cumulative and may be exercised in
addition to any other right or remedy, that the election of some particular
remedy does not preclude recourse to one or more others or that failure to
exercise or delay in exercising rights or remedies will not operate as a waiver
of any such right or remedy; (xi) any liquidated damage or other provision of
the Loan Documents that imposes (or is deemed or construed to impose) a penalty
or forfeiture; (xii) any provision of the Loan Documents that appoints one party
as an attorney-in- fact for an adverse party; (xiii) any provision of the Loan
Documents that purports to limit the liability of any party thereto to third
parties; (xiv) any provision of the Loan Documents that purports to waive a
right to a jury trial in a judicial proceeding; (xv) any provision of the Loan
Documents that states that time is of the essence; (xvi) any provision of the
Loan Documents that constitutes an agreement to agree; or (xvii) any provision
of the Loan Documents that purports to obligate any party to pay, directly or
indirectly, interest that has not yet accrued or interest on principal that has
been, or is deemed or construed to have been, repaid.

J-8



--------------------------------------------------------------------------------



 



(PAULHASTINGS LOGO) [c65311c6531103.gif]
July 1, 2011
Page 8
     I. No opinion is expressed herein with respect to the validity, binding
effect or enforceability of any provision of the Loan Documents insofar as it
purports to effect a choice of governing law or choice of forum for the
adjudication of disputes, other than (a) the enforceability by a New York State
court under New York General Obligations Law Section 5-1401 of the choice of New
York State law as the governing law of the Loan Documents (subject, however, to
the extent limited by the Constitution of the United States and by
Section 1-105(2) of the New York Uniform Commercial Code), and (b) the
enforceability by a New York State court under New York General Obligations Law
Section 5-1402 of New York State courts as a non-exclusive forum for the
adjudication of disputes with respect to the Loan Documents.
     J. Our opinions are limited solely to laws and regulations (other than the
Excluded Laws) which in our experience are generally applicable to transactions
in the nature of those contemplated by the Loan Documents between unregulated
parties.
     K. We have assumed that no Lender is subject to Regulation T of the Board
of Governors of the Federal Reserve System; and no proceeds of the Loans will be
used for any purpose which would violate or be inconsistent with terms of the
Loan Agreement.
Without limiting any of the other limitations, exceptions and qualifications
stated elsewhere herein (including, without limitation, qualification paragraph
A with respect to Excluded Laws), we express no opinion with regard to any law
other than (i) the internal laws of the State of New York, (ii) to the extent
set forth in opinion paragraph 1 above with respect to the Borrower and in
opinion paragraph 3 above with respect to the due authorization and execution by
the Borrower of the Loan Documents to which it is a party, and clause (iii) of
paragraph 4 above with respect to the Borrower, Illinois Revised Uniform Limited
Partnership Act, and (iii) the Federal laws of the United States. This opinion
letter deals only with the specified legal issues expressly addressed herein,
and you should not infer any opinion that is not explicitly addressed herein
from any matter stated in this opinion letter.
This opinion letter is rendered solely to you in connection with the above
matter. This opinion letter may not be relied upon by you for any other purpose
or relied upon by any other Person without our prior written consent. At your
request, we hereby consent to reliance hereon by any future assignee of your
interest in the Notes under the Loan Agreement pursuant to an assignment that is
made and consented to in accordance with the express provisions of Section 11.8
of the Loan Agreement, on the condition and understanding that any such reliance
shall be subject to the preceding terms and conditions and further, without
limitation of any of the foregoing, that (i) this opinion letter speaks only as
of the date hereof and shall not be deemed to have been reissued as of any date,
(ii) we have no responsibility or obligation to update this opinion letter,
(iii) we have no responsibility or obligation to consider the applicability of
this opinion letter to any Person other than its original addressees, and
(iv) any such reliance by a future

J-9



--------------------------------------------------------------------------------



 



(PAULHASTINGS LOGO) [c65311c6531103.gif]
July 1, 2011
Page 9
assignee must be actual and reasonable under the circumstances existing at the
time of assignment, including any changes in law, facts or any other
developments known to or reasonably knowable by the assignee at such time. This
opinion letter is rendered to you as of the date hereof and is not to be deemed
to have been reissued or updated by any subsequent delivery of a copy hereof.
Further, we do not undertake to advise you or any other Person with regard to
any change after the date hereof in the circumstances or law that may bear on
the matters set forth herein and which may bear on the conclusions or other
matters expressed in this opinion letter.

            Very truly yours,
      -s- Paul Hastings [c65311c6531106.gif]                  

J-10



--------------------------------------------------------------------------------



 



(SHULMAN ROGERS LOGO) [c65311c6531104.gif]
July 1, 2011
Wells Fargo Bank, National Association,
     as Administrative Agent under the Loan Agreement referred to below
123 N. Wacker Drive, Suite 1900
Chicago, Illinois 60606
Each of the Lenders party to the Loan Agreement referred to below

Re:    Term Loan Agreement dated as of July 1, 2011 (the “Loan Agreement”), by
and among MHC Operating Limited Partnership (the “Borrower”), Equity Lifestyle
Properties, Inc., a Maryland corporation (“ELP”), the Lenders party thereto (the
“Lenders”). Wells Fargo Bank, National Association, as Administrative Agent (the
“Administrative Agent”) and the other parties thereto.
Our File No. 119174.00003

Ladies and Gentlemen:
     We have acted as special counsel to ELP, MHC T1000 Trust, a Maryland real
estate investment trust (“T1000”), and MHC Trust, a Maryland real estate
investment trust (“MHC”; together with ELP and T1000, each a “Opinion Party” and
collectively, the “Opinion Parties”) in connection with the above-referenced
Loan Agreement. Capitalized terms used herein, and not otherwise defined herein,
have their respective meanings given them in the Loan Agreement.
     This opinion is being delivered at the request of the Opinion Parties
pursuant to Section 5.1 of the Loan Agreement.
I. Documents Reviewed and Matters Considered
     In rendering this opinion, we have reviewed executed copies of the
following documents each dated, or dated as of, the date hereof (unless
otherwise noted):
     (a) the Loan Agreement;
     (b) each of the Notes, if any; and
     (d) the Guaranty made by the Opinion Parties in favor of the Administrative
Agent (the “Guaranty”, together with the Loan Agreement, the “Opinion
Documents”).

      12505 PARK POTOMAC AVENUE, 6TH FLOOR, POTOMAC, MD 20854 T 301.230.5200 F
301.230.2891   |     ShulmanRogers.com     |

J-11



--------------------------------------------------------------------------------



 



(SHULMAN ROGERS LOGO) [c65311c6531104.gif]
July 1, 2011
Page 2
     In addition to the foregoing, we have reviewed the (i) articles of
incorporation or declarations of trust, as applicable, certified by the Maryland
State Department of Assessments and Taxation of each Opinion Party, (ii) the
bylaws or trust agreement, as applicable, of each Opinion Party, (iii) the
resolutions of the board of directors or trustees of each Opinion Party with
respect to the transactions contemplated by the Opinion Documents (items
(i) through (iii) above collectively, the “Organizational Documents”),
(iv) certificates of public officials concerning the legal existence and good
standing of each Opinion Party, (v) certificates of officers or trustees, as
applicable, as to factual matters as we deem necessary and appropriate to enable
us to render this opinion, and (vi) originals or copies, certified or otherwise
identified to our satisfaction, of such documents, corporate records, and other
instruments, and made such further legal and factual examinations, as we have
deemed necessary for the purposes of expressing the opinions set forth herein.
II. Definition of “Knowledge”
     In basing the opinions and other matters set forth herein on “our
knowledge,” the words “our knowledge” and similar language used herein signify
that, in the course of our representation of the Opinion Parties in matters with
respect to which we have been engaged by the Opinion Parties as counsel, no
information has come to our attention that would give us actual knowledge or
actual notice that any such opinions or other matters are not accurate or that
any of the foregoing documents, certificates, reports, and information on which
we have relied are not accurate and complete. Except as otherwise stated herein,
we have undertaken no independent investigation or verification of such matters.
The words “our knowledge” and similar language used herein are limited to the
knowledge of the lawyers within our firm who are involved in the Loan Agreement.
III. Assumptions
     In reaching the opinions set forth below, we have assumed the following:
     (a) All documents submitted to us as originals are authentic. All documents
submitted to us as certified or photostatic copies conform to the original
documents. All documents upon which we have relied are accurate and complete.
All public records reviewed or relied upon by us or on our behalf are true and
complete and remain so as of the date of this letter.
     (b) All signatures on all documents submitted to us for examination are
genuine.
     (c) Each individual executing a certificate is authorized to do so and has
knowledge about all matters stated therein. The contents of each such
certificate are accurate and complete and remain so as of the date of this
letter.

J-12



--------------------------------------------------------------------------------



 



(SHULMAN ROGERS LOGO) [c65311c6531104.gif]
July 1, 2011
Page 3
     (d) Each individual executing any of the Opinion Documents, whether on
behalf of such individual or another person, is legally competent to do so.
     (e) The form and content of all Opinion Documents submitted to us as
unexecuted drafts do not differ in any respect relevant to this opinion from the
form and content of such Opinion Documents as executed and delivered.
     (f) All representations, warranties, statements and information contained
in the Opinion Documents are accurate and complete.
     (g) There has been no oral or written modification of or amendment to any
of the Documents, and there has been no waiver of any of provision of any of the
Documents, by actions or omission of the parties or otherwise.
     (h) Except as set forth in Paragraph IV.5 below, none of the Opinion
Parties is subject to any federal, state, or local governmental programs that
require governmental consent prior to entering into commercial loan
transactions.
     (i) None of the Opinion Parties is engaged in an industry or business
activity that is specially regulated by any federal, state, or local
governmental entity or agency.
IV. Opinions
     Based on our review of the foregoing and subject to the assumptions,
qualifications and limitations set forth herein, it is our opinion, as of the
date of this letter, that:
          1. ELP is validly existing as a corporation and in good standing under
the laws of the State of Maryland. Each of T1000 and MHC is validly existing as
a real estate investment trust and in good standing under the laws of the State
of Maryland.
          2. Each Opinion Party has the corporate or trust power and authority
to execute and deliver the Opinion Documents to which it is a party and to
perform its obligations under each Opinion Document to which it is a party.
          3. The execution, delivery and performance by each Opinion Party of
the Opinion Documents to which it is a party, have been duly authorized by all
necessary corporate or trust action of such Opinion Party, Each Opinion Party
has duly executed and delivered the Opinion Documents to which it is a party.
          4. The execution and delivery by each Opinion Party of the Opinion
Documents to which it is a party do not, and if such Opinion Party were now to
perform its obligations under such Opinion Document, such performance would not:
               (a) violate the Organizational Documents of such Opinion Party;
or

J-13



--------------------------------------------------------------------------------



 



(SHULMAN ROGERS LOGO) [c65311c6531104.gif]
July 1, 2011
Page 4
               (b) violate any (i) existing Maryland state law, rule or
regulation that we, in the exercise of customary professional diligence, would
reasonably recognize as being applicable to the transactions contemplated by the
Opinion Documents, or (ii) order, judgment or decree of any Maryland state court
or governmental body or authority which by its terms names and is applicable to
such Opinion Party and of which we have knowledge.
          5. To our knowledge, no consent, approval, authorization, or other
action by, or filing with, any Governmental Authority of the State of Maryland
is required to be obtained or made by the Opinion Parties in connection with
(a) the execution, delivery and performance by each Opinion Party of the Opinion
Documents to which it is a party, (b) the consummation of the transactions
contemplated thereby or (c) the incurrence and repayment of the indebtedness by
any Opinion Party under the Opinion Documents to which such Opinion Party is a
party, except in each case for those consents, approvals, authorizations,
actions and filings which have been obtained.
V. Qualifications
     In addition to the other matters set forth in this letter, the opinions set
forth herein are also subject to the following qualifications:
     (i) We express no opinion with respect to the laws and regulations relating
to health and safety, labor, employment, employee benefits, or land use and
subdivision; Federal Reserve Board margin regulations; antitrust laws of the
United States or any state; securities laws of the United States (including the
Trust Indenture Act) or any state; or the tax laws of the United States or any
state.
     (ii) We express no opinion as to the laws, ordinances, zoning restrictions,
rules or regulations of any city, county or other municipality or any other
local governmental agency.
     (iii) We express no opinion with respect to any documents defined or
referred to in the Opinion Documents, other than the Opinion Documents
themselves.
     (iv) We express no opinion as to any consent, approval, authorization, or
other action or filing necessary or required for the ongoing operation of the
business of any of the Opinion Parties.
     (v) We express no opinion as to any consent, approval, authorization, or
other action by, or filing with any county, city or other municipality or any
other local government agency.
     (vi) Our opinion in Paragraph IV.5 regarding consents and approvals is
based upon our consideration of only those consents, approvals, authorizations,
orders, registrations, declarations or filings required under those statutes,
rules or regulations of the State of Maryland,

J-14



--------------------------------------------------------------------------------



 



(SHULMAN ROGERS LOGO) [c65311c6531104.gif]
July 1, 2011
Page 5
if any, that, in our experience, are normally applicable to the transactions of
the type contemplated under the Opinion Documents.
VI. Limitations
     (A) We express no opinion as to the laws of any jurisdiction other than the
laws of the State of Maryland. The opinions expressed herein concern only the
effect of the laws (excluding the principles of conflict of laws) of the State
of Maryland as currently in effect.
     (B) We assume no obligation to supplement our opinions if any applicable
law changes after the date of this letter or if we become aware of any facts
that might change the opinions expressed in this letter after the date of this
letter.
      (C) The opinions expressed in this letter are limited to the matters set
forth in this letter, and no other opinions shall be implied or inferred beyond
the matters expressly stated.
     (D) The opinions expressed in this letter are solely for the use of the
Administrative Agent (and its successors and assigns) and the Lenders from time
to time party to the Opinion Documents and their successors and assigns and
their counsel, and these opinions may not be relied on by any other persons
without our prior written approval; provided, however, that this opinion letter
may be disclosed by you, without our prior written consent, (i) to your bank
examiners and any other governmental authority or self-regulatory body to which
you report or to which you are subject to review, (ii) to and by your actual and
potential successors and permitted participants and assigns and (iii) as
required by law or pursuant to legal process. Successors and assigns (including
successor Lenders and successor Administrative Agents) may only rely on these
opinions to the extent such reliance is actual and reasonable and is not based
on different or changing facts or circumstances

            Very truly yours,
Shulman, Rogers, Gandal, Pordy & Ecker, P.A.
      -s- SHULMAN, ROGERS, GANDAL, PORDY & ECKER, P.A. [c65311c6531105.gif]    
             

cc:    Opinion Parties

J-15



--------------------------------------------------------------------------------



 



EXHIBIT K
FORM OF COMPLIANCE CERTIFICATE
                    , 20__

      Wells Fargo Bank, National Association 123 N. Wacker Drive, Suite 1900
Chicago, Illinois 60606 Attention: Scott Solis
Telecopy:
  (312) 782-0969
Telephone:
  (312) 269-4818

Each of the Lenders Party to the Loan Agreement referred to below
Ladies and Gentlemen:
     Reference is made to that certain Term Loan Agreement dated as of July 1,
2011 (as amended, restated, supplemented or otherwise modified from time to
time, the “Loan Agreement”), by and among MHC Operating Limited Partnership (the
“Borrower”), Equity Lifestyle Properties, Inc. (the “Parent”), the financial
institutions party thereto and their assignees under Section 12.6. thereof (the
“Lenders”), Wells Fargo Bank, National Association, as Administrative Agent (the
“Administrative Agent”), and the other parties thereto. Capitalized terms used
herein, and not otherwise defined herein, have their respective meanings given
to them in the Loan Agreement.
     Pursuant to Section 8.3 of the Loan Agreement, the undersigned hereby
certifies, in such person’s corporate and not individual capacity, to the
Administrative Agent and the Lenders that:
     1. The undersigned is the [Chief Executive Officer][Chief Financial
Officer][Vice President-Treasurer] of the Parent.
     2. The undersigned has examined the books and records of the Parent and the
Borrower and has conducted such other examinations and investigations as are
reasonably necessary to provide this Compliance Certificate.
     3. As of the date of this Compliance Certificate, to the best of my
knowledge, information and belief after due inquiry, no Default or Event of
Default exists and the Parent, the Borrower and their respective Subsidiaries
are in compliance with all applicable covenants under the Loan Agreement. [if
such is not the case, specify such Default, Event of Default or covenant
non-compliance and its nature, when it occurred and whether it is continuing and
the steps being taken by the Borrower with respect to such event, condition or
failure].
     4. Attached hereto as Schedule 1 are reasonably detailed calculations
establishing whether or not the Parent, the Borrower and their respective
Subsidiaries were in compliance with the covenants contained in Sections 9.1. of
the Loan Agreement.
     5. Attached hereto as Schedule 2 is a report setting forth a statement of
Funds from Operations as of the last day of the [fiscal [quarter/year]].

K-1



--------------------------------------------------------------------------------



 



     6. Attached hereto as Schedule 3 is a report of newly acquired Properties
of the Parent, the Borrower and each of the other Subsidiaries, including their
Net Operating Income of such Property for the trailing four (4) fiscal quarters
ending                     , the cost of acquisition of such Property and the
amount, if any, of Indebtedness secured by a Lien on such Property
     7. The representations and warranties of the Borrower and the other Loan
Parties contained in the Loan Agreement and the other Loan Documents to which
any is a party, are true and correct in all material respects on and as of the
date hereof, except to the extent that such representations and warranties
expressly relate solely to an earlier date (in which case such representations
and warranties shall have been true and correct on and as of such earlier date)
and except for changes in factual circumstances not prohibited under the Loan
Agreement or the other Loan Documents.
     IN WITNESS WHEREOF, the undersigned has executed this certificate as of the
date first above written.

                        [INSERT NAME], as [Chief Financial Officer][Chief
Executive Officer][Vice President-Treasurer] of Equity Lifestyle Properties,
Inc.    

K-2



--------------------------------------------------------------------------------



 



         

Schedule 1
Financial Covenant Compliance
[Calculations to be Attached]

K-3



--------------------------------------------------------------------------------



 



Schedule 2
Funds From Operation
[Report to be Attached]

K-4



--------------------------------------------------------------------------------



 



Schedule 3
New Properties
[Report to be Attached]

K-5